
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.78


EXECUTION COPY

NEXTEL PARTNERS, INC.

TO

BNY WESTERN TRUST COMPANY,
TRUSTEE

--------------------------------------------------------------------------------

INDENTURE

Dated as of May 19, 2004

--------------------------------------------------------------------------------

8 1/8% Senior Notes due 2011

--------------------------------------------------------------------------------




Nextel Partners, Inc.

Reconciliation and tie between Trust Indenture Act
of 1939 and Indenture, dated as of May 19, 2004


Trust Indenture Act Section


--------------------------------------------------------------------------------

  Indenture
Section

--------------------------------------------------------------------------------

Section 310(a)(1)   6.09                     (a)(2)   6.09
                    (a)(3)   Not Applicable                     (a)(4)   Not
Applicable                     (a)(5)   6.09                     (b)   6.08,
6.10 Section 311(a)   6.13                     (b)   6.13
                    (c)   6.13 Section 312(a)   7.01, 7.02
                    (b)   7.02(b)                     (c)   7.02(c) Section
313(a)   7.03                     (b)   7.03                     (c)   7.03
                    (d)   7.03(b) Section 314(a)(1)-(3)   7.04
                    (a)(4)   10.17                     (b)   Not Applicable
                    (c)(1)   1.02, 4.01, 12.04                     (c)(2)  
1.02, 4.01, 12.04                     (c)(3)   12.04                     (d)  
Not Applicable                     (e)   1.02 Section 315(a)   6.01, 6.03
                    (b)   6.02                     (c)   6.01
                    (d)   6.01                     (e)   5.14 Section
316(a)(1)(A)   5.12                     (a)(1)(B)   5.13
                    (a)(2)   Not Applicable                     (b)   5.08
                    (c)   1.04 Section 317(a)(1)   5.03
                    (a)(2)   5.04                     (b)   10.03 Section 318(a)
  1.07

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION   1  
Section 1.01.
 
Definitions
 
1   Section 1.02.   Compliance Certificates and Opinions   20   Section 1.03.  
Form of Documents Delivered to Trustee   21   Section 1.04.   Acts of Holders;
Record Dates   21   Section 1.05.   Notices, Etc., to Trustee and Company   23  
Section 1.06.   Notice to Holders; Waiver   23   Section 1.07.   Conflict with
Trust Indenture Act   24   Section 1.08.   Effect of Headings and Table of
Contents   24   Section 1.09.   Successors and Assigns   24   Section 1.10.  
Separability Clause   24   Section 1.11.   Benefits of Indenture   24   Section
1.12.   Governing Law   24   Section 1.13.   Legal Holidays   24   Section 1.14.
  No Recourse Against Others   24
ARTICLE 2. SECURITY FORMS
 
25  
Section 2.01.
 
Forms Generally
 
25   Section 2.02.   Form of Face of Security   26   Section 2.03.   Form of
Reverse of Security   28   Section 2.04.   Form of Trustee's Certificate of
Authentication   33   Section 2.05.   Restrictive Legends   33
ARTICLE 3. THE SECURITIES
 
34  
Section 3.01.
 
Title and Terms
 
34   Section 3.02.   Denominations   35   Section 3.03.   Execution,
Authentication, Delivery and Dating   35   Section 3.04.   Temporary Securities
  35   Section 3.05.   Registration, Registration of Transfer and Exchange   36
  Section 3.06.   Book-Entry Provisions for Global Security   37   Section 3.07.
  Special Transfer Provisions   38   Section 3.08.   Mutilated, Destroyed, Lost
and Stolen Securities   40   Section 3.09.   Payment of Interest; Interest
Rights Preserved   40   Section 3.10.   Persons Deemed Owners   41   Section
3.11.   Cancellation   41   Section 3.12.   Computation of Interest   42  
Section 3.13.   CUSIP, CINS and ISIN Numbers   42
ARTICLE 4. SATISFACTION AND DISCHARGE
 
42  
Section 4.01.
 
Satisfaction and Discharge of Indenture
 
42   Section 4.02.   Application of Trust Money   43
ARTICLE 5. REMEDIES
 
43  
Section 5.01.
 
Events of Default
 
43   Section 5.02.   Acceleration of Maturity; Rescission and Annulment   44  
Section 5.03.   Collection of Indebtedness and Suits for Enforcement by Trustee
  45   Section 5.04.   Trustee May File Proofs of Claim   46          

ii

--------------------------------------------------------------------------------



  Section 5.05.   Trustee May Enforce Claims Without Possession of Securities  
46   Section 5.06.   Application of Money Collected   46   Section 5.07.  
Limitation on Suits   47   Section 5.08.   Unconditional Right of Holders to
Receive Principal, Premium and Interest   47   Section 5.09.   Restoration of
Rights and Remedies   47   Section 5.10.   Rights and Remedies Cumulative   47  
Section 5.11.   Delay or Omission Not Waiver   48   Section 5.12.   Control by
Holders   48   Section 5.13.   Waiver of Past Defaults   48   Section 5.14.  
Undertaking for Costs   48   Section 5.15.   Waiver of Stay of Extension Laws  
48
ARTICLE 6. THE TRUSTEE
 
49  
Section 6.01.
 
Certain Duties and Responsibilities
 
49   Section 6.02.   Notice of Defaults   49   Section 6.03.   Certain Rights of
Trustee   49   Section 6.04.   Not Responsible for Recitals or Issuance of
Securities   50   Section 6.05.   May Hold Securities   50   Section 6.06.  
Money Held in Trust   50   Section 6.07.   Compensation and Reimbursement   50  
Section 6.08.   Conflicting Interests   51   Section 6.09.   Corporate Trustee
Required; Eligibility   51   Section 6.10.   Resignation and Removal;
Appointment of Successor   51   Section 6.11.   Acceptance of Appointment by
Successor   52   Section 6.12.   Merger, Conversion, Consolidation or Succession
to Business   53   Section 6.13.   Preferential Collection of Claims Against
Company   53   Section 6.14.   Appointment of Authenticating Agent   53
ARTICLE 7. HOLDERS' LISTS AND REPORTS BY TRUSTEE AND COMPANY
 
54  
Section 7.01.
 
Company to Furnish Trustee Names and Addresses of Holders
 
54   Section 7.02.   Preservation of Information; Communications to Holders   54
  Section 7.03.   Reports by Trustee   55   Section 7.04.   Reports by Company  
55
ARTICLE 8. CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE
 
55  
Section 8.01.
 
Company May Consolidate, Etc. Only on Certain Terms
 
55   Section 8.02.   Successor Substituted   56
ARTICLE 9. SUPPLEMENTAL INDENTURES
 
57  
Section 9.01.
 
Supplemental Indentures Without Consent of Holders
 
57   Section 9.02.   Supplemental Indenture with Consent of Holders   57  
Section 9.03.   Execution of Supplemental Indentures   58   Section 9.04.  
Effect of Supplemental Indentures   58   Section 9.05.   Conformity with Trust
Indenture Act   58   Section 9.06.   Reference in Securities to Supplemental
Indentures   58
ARTICLE 10. COVENANTS
 
58  
Section 10.01.
 
Payment of Principal, Premium and Interest
 
58   Section 10.02.   Maintenance of Office or Agency   58   Section 10.03.  
Money for Security Payments to be Held in Trust   59          


iii

--------------------------------------------------------------------------------



  Section 10.04.   Existence   59   Section 10.05.   Maintenance of Properties  
60   Section 10.06.   Payment of Taxes and Other Claims   60   Section 10.07.  
Maintenance of Insurance   60   Section 10.08.   Limitation on Consolidated Debt
  60   Section 10.09.   Limitation on Restricted Payments   60   Section 10.10.
  Restricted Subsidiaries   63   Section 10.11.   Transactions with Affiliates  
64   Section 10.12.   Liens   64   Section 10.13.   Change of Control   64  
Section 10.14.   Dividend and Other Payment Restrictions Affecting Subsidiaries
  65   Section 10.15.   Activities of the Company and Restricted Subsidiaries  
65   Section 10.16.   Provision of Financial Information   66   Section 10.17.  
Statement by Officers as to Default: Compliance Certificates   66   Section
10.18.   Waiver of Certain Covenants   66   Section 10.19.   Limitation on
Issuances and Sales of Equity Interests in Wholly Owned Subsidiaries   66  
Section 10.20.   Payments for Consent   67   Section 10.21.   Asset Sales   67
ARTICLE 11. REDEMPTION OF SECURITIES
 
68  
Section 11.01.
 
Right of Redemption
 
68   Section 11.02.   Applicability of Article   68   Section 11.03.   Election
to Redeem; Notice to Trustee   68   Section 11.04.   Selection by Trustee of
Securities to Be Redeemed   69   Section 11.05.   Notice of Redemption   69  
Section 11.06.   Deposit of Redemption Price   69   Section 11.07.   Securities
Payable on Redemption Date   70   Section 11.08.   Securities Redeemed in Part  
70
ARTICLE 12. DEFEASANCE AND COVENANT DEFEASANCE
 
70  
Section 12.01.
 
Company's Option to Effect Defeasance or Covenant Defeasance
 
70   Section 12.02.   Defeasance and Discharge   70   Section 12.03.   Covenant
Defeasance   71   Section 12.04.   Conditions to Defeasance or Covenant
Defeasance   71   Section 12.05.   Deposited Money and U.S. Government
Obligations to Be Held in Trust; Miscellaneous Provisions   72   Section 12.06.
  Reinstatement   73


EXHIBITS


EXHIBIT A   Form of Certificate to Be Delivered in Connection with Transfers
Pursuant to Regulation S
EXHIBIT B
 
Form of Certificate to Be Delivered in Connection with Transfers to Non-QIB
Institutional Accredited Investors
EXHIBIT C
 
Form of Certificate to Be Delivered in Connection with Transfers Pursuant to
Regulation S

iv

--------------------------------------------------------------------------------



        INDENTURE, dated as of May 19, 2004, between Nextel Partners, Inc., a
Delaware corporation (herein called the "Company"), having its principal office
at 4500 Carillon Point, Kirkland, Washington 98033 and BNY Western Trust
Company, as Trustee (herein called the "Trustee").

RECITALS OF THE COMPANY

        The Company has duly authorized the creation of an issue of its 8 1/8%
Senior Notes due 2011, and to provide therefor the Company has duly authorized
the execution and delivery of this Indenture.

        All things necessary to make the Securities, when executed by the
Company and authenticated and delivered hereunder and duly issued by the
Company, the valid obligations of the Company, and to make this Indenture a
valid agreement of the Company, in accordance with their and its terms, have
been done.

        NOW, THEREFORE, THIS INDENTURE WITNESSETH:

        For and in consideration of the premises and the purchase of the
Securities by the Holders thereof, it is mutually covenanted and agreed, for the
equal and proportionate benefit of all Holders of the Securities, as follows:

ARTICLE 1.

DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION

Section 1.01.    Definitions.    

        For all purposes of this Indenture, except as otherwise expressly
provided or unless the context otherwise requires:

        (1)   the terms defined in this Article have the meanings assigned to
them in this Article and include the plural as well as the singular;

        (2)   all other terms used herein which are defined in the Trust
Indenture Act, either directly or by reference therein, have the meanings
assigned to them therein;

        (3)   whenever this Indenture requires that a particular ratio or amount
be calculated with respect to a specified period after giving effect to certain
transactions or events on a pro forma basis, such calculation will be made as if
the transactions or events occurred on the first day of such period, unless
otherwise specified herein, and all accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with generally accepted
accounting principles (whether or not such is indicated herein), and, except as
otherwise herein expressly provided, the term "generally accepted accounting
principles" with respect to any computation required or permitted hereunder
shall mean such accounting principles as are generally accepted at the date of
such computation;

        (4)   unless the context otherwise requires, any reference to an
"Article" or a "Section" refers to an Article or Section, as the case may be, of
this Indenture;

        (5)   the words "herein", "hereof' and "hereunder" and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision; and

        (6)   each reference herein to a rule or form of the Commission shall
mean such rule or form and any rule or form successor thereto, in each case as
amended from time to time.

        Certain terms, used principally in Article 6, are defined in that
Article.

        Whenever this Indenture requires that a particular ratio or amount be
calculated with respect to a specified period after giving effect to certain
transactions or events on a pro forma basis, such calculation shall be made as
if the transactions or events occurred on the first day of such period, unless
otherwise specified.

--------------------------------------------------------------------------------




        "Acquired Debt" means Debt of a Person (i) existing at the time such
Person becomes a Restricted Subsidiary or assumed by the Company or a Restricted
Subsidiary in connection with the acquisition of assets from such Person and
(ii) secured by a Lien encumbering any asset of such specified Person.

        "Act", when used with respect to any Holder, has the meaning specified
in Section 1.04.

        "Additional Interest" means all additional interest then owing pursuant
to section 6 of the Registration Rights Agreement.

        "Additional Securities" means any Securities (other than the Initial
Securities) issued under this Indenture in accordance with the terms and
conditions hereof, as part of the same series as the Initial Securities.

        "Affiliate" of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. "Affiliate" shall be deemed to include, but only for
purposes of Section 10.11 and without limiting the application of the preceding
sentence for the purpose of such or any other Section, any Person owning,
directly or indirectly, (i) 10% or more of the Company's outstanding Common
Stock or (ii) securities having 10% or more of the total voting power of the
Company's Voting Stock. For the purposes of this definition, "control" when used
with respect to any specified Person means the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; and the terms
"controlling" and "controlled" have meanings correlative to the foregoing. No
individual shall be deemed to be controlled by or under common control with any
specified Person solely by virtue of his or her status as an employee or officer
of such specified Person or of any other Person controlled by or under common
control with such specified Person.

        "Agent Members" has the meaning provided in Section 3.06(a).

        "Annualized Operating Cash Flow" means, for any fiscal quarter, the
Operating Cash Flow for such fiscal quarter multiplied by four.

        "Asset Sale" means (i) the sale, lease, conveyance or other disposition
of any assets or rights (including, without limitation, by way of a sale and
leaseback) other than sales of inventory and obsolete equipment in the ordinary
course of business (provided that the sale, conveyance or other disposition of
all or substantially all of the assets of the Company and its Restricted
Subsidiaries taken as a whole will be governed by the provisions of
Section 10.13 and/or the provisions of Section 8.01 and not by the provisions of
Section 10.21), and (ii) the issue or sale by the Company or any of its
Restricted Subsidiaries of Capital Stock of any of the Company's Subsidiaries,
in the case of either clause (i) or (ii), whether in a single transaction or a
series of related transactions (a) that have a fair market value in excess of
$5.0 million or (b) for net proceeds in excess of $5.0 million. Notwithstanding
the foregoing, the following items shall not be deemed to be Asset Sales: (i) a
transfer of assets by the Company to a Wholly Owned Restricted Subsidiary or by
a Wholly Owned Restricted Subsidiary to the Company or to another Wholly Owned
Restricted Subsidiary, (ii) an issuance of Capital Stock by a Wholly Owned
Restricted Subsidiary to the Company or to another Wholly Owned Restricted
Subsidiary, (iii) a Restricted Payment that is permitted by Section 10.09,
(iv) Permitted Joint Ventures and (v) any License Exchange.

        "Authenticating Agent" means any Person authorized by the Trustee
pursuant to Section 6.14 hereof to act on behalf of the Trustee to authenticate
Securities.

        "Average Life" means, at any date of determination with respect to any
Debt, the quotient obtained by dividing (i) the sum of the products of (a) the
number of years from such date of

2

--------------------------------------------------------------------------------






determination to the dates of each successive scheduled principal payment of
such Debt and (b) the amount of such principal payment by (ii) the sum of all
such principal payments.

        "Beneficial Owner" means a beneficial owner as defined in Rules 13d-3
and 13d-5 under the Exchange Act (or any successor rules), including the
provision of such Rules that a person shall be deemed to have beneficial
ownership of all securities that such person has a right to acquire within
60 days, provided that a person shall not be deemed a beneficial owner of, or to
own beneficially, any securities if such beneficial ownership (1) arises solely
as a result of a revocable proxy delivered in response to a proxy or consent
solicitation made pursuant to, and in accordance with, the Exchange Act and the
applicable rules and regulations thereunder and (2) is not also then reportable
on Schedule 13D (or any successor schedule) under the Exchange Act.

        "Board of Directors" means the board of directors of the Company.

        "Board Resolution" means a copy of a resolution certified by the
Secretary or an Assistant Secretary of the Company to have been duly adopted by
the Board of Directors (unless the context specifically requires that such
resolution be adopted by a majority of the Disinterested Directors, in which
case by a majority of such directors) and to be in full force and effect on the
date of such certification and delivered to the Trustee.

        "Business Day" means each Monday, Tuesday, Wednesday, Thursday and
Friday which is not a day on which banking institutions in the Borough of
Manhattan, The City of New York are authorized or obligated by law or executive
order to close.

        "Capital Lease Obligations" of any Person means the obligations to pay
rent or other amounts under lease of (or other Debt arrangements conveying the
right to use) real or personal property of such Person which are required to be
classified and accounted for as a capital lease or a liability on the face of a
balance sheet of such Person determined in accordance with generally accepted
accounting principles and the amount of such obligations shall be the
capitalized amount thereof in accordance with generally accepted accounting
principles and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a penalty.

        "Capital Stock" of any Person means any and all shares, interests,
participations or other equivalents (however designated) of stock of, or other
ownership interests in, such Person.

        "Change of Control" means the occurrence of any of the following events:

        (a)   any person or group of persons (as such term is used in
Section 13(d)(3) of the Exchange Act and the regulations thereunder) other than
a Permitted Holder is or becomes the Beneficial Owner, directly or indirectly,
of more than 50% of the total Voting Stock or Total Common Equity of the
Company; provided that no Change of Control shall be deemed to occur pursuant to
this clause (a) if the person is a corporation with outstanding debt securities
having a maturity at original issuance of at least one year and if such debt
securities are rated Investment Grade by S&P or Moody's for a period of at least
90 consecutive days, beginning on the date of such event (which period will be
extended up to 90 additional days for as long as the rating of such debt
securities is under publicly announced consideration for possible downgrading by
the applicable rating agency);

        (b)   the Company consolidates with, or merges with or into, another
Person other than a Permitted Holder or sells, assigns, conveys, transfers,
leases or otherwise disposes of all or substantially all of its assets to any
Person other than a Permitted Holder, or any Person other than a Permitted
Holder consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which the outstanding Voting Stock of the Company
is converted into or exchanged for cash, securities or other property, other
than any such

3

--------------------------------------------------------------------------------






transaction where (i) the outstanding Voting Stock of the Company is converted
into or exchanged for (1) Voting Stock (other than Redeemable Stock) of the
surviving or transferee Person or (2) cash, securities and other property in an
amount which could be paid by the Company as a Restricted Payment under this
Indenture and (ii) immediately after such transaction no person or group of
persons (as such term is used in Section 13(d)(3) of the Exchange Act and the
regulations thereunder) is the Beneficial Owner, directly or indirectly, of more
than 50% of the total Voting Stock or Total Common Equity of the surviving or
transferee Person; provided that no Change of Control shall be deemed to occur
pursuant to this clause (b), if the surviving or transferee Person or the person
referred to in clause (b)(ii) is a corporation with outstanding debt securities
having a maturity at original issuance of at least one year and if such debt
securities are rated Investment Grade by S&P or Moody's for a period of at least
90 consecutive days, beginning on the date of such event (which period will be
extended up to 90 additional days for as long as the rating of such debt
securities is under publicly announced consideration for possible downgrading by
the applicable rating agency);

        (c)   during any consecutive two-year period, individuals who at the
beginning of such period constituted the Board of Directors (together with
(i) any directors who are members of the Board of Directors on the date hereof,
(ii) any new directors whose election by such Board of Directors or whose
nomination for election by the stockholders of the Company was approved by a
vote of 66 2/3% of the directors then still in office who were either directors
at the beginning of such period or whose election or nomination for election was
previously so approved, and (iii) any new directors appointed or selected by a
Permitted Holder, whether pursuant to a transaction of a type described in
either of the preceding paragraphs (a) and (b), pursuant to a contractual right
or pursuant to a right granted under the Company's certificate of incorporation
or by-laws) cease for any reason to constitute a majority of the Board of
Directors then in office; or

        (d)   the adoption of a plan relating to the liquidation or dissolution
of the Company.

        Any event that would constitute a Change of Control pursuant to
clause (a) or (b) above but for the proviso thereto shall not be deemed to be a
Change of Control until such time (if any) as the conditions described in such
proviso cease to have been met.

        "Closing Date" means the date on which the Securities are first issued
hereunder.

        "Closing Price" on any Trading Day with respect to the per share price
of any shares of Capital Stock means the last reported sale price regular way
or, in case no such reported sale takes place on such day, the average of the
reported closing bid and asked prices regular way, in either case on the New
York Stock Exchange or, if such shares of Capital Stock are not listed or
admitted to trading on such exchange, on the principal national securities
exchange on which such shares are listed or admitted to trading or, if not
listed or admitted to trading on any national securities exchange, on the Nasdaq
Stock Market or, if such shares are not listed or admitted to trading on any
national securities exchange or quoted on the Nasdaq Stock Market but the issuer
is a Foreign Issuer (as defined in Rule 3b-4(b) under the Exchange Act) and the
principal securities exchange on which such shares are listed or admitted to
trading is a Designated Offshore Securities Market (as defined in Rule 902(a)
under the Securities Act), the average of the reported closing bid and asked
prices regular way on such principal exchange, or, if such shares are not listed
or admitted to trading on any national securities exchange or quoted on the
Nasdaq Stock Market and the issuer and principal securities exchange do not meet
such requirements, the average of the closing bid and asked prices in the
over-the-counter market as furnished by any New York Stock Exchange member firm
of national standing that is selected from time to time by the Company for that
purpose.

4

--------------------------------------------------------------------------------






        "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.

        "Committed Capital Contribution" means the irrevocable cash commitments
pursuant to those certain Subscription and Contribution Agreements by and among
the Company, Nextel WIP Corp., Motorola and the Cash Equity Investors (as
defined therein) as in effect on the date hereof.

        "Commission" means the Securities and Exchange Commission, as from time
to time constituted, created under the Exchange Act, or, if at any time after
the execution of this instrument such Commission is not existing and performing
the duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

        "Common Stock" of any Person means Capital Stock of such Person that
does not rank prior, as to the payment of dividends or as to the distribution of
assets upon any voluntary or involuntary liquidation, dissolution or winding up
of such Person, to shares of Capital Stock of any other class of such Person.

        "Company" means the Person named as the "Company" in the first paragraph
of this instrument until a successor Person shall have become such pursuant to
the applicable provisions of this Indenture and thereafter "Company" shall mean
such successor Person.

        "Company Request" or "Company Order" means a written request or order
signed in the name of the Company by its Chairman of the Board, its President or
a Vice President, and by its Treasurer, an Assistant Treasurer, its Secretary or
an Assistant Secretary, and delivered to the Trustee.

        "Consolidated Debt" means the aggregate amount of Debt of the Company
and its Restricted Subsidiaries on a Consolidated basis, outstanding at the date
of determination.

        "Consolidated Debt to Annualized Operating Cash Flow Ratio" means, as at
any date of determination, the ratio of (i) Consolidated Debt to (ii) the
Annualized Operating Cash Flow of the Company for the most recently completed
fiscal quarter of the Company for which financial statements are available.

        "Consolidated Interest Expense" of any Person means, for any period,
(i) the aggregate interest expense and fees and other financing costs in respect
of Debt (including amortization of original issue discount and non-cash interest
payments and accruals), (ii) the interest component in respect of Capital Lease
Obligations and any deferred payment obligations of such Person and its
Restricted Subsidiaries, determined on a Consolidated basis in accordance with
generally accepted accounting principles, (iii) all commissions, discounts,
other fees and charges owed with respect to letters of credit and bankers'
acceptance financing and net costs (including amortizations of discounts)
associated with interest rate swap and similar agreements and with foreign
currency hedge, exchange and similar agreements and (iv) the product of (a) all
dividend payments, whether or not in cash, on any series of Preferred Capital
Stock of such Person or any of its Restricted Subsidiaries, other than dividend
payments on Capital Stock payable solely in Capital Stock of the Company (other
than Redeemable Stock) or to the Company or a Restricted Subsidiary of the
Company, times (b) a fraction, the numerator of which is one and the denominator
of which is one minus the then current combined federal, state and local
statutory tax rate of such Person, expressed as a decimal, in each case, on a
Consolidated basis in accordance with generally accepted accounting principles.

        "Consolidated Net Income" and "Consolidated Net Loss" mean, for any
period, the net income or net loss, as the case may be, of the Company and its
Restricted Subsidiaries for such period, all as determined on a Consolidated
basis in accordance with generally accepted accounting principles, adjusted, to
the extent included in calculating such net income or net loss, as the case

5

--------------------------------------------------------------------------------






may be, by excluding without duplication (a) any after-tax gain or loss
attributable to the sale, conversion or other disposition of assets other than
in the ordinary course of business, (b) any after-tax gains resulting from the
write-up of assets and any loss resulting from the write-down of assets, (c) any
after-tax gain or loss on the repurchase or redemption of any securities
(including in connection with the early retirement or defeasance of any Debt),
(d) any foreign exchange gain or loss, (e) all payments in respect of dividends
on shares of Preferred Capital Stock of the Company, (f) any other
extraordinary, non-recurring or unusual items incurred by the Company or any of
its Restricted Subsidiaries, (g) the net income (or loss) of any Person acquired
by the Company or any Restricted Subsidiary in a pooling-of-interests
transaction for any period prior to the date of such transaction, (h) all income
or losses of Unrestricted Subsidiaries and Persons (other than Subsidiaries)
accounted for by the Company using the equity method of accounting and (i) the
net income (but not net loss) of any Restricted Subsidiary which is subject to
any judgment, decree, order or governmental regulation which prevent the payment
of dividends or the making of distributions to the Company but only to the
extent of such restrictions.

        "Consolidated Net Income (Loss)" means, for any period, the Company's
Consolidated Net Income or Consolidated Net Loss for such period, as applicable.

        "Consolidated Net Worth" of any Person means the consolidated
stockholders' equity of such Person, determined on a consolidated basis in
accordance with generally accepted accounting principles, less amounts
attributable to Redeemable Stock of such Person; provided that, with respect to
the Company, no effect shall be given to adjustments following the Closing Date
to the accounting books and records of the Company in accordance with Accounting
Principles Board Opinions Nos. 16 and 17 (or successor opinions thereto) or
otherwise resulting from the acquisition of control of the Company by another
Person.

        "Consolidation" means the consolidation of the accounts of each of the
Restricted Subsidiaries with those of the Company, if and to the extent that the
accounts of each such Restricted Subsidiary would normally be consolidated with
those of the Company in accordance with generally accepted accounting
principles; provided, however, that "Consolidation" shall not include
consolidation of the accounts of any Unrestricted Subsidiary, but the interest
of the Company or any Restricted Subsidiary in any Unrestricted Subsidiary shall
be accounted for as an investment. The term "Consolidated" has a correlative
meaning.

        "Corporate Trust Office" means the principal office of the Trustee at
which at any particular time its corporate trust business shall be administered,
which address as of the Closing Date is located at 700 South Flower Street,
Suite 500, Los Angeles, CA 90017-4104, Attention: Corporate Trust
Administration.

        "Corporation" means a corporation, association, company, joint-stock
company or business trust.

        "Covenant Defeasance" has the meaning specified in Section 12.03.

        "Credit Facility" means any credit facility (whether a term or revolving
type or both, including New Credit Facility) or letter of credit facility of the
type customarily entered into with banks or Hedging Agreement (as defined),
between the Company and/or any of its Restricted Subsidiaries, on the one hand,
and any banks or other lenders or affiliates thereof, on the other hand (and any
renewals, refundings, extensions or replacements of any such credit facility),
which credit facility is designated by the Company as a "Credit Facility" for
purposes of this Indenture and shall include all such credit facilities in
existence on the Closing Date whether or not so designated.

        "Debt" means (without duplication), with respect to any Person, whether
recourse is to all or a portion of the assets of such Person and whether or not
contingent, (i) every obligation of such Person for money borrowed, including
without limitation, in each case, premium, interest

6

--------------------------------------------------------------------------------






(including interest accruing subsequent to the filing of, or which would have
accrued but for the filing of, a petition for bankruptcy, whether or not such
interest is an allowable claim in such bankruptcy proceeding), fees and expenses
relating thereto, (ii) every obligation of such Person evidenced by bonds,
debentures, notes or other similar instruments, including obligations Incurred
in connection with the acquisition of property, assets or businesses,
(iii) every reimbursement obligation of such Person with respect to letters of
credit, bankers' acceptances or similar facilities issued for the account of
such Person, (iv) every obligation of such Person issued or assumed as the
deferred purchase price of property or services (but excluding trade accounts
payable or accrued liabilities arising in the ordinary course of business which
are not overdue or which are being contested in good faith), (v) every Capital
Lease Obligation of such Person, (vi) the maximum fixed redemption or repurchase
price of Redeemable Stock of such Person at the time of determination plus
accrued but unpaid dividends, (vii) every obligation of such Person under
interest rate swap or similar agreements or foreign currency hedge, exchange or
similar agreements of such Person (collectively, "Hedging Agreements"), and
(viii) every obligation of the type referred to in clauses (i) through (vii) of
another Person and all dividends of another Person the payment of which, in
either case, such Person has Guaranteed or is liable, directly or indirectly, as
obligor, Guarantor or otherwise. The amount of Debt of any Person issued with
original issue discount is the face amount of such Debt less the unamortized
portion of the original issue discount of such Debt at the time of its issuance
as determined in conformity with generally accepted accounting principles, and
money borrowed at the time of the Incurrence of any Debt in order to pre-fund
the payment of interest on such Debt shall be deemed not to be Debt. The amount
of Debt represented by an obligation under an agreement referred to in
clause (vii) shall be equal to (x) zero if such obligation has been Incurred
under clause (v)(B) of the definition of Permitted Debt and (y) the notional
amount of such obligation if it is not so Incurred.

        "Default" means an event that is, or after notice or passage of time, or
both, would be, an Event of Default.

        "Default Amount" has the meaning specified in Section 5.02.

        "Defaulted Interest" has the meaning specified in Section 3.09.

        "Defeasance" has the meaning specified in Section 12.02.

        "Depository" shall mean The Depository Trust Company, as nominees and
their respective successors.

        "Directed Investment" by the Company or any of its Restricted
Subsidiaries means any Investment for which the cash or property used for such
Investment is received by the Company from the issuance and sale (other than to
a Restricted Subsidiary) on or after February 24, 2000 of shares of its Capital
Stock (other than any of the Preferred Stock), or any options, warrants or other
rights to purchase such Capital Stock (other than any of the Preferred Stock)
designated by the Board of Directors as a "Directed Investment" to be used for
one or more specified investments in the telecommunications business (including
related activities and services) and is so designated and used at any time
within 365 days after the receipt thereof; provided that the aggregate amount of
any such Directed Investments may not at any time exceed fifty percent (50%) of
the aggregate amount of such cash or property received by the Company on or
after the date hereof from any such issuance and sale or capital contribution;
and provided further that any proceeds from any such issuance or sale may not be
used for such an Investment if such proceeds were, prior to being designated for
use as a Directed Investment, used to make a Restricted Payment.

        "Disinterested Director" means, with respect to any proposed transaction
between the Company and an Affiliate thereof, a member of the Board of Directors
who is not an officer or employee of

7

--------------------------------------------------------------------------------






the Company, would not be a party to, or have a financial interest in, such
transaction and is not an officer, director or employee of, and does not have a
financial interest in, such Affiliate. For purposes of this definition, no
person would be deemed not to be a Disinterested Director solely because such
person holds Capital Stock of the Company.

        "Event of Default" has the meaning specified in Section 5.01.

        "Exchange Securities" means the new securities of the Company containing
terms substantially identical to the Securities initially issued hereunder
(except that such Securities shall have been registered under the Securities
Act) that are issued and exchanged for the Securities pursuant to the
Registration Rights Agreement.

        "Exchange Act" refers to the Securities Exchange Act of 1934 and any
statute successor thereto, in each case as amended from time to time.

        "Expiration Date" has the meaning specified in the definition of Offer
to Purchase.

        "Fair Market Value" means, for purposes of clause (i) of Section 10.08,
the price that would be paid in an arm's-length transaction between an informed
and willing seller under no compulsion to sell and an informed and willing buyer
under no compulsion to buy, as determined in good faith by the Board of
Directors, whose determination shall be conclusive if evidenced by a Board
Resolution; provided that (x) the Fair Market Value of any security registered
under the Exchange Act shall be the average of the closing prices, regular way,
of such security for the 20 consecutive trading days immediately preceding the
sale of Capital Stock and (y) in the event the aggregate Fair Market Value of
any other property received by the Company exceeds $10 million, the Fair Market
Value of such property shall be determined in good faith by the Board of
Directors, including a majority of the Disinterested Directors who are then
members of such Board of Directors, which determination shall be conclusive if
evidenced by a Board Resolution.

        "FCC" means the Federal Communications Commission.

        "Global Securities" has the meaning provided in Section 2.01.

        "Guarantee" by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing any Debt of any other Person (the "primary obligor")
in any manner, whether directly or indirectly, and including any obligation of
such Person, (i) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Debt or to purchase (or to advance or supply funds for the
purchase of) any security for the payment of such Debt, (ii) to purchase
property, securities or services for the purpose of assuring the holder of such
Debt of the payment of such Debt, or (iii) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt (and "Guaranteed",
"Guaranteeing" and "Guarantor" shall have meanings correlative to the
foregoing); provided, however, that the Guarantee by any Person shall not
include endorsements by such Person for collection or deposit, in either case,
in the ordinary course of business.

        "Holder" means a Person in whose name a Security is registered in the
Security Register.

        "Incur" means, with respect to any Debt or other obligation of any
Person, to create, issue, incur (by conversion, exchange or otherwise), assume
(pursuant to a merger, consolidation, acquisition or other transaction),
Guarantee or otherwise become liable in respect of such Debt or other obligation
or the recording, as required pursuant to generally accepted accounting
principles or otherwise, of any such Debt or other obligation on the balance
sheet of such Person (and "Incurrence" and "Incurred" shall have meanings
correlative to the foregoing); provided, however, that a change in generally
accepted accounting principles that results in an obligation of such Person that
exists at such time becoming Debt shall not be deemed an Incurrence of such
Debt; provided further, however, that the accretion of original issue discount
on Debt shall not be deemed

8

--------------------------------------------------------------------------------






to be an Incurrence of Debt. Debt otherwise Incurred by a Person before it
becomes a Subsidiary of the Company shall be deemed to have been Incurred at the
time it becomes such a Subsidiary.

        "Indenture" means this instrument as originally executed or as it may
from time to time be supplemented or amended by one or more indentures
supplemental hereto entered into pursuant to the applicable provisions hereof,
including, for all purposes of this instrument and any such supplemental
indenture, the provisions of the Trust Indenture Act that are deemed to be a
part of and govern this instrument and any such supplemental indenture,
respectively.

        "Initial Securities" means the first $25.0 million aggregate principal
amount at maturity of Securities issued under this Indenture on the date hereof.

        "Institutional Accredited Investor" means an institution that is an
"accredited investor" as that term is defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act.

        "Interest Payment Date" means the Stated Maturity of an installment of
interest on the Securities.

        "Investment" by any Person means any direct or indirect loan, advance or
other extension of credit or capital contribution to (by means of transfers of
cash or other property to others or payments for property or services for the
account or use of others, or otherwise), or purchase or acquisition of Capital
Stock, bonds, notes, debentures or other securities or evidence of Debt issued
by, any other Person or the designation of a Subsidiary as an Unrestricted
Subsidiary; provided that a transaction will not be an Investment to the extent
it involves (i) the issuance or sale by the Company of its Capital Stock (other
than Redeemable Stock), including options, warrants or other rights to acquire
such Capital Stock (other than Redeemable Stock), (ii) a transfer, assignment or
contribution by the Company of shares of Capital Stock (or any options, warrants
or rights to acquire Capital Stock), or all or substantially all of the assets
of, any Unrestricted Subsidiary of the Company to another Unrestricted
Subsidiary of the Company or (iii) extensions of trade credit by the Company and
its Restricted Subsidiaries on commercially reasonable terms in the ordinary
course of business and consistent with their normal practice.

        "Investment Grade" means a rating of at least BBB-, in the case of S&P,
or Baa3, in the case of Moody's.

        "Itemized Executive" means any of the following individuals: (i) John
Chapple; (ii) John Thompson; (iii) David Aas; (iv) Perry Satterlee; (v) Mark
Fanning and (vi) Barry Rowan.

        "License Exchange" means (A) any exchange of Licenses between the
Company and Nextel Communications, Inc. or any Affiliates of Nextel
Communications, Inc., which the Board of Directors of the Company determines in
good faith, on the date of such exchange, are, in the aggregate, of at least
equivalent value; provided, however, that the aggregate value of all such
balances exchanged pursuant to this clause (A) shall not exceed $100.0 million,
or (B) any transaction pursuant to which the Company transfers certain of its
Licenses to Nextel Communications, Inc. or any Affiliates of Nextel
Communications, Inc. in exchange for Licenses from a third party, the purchase
price for which was funded by Nextel or any Affiliates of Nextel
Communications, Inc.; provided, however that the aggregate value of all such
Licenses exchanged pursuant to this clause (B) shall not exceed $100.0 million.

        "Licenses" means SMR licenses granted by the FCC that entitle the holder
to use the radio channels covered thereby, subject to compliance with FCC rules
and regulations, in connection with its SMR business.

        "Lien" means, with respect to any property or assets, any mortgage or
deed of trust, pledge, hypothecation, assignment, deposit arrangement, security
interest, lien, charge, easement, encumbrance, preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
on or with respect to such property or assets (including any conditional sale or
other title retention agreement having substantially the same economic effect as
any of the foregoing).

9

--------------------------------------------------------------------------------





        "Marketable Securities" means:

        (1)   securities either issued directly or fully guaranteed or insured
by the government of the United States of America or any agency or
instrumentality thereof having maturities of not more than one year;

        (2)   time deposits and certificates of deposit, having maturities of
not more than six months from the date of deposit, of any domestic commercial
bank having capital and surplus in excess of $500 million and having outstanding
long-term debt rated A or better (or the equivalent thereof) by S&P or Aaa or
better (or the equivalent thereof) by Moody's;

        (3)   commercial paper rated A-1 or the equivalent thereof by S&P or P-1
or the equivalent thereof by Moody's, and in each case maturing within one year;

        (4)   repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (1) above; and

        (5)   investments in money market funds substantially all of whose
assets comprise securities of the types described in clauses (1) through (4).

        "Maturity", when used with respect to any Security, means the date on
which the principal of such Security becomes due and payable as therein or
herein provided, whether at the Stated Maturity or by declaration of
acceleration, call for redemption, offer to purchase or otherwise.

        "Moody's" means Moody's Investors Service, Inc. or, if Moody's Investors
Service, Inc. shall cease rating debt securities having a maturity at original
issuance of at least one year and such ratings business shall have been
transferred to a successor Person, such successor Person; provided, however,
that if Moody's Investors Service, Inc. ceases rating debt securities having a
maturity at original issuance of at least one year and its ratings business with
respect thereto shall not have been transferred to any successor Person, then
"Moody's" shall mean any other national recognized rating agency (other than
S&P) that rates debt securities having a maturity at original issuance of at
least one year and that shall have been designated by the Company by a written
notice given to the Trustee.

        "Net Proceeds" means the aggregate cash proceeds received by the Company
or any of its Restricted Subsidiaries in respect of any Asset Sale (including,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received in any Asset Sale), net of (a) the direct costs
relating to such Asset Sale (including, without limitation, legal, accounting,
appraisal, investment banking fees, and sales and brokerage commissions),
(b) any relocation expenses incurred as a result thereof, (c) taxes paid or
payable as a result thereof, (d) amounts required to be applied to the repayment
of Debt secured by a Lien on the asset or assets that were the subject of such
Asset Sale, (e) amounts required to be paid in order to obtain a necessary
consent to such Asset Sale, (f) distributions made to minority interest holders,
based on their pro rata ownership, in Subsidiaries or Permitted Joint Ventures
of such Person as a result of an Asset Sale by such Subsidiaries or Permitted
Joint Ventures, and (g) appropriate amounts to be provided by such Person or any
Subsidiary thereof, as the case may be, as a reserve in accordance with
generally accepted accounting principles against any liabilities associated with
such assets that are subject thereof, as the case may be, after such Asset Sale,
including liabilities under any indemnification obligations and severance and
other employee termination costs associated with such Asset Sale, in each case,
as conclusively determined by the board of directors of such Person.

        "New Credit Facility" means that certain credit agreement, dated as of
December 19, 2003 by and among a subsidiary of the Company and a syndicate of
banks and other financial institutions led by J.P. Morgan Securities Inc., as
joint lead arranger, Morgan Stanley Senior Funding, Inc., as

10

--------------------------------------------------------------------------------






joint lead arranger and syndication agent and JPMorgan Chase Bank, as
administrative agent, governing a $375.0 million term loan facility, a
$100.0 million revolving credit facility and an optional $200.0 incremental term
loan facility, and Hedging Agreements with Persons that were lenders under the
New Credit Facility (or were affiliates of such lenders) at the time such
Hedging Agreements were entered into, including any related notes, guarantees,
collateral documents, instruments and agreements executed in connection
therewith, as such credit agreement, Hedging Agreements and/or related documents
may be amended, restated, supplemented, renewed, replaced or otherwise modified
from time to time whether or not with the same agent or lenders and irrespective
of any changes in the terms and conditions thereof.

        "Non-U.S. Person" means a person who is not a "U.S. Person" (as defined
in Regulation S).

        "Notice of Default" means a written notice of the kind specified in
Section 5.01(5).

        "Offer" has the meaning specified in the definition of Offer to
Purchase.

        "Offering Memorandum" means the offering memorandum dated May 13, 2004
in connection with the offering of the Securities.

        "Offer to Purchase" means a written offer (the "Offer") sent by the
Company by first class mail, postage prepaid, to each Holder at his address
appearing in the Security Register on the date of the Offer offering to purchase
the Securities at the purchase price specified in such Offer (as determined
pursuant to this Indenture). Unless otherwise required by applicable law, the
Offer shall specify an expiration date (the "Expiration Date") of the Offer to
Purchase which shall be, subject to any contrary requirements of applicable law,
not less than 30 days or more than 45 days after the date of such Offer and a
settlement date (the "Purchase Date") for purchase of Securities within five
Business Days after the Expiration Date. The Company shall notify the Trustee at
least 15 days (or such shorter period as is acceptable to the Trustee) prior to
the mailing of the Offer of the Company's obligation to make an Offer to
Purchase, and the Offer shall be mailed by the Company or, at the Company's
request, by the Trustee, in the name and at the expense of the Company. The
Offer shall contain information concerning the business of the Company and its
Subsidiaries which, at a minimum, shall include (i) the most recent annual and
quarterly financial statements and "Management's Discussion and Analysis of
Financial Condition and Results of Operations" contained in the documents
required to be filed with the Trustee pursuant to this Indenture (which
requirements may be satisfied by delivery of such documents together with the
Offer), (ii) a description of material developments in the Company's business
subsequent to the date of the latest of such financial statements referred to in
clause (i) (including a description of the events requiring the Company to make
the Offer to Purchase), (iii) if required under applicable law, pro forma
financial information concerning, among other things, the Offer to Purchase and
the events requiring the Company to make the Offer to Purchase and (iv) any
other information required by applicable law to be included therein. The Offer
shall contain all instructions and materials necessary to enable such Holders to
tender their Securities pursuant to the Offer to Purchase. The Offer shall also
state:

         (1)  the section of this Indenture pursuant to which the Offer to
Purchase is being made;

         (2)  the Expiration Date and the Purchase Date;

         (3)  the aggregate principal amount at Stated Maturity of the
Outstanding Securities offered to be purchased by the Company pursuant to the
Offer to Purchase (the "Purchase Amount");

         (4)  the purchase price to be paid by the Company for each $1,000
principal amount at Stated Maturity of Securities accepted for payment (as
specified pursuant to this Indenture) (the "Purchase Price");

11

--------------------------------------------------------------------------------






         (5)  that the Holder may tender all or any portion of the Securities
registered in the name of such Holder and that any portion of Securities
tendered must be tendered in an integral multiple of $1,000 of principal amount
at Stated Maturity;

         (6)  the place or places where the Securities are to be surrendered for
tender pursuant to the Offer to Purchase;

         (7)  that interest, if any, on any Securities not tendered or tendered
but not purchased by the Company pursuant to the Offer to Purchase will continue
to accrue;

         (8)  that on the Purchase Date the Purchase Price will become due and
payable upon each Security being accepted for payment pursuant to the Offer to
Purchase;

         (9)  that each Holder electing to tender Securities pursuant to the
Offer to Purchase will be required to surrender such Securities at the place or
places the Company or the Trustee so requires, duly endorsed by, or accompanied
by a written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by the Holder thereof or his attorney duly authorized in
writing;

       (10)  that Holders will be entitled to withdraw all or any portion of the
Securities tendered if the Company (or its Paying Agent) receives, not later
than the close of business on the Expiration Date, a facsimile transmission or
letter setting forth the name of the Holder, the principal amount at Stated
Maturity of the Securities the Holder tendered, the certificate number of the
Securities the Holder tendered and a statement that such Holder is withdrawing
all or a portion of his tender;

       (11)  that the Company shall purchase all such Securities duly tendered
and not withdrawn pursuant to the Offer to Purchase, and

       (12)  that in the case of any Holder whose Securities are purchased only
in part, the Company shall execute, and the Trustee shall authenticate and
deliver to the Holder of such Securities without service charge, new Securities
of any authorized denomination as requested by such Holder, in an aggregate
principal amount at Stated Maturity equal to and in exchange for the unpurchased
portion of the aggregate principal amount at Stated Maturity of the Securities
so tendered.

        Any Offer to Purchase shall be governed by and effected in accordance
with the Offer for such Offer to Purchase.

        "Officers' Certificate" means a certificate signed by the Chairman of
the Board, the President or a Vice President, and by the Treasurer, an Assistant
Treasurer, the Secretary or an Assistant Secretary, of the Company, and
delivered to the Trustee. One of the officers signing an Officers' Certificate
given pursuant to Section 10.17 shall be the principal executive, financial or
accounting officer of the Company.

        "Offshore Global Securities" has the meaning provided in Section 2.01.

        "Offshore Physical Securities" has the meaning provided in Section 2.01.

        "Operating Cash Flow" means, for any fiscal quarter, (i) the Company's
Consolidated Net Income (Loss) plus depreciation, amortization and other
non-cash charges in respect thereof for such fiscal quarter, plus (ii) all
amounts deducted in calculating Consolidated Net Income (Loss) for such fiscal
quarter in respect of Consolidated Interest Expense, and all income taxes,
whether or not deferred, applicable to such income period, all as determined on
a Consolidated basis in accordance with generally accepted accounting
principles. For purposes of calculating Operating Cash Flow for the fiscal
quarter most recently completed for which financial statements are available
prior to any date on which an action is taken that requires a calculation of the
Operating

12

--------------------------------------------------------------------------------






Cash Flow to Consolidated Interest Expense Ratio or Consolidated Debt to
Annualized Operating Cash Flow Ratio, (1) any Person that is a Restricted
Subsidiary on such date (or would become a Restricted Subsidiary in connection
with the transaction that requires the determination of such ratio) will be
deemed to have been a Restricted Subsidiary at all times during such fiscal
quarter, (2) any Person that is not a Restricted Subsidiary on such date (or
would cease to be a Restricted Subsidiary in connection with the transaction
that requires the determination of such ratio) will be deemed not to have been a
Restricted Subsidiary at any time during such fiscal quarter and (3) if the
Company or any Restricted Subsidiary shall have in any manner acquired
(including through commencement of activities constituting such operating
business) or disposed (including through termination or discontinuance of
activities constituting such operating business) of any operating business
during or subsequent to the most recently completed fiscal quarter, such
calculation will be made on a pro forma basis on the assumption that such
acquisition or disposition had been completed on the first day of such completed
fiscal quarter and may give effect to projected quantifiable improvements in
operating results (on a annualized basis) due to cost reductions calculated in
accordance with Regulation S-X of the Securities Act and evidenced by (A) in the
case of cost reductions of less than $10.0 million, an Officers' Certificate
delivered to the Trustee and (B) in the case of cost reductions of $10.0 million
or more, a resolution of the Board of Directors set forth in an Officers'
Certificate delivered to the Trustee.

        "Opinion of Counsel" means a written opinion of counsel, who may be
counsel for the Company.

        "Outstanding", when used with respect to Securities, means, as of the
date of determination, all Securities theretofore authenticated and delivered
under this Indenture, except:

          (i)  Securities theretofore canceled by the Trustee or delivered to
the Trustee for cancellation;

         (ii)  Securities for whose payment or redemption money in the necessary
amount has been theretofore deposited with the Trustee or any Paying Agent
(other than the Company) in trust or set aside and segregated in trust by the
Company (if the Company shall act as its own Paying Agent) for the Holders of
such Securities; provided that, if such Securities are to be redeemed, notice of
such redemption has been duly given pursuant to this Indenture or provision
therefor satisfactory to the Trustee has been made;

        (iii)  Securities which have been paid pursuant to Section 3.08 or in
exchange for or in lieu of which other Securities have been authenticated and
delivered pursuant to this Indenture, other than any such Securities in respect
of which there shall have been presented to the Trustee proof satisfactory to it
that such Securities are held by a bona fide purchaser in whose hands such
Securities are valid obligations of the Company; and

        (iv)  Securities as to which Defeasance has been effected pursuant to
Section 12.02;

provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Securities have given, made or taken any
request, demand, authorization, direction, notice, consent, waiver or other
action hereunder as of any date, Securities owned by the Company or any other
obligor upon the Securities or any Affiliate of the Company or of such other
obligor shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Trustee shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent, waiver or other
action, only Securities which the a Responsible Officer of the Trustee actually
knows to be so owned shall be so disregarded. Securities so owned which have
been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the satisfaction of the Trustee the pledgee's right so to act
with respect to such Securities and that the

13

--------------------------------------------------------------------------------



pledgee is not the Company or any other obligor upon the Securities or any
Affiliate of the Company or of such other obligor.

        "pari passu", when used with respect to the ranking of any Debt of any
Person in relation to other Debt of such Person, means that each such Debt
(a) either (i) is not subordinated in right of payment to any other Debt of such
Person or (ii) is subordinate in right of payment to the same Debt of such
Person as is the other and is so subordinate to the same extent and (b) is not
subordinate in right of payment to the other or to any Debt of such Person as to
which the other is not so subordinate.

        "Paying Agent" means any Person authorized by the Company to pay the
principal of (and premium, if any) or interest on any Securities on behalf of
the Company.

        "Permitted Debt" means:

          (i)  any Debt (including Guarantees thereof) outstanding on the
Closing Date (including the Securities issued on the Closing Date) and any
accretion of original issue discount and accrual of interest with respect to
such Debt;

         (ii)  any additional Debt outstanding under a Credit Facility in
aggregate principal amount at any one time outstanding under this clause (ii)
not to exceed $475.0 million in aggregate for all such Credit Facilities, less
permanent repayments of Debt under such Credit Facilities made by the Company or
any of its Restricted Subsidiaries pursuant to Section 10.21;

        (iii)  any Vendor Financing Debt in an aggregate principal amount
outstanding at any time not to exceed $100.0 million;

        (iv)  Debt (A) to the Company or (B) to any Restricted Subsidiary;
provided that any event which results in any such Restricted Subsidiary ceasing
to be a Restricted Subsidiary or any subsequent transfer of such Debt (other
than to the Company or another Restricted Subsidiary) shall be deemed, in each
case, to constitute an Incurrence of such Debt not permitted by this
clause (iv);

         (v)  Debt (A) in respect of performance, surety or appeal bonds or
bankers' acceptances provided in the ordinary course of business, (B) under
foreign currency hedge, foreign currency exchange, interest rate swap or similar
agreements; provided that such agreements (a) are designed solely to protect the
Company or its Restricted Subsidiaries against fluctuations in foreign currency
exchange rates or interest rates and (b) do not increase the Debt of the obligor
outstanding at any time other than as a result of fluctuations in foreign
currency exchange rates or interest rates or by reason of fees, indemnities and
compensation payable thereunder; and (C) arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations, or from
Guarantees or letters of credit, surety bonds or performance bonds securing any
obligations of the Company or any Restricted Subsidiary pursuant to such
agreements, in any case Incurred in connection with the disposition of any
business, assets or Restricted Subsidiary (other than Guarantees of Debt
Incurred by any Person acquiring all or any portion of such business, assets or
Restricted Subsidiary for the purpose of financing such acquisition), in a
principal amount not to exceed the gross proceeds actually received by the
Company or any Restricted Subsidiary in connection with such disposition;

        (vi)  renewals, refundings or extensions of any Debt referred to in
clause (i) or (iii) above or (viii) below or Incurred pursuant to clause (b) of
Section 10.08 and any renewals, refundings or extensions thereof, plus (A) the
amount of any premium reasonably determined by the Company as necessary to
accomplish such renewal, refunding or extension and (B) such

14

--------------------------------------------------------------------------------






other fees and expenses of the Company reasonably incurred in connection with
the renewal, refunding or extension, provided that such renewal, refunding or
extension shall constitute Permitted Debt only (a) to the extent that it does
not result in an increase in the aggregate principal amount (or, if such Debt
provides for an amount less than the principal amount thereof to be due and
payable upon a declaration of acceleration of the maturity thereof, in an amount
not greater than such lesser amount) of such Debt (except as permitted by
clause (A) or (B) above), and (b) to the extent such renewed, refunded or
extended Debt does not have a mandatory redemption date prior to the mandatory
redemption date of the Debt being renewed, refunded or extended or have an
Average Life shorter than the remaining Average Life of the Debt being renewed,
refunded or extended; and

       (vii)  Debt payable solely in, or mandatorily convertible into, Capital
Stock (other than Redeemable Stock) of the Company;

      (viii)  all Exchange Securities issued pursuant to the terms of the
Registration Rights Agreement for the Securities;

        (ix)  Debt (in addition to Debt permitted under clauses (i) through
(viii) above) in an aggregate principal amount outstanding at any time not to
exceed $50.0 million.

        In the event that an item of Indebtedness meets the criteria of more
than one of the types of Indebtedness specified in the above clauses (i) through
(ix), the Company shall have the right, at any time in its sole discretion, to
classify such item as one of the types and shall only be required to include
such item under the clause permitting such Indebtedness as so classified.

        "Permitted Distribution" of a Person means (x) the exchange by such
Person of Capital Stock (other than Redeemable Stock) for outstanding Capital
Stock; and (y) the redemption, repurchase, defeasance or other acquisition or
retirement for value of Debt of the Company that is subordinate in right of
payment to the Securities, in exchange for (including any such exchange pursuant
to the exercise of a conversion right or privilege in connection with which cash
is paid in lieu of the issuance of fractional shares or scrip), or out of the
proceeds of a substantially concurrent issue and sale (other than to a
Restricted Subsidiary) of, either (a) Capital Stock of the Company (other than
Redeemable Stock) or (b) Debt of the Company that is subordinate in right of
payment to the Securities on subordination terms no less favorable to the
Holders of the Securities in their capacities as such than the subordination
terms (or other arrangement) applicable to the Debt that is redeemed,
repurchased, defeased or otherwise acquired or retired for value, provided that,
in the case of this clause (b), such new Debt does not mature prior to the
Stated Maturity or have a mandatory redemption date prior to the mandatory
redemption date of the Debt being redeemed, repurchased, defeased or otherwise
acquired or retired for value or have an Average Life shorter than the remaining
Average Life of the Debt being redeemed, repurchased, defeased or otherwise
acquired or retired for value.

        "Permitted Holder" means each of (i) Nextel Communications, Inc. and any
entity or entities controlled by, directly or indirectly, Nextel
Communications, Inc. (ii) Craig O. McCaw and any entity or entities
(A) controlled, directly or indirectly, by Craig O. McCaw or the estate of Craig
O. McCaw and (B) a majority of the equity interest of which are owned directly
or indirectly, by Craig O. McCaw and his family, his brothers and estates of, or
trusts for the primary benefit of, the foregoing persons, (iii) Motorola, Inc.,
and (iv) any "person" or "group" (as such terms are used in Section 13(d) and
14(d) of the Exchange Act) controlled by one or more persons identified in
clauses (i) through (iii) of this definition.

        "Permitted Investment" means any Investment in (i) Marketable Securities
or (ii) a Permitted Joint Venture.

15

--------------------------------------------------------------------------------






        "Permitted Joint Venture" means any joint venture entered into by the
Company or any of its Restricted Subsidiaries with a third party (a) for the
purpose of financing the acquisition or lease of telecommunications towers for
use in the Company's markets; provided that the aggregate value of all assets
contributed by the Company or any of its Restricted Subsidiaries to any joint
venture pursuant to this clause (a) shall not exceed $15.0 million (as
determined in good faith by the Board of Directors) or (b) in which the Company
or any of its Restricted Subsidiaries (i) is responsible for the managerial
control of such joint venture and (ii) owns at least 40% of the outstanding
Capital Stock of such joint venture; provided that such joint venture, together
with all other Permitted Joint Ventures described in this clause (b), does not
cover or service more than 10% of the POPs (computed by including only a
percentage of the total POPs equal to the Company's percentage ownership in that
joint venture) covered by the Company at the date of determination (as
determined in good faith by the board of directors).

        "Permitted Liens" means (i) Liens securing Debt or other monetary
obligations under a Credit Facility to the extent the principal amount of such
obligations is permitted by the terms of this Indenture to be incurred;
(ii) Liens in favor of the Company or a Wholly Owned Restricted Subsidiary;
(iii) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Company or any Subsidiary of the Company;
provided that such Liens were in existence prior to the contemplation of such
merger or consolidation and do not extend to any assets other than those of the
Person merged into or consolidated with the Company; (iv) Liens on property
existing at the time of acquisition thereof by the Company or any Subsidiary of
the Company, provided that such Liens were in existence prior to the
contemplation of such acquisition; (v) Liens to secure the performance of
statutory obligations, surety or appeal bonds, performance bonds or other
obligations of a like nature incurred in the ordinary course of business;
(vi) Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by clause (iii) of the definition of "Permitted Debt"; (vii) Liens on
the date hereof; (viii) Liens for taxes, assessments or governmental charges or
claims that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded, provided
that any reserve or other appropriate provision as shall be required in
conformity with generally accepted account principles shall have been made
therefor; (ix) Liens (including zoning restrictions, servitudes, easements and
rights-of-way) incurred in the ordinary course of business of the Company or any
Subsidiary of the Company that (a) are not incurred in connection with the
borrowing of money or the obtaining of advances or credit (other than trade
credit in the ordinary course of business) and (b) do not in the aggregate
materially detract from the value of the property or materially impair the use
thereof in the operation of business by the Company or such Subsidiary;
(x) Liens of a lessor under a lease (other than a capitalized lease); (xi) Liens
not otherwise permitted by the foregoing clauses (i) through (vii) securing Debt
in an aggregate amount not to exceed 5% of the Company's consolidated tangible
assets; and (xii) Liens to secure Debt incurred to refinance, in whole or in
part, Debt secured by any Lien referred to in the foregoing clauses (i), (iii),
(iv), (v) or this clause (xii) so long as such Lien does not extend to any other
property (other than improvements and accessions to the original property) and
the principal amount of Debt so secured is not increased except as otherwise
permitted by this Indenture.

        "Permitted Transaction" means (i) any written agreements existing on the
Closing Date and described in or incorporated by reference into the Offering
Memorandum and (ii) any transaction or transactions with any vendor or vendors
(other than Motorola, Inc.) of property or materials used in the
telecommunications business (including related activities and services) of the
Company or any Restricted Subsidiary, provided (x) such transactions are in the
ordinary course of business and (y) such vendor does not beneficially own more
than 10% of the voting power of the Voting Stock of the Company, (iii) any
amendment, modification or other change to the purchase agreement between the
Company and Motorola, Inc., dated as of January 29, 1999 and as amended on
September 9, 1999, or any other similar agreement with Motorola, Inc. that has
been

16

--------------------------------------------------------------------------------






approved by a majority of the Disinterested Directors of the Company,
(iv) agreements and transactions contemplated by the joint venture agreement
entered into by and among the Company and Nextel Communications, Inc. and their
respective Subsidiaries as of January 29, 1999, as amended, (v) any License
Exchange and (vi) any issuance of equity by the Company (other than Redeemable
Stock).

        "Person" means any individual, corporation, partnership, joint venture,
trust, unincorporated organization or government or any agency or political
subdivision thereof.

        "POP" means the population equivalents as estimated by the Company by
extrapolation from the 1990 or 2000 U.S. Census and other publicly available
information.

        "Predecessor Security" of any particular Security means every previous
Security evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 3.08 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.

        "Preferred Capital Stock" as applied to the Capital Stock of any Person,
means Capital Stock of such Person of any class or classes (however designated)
that ranks prior, as to the payment of dividends or as to the distribution of
assets upon any voluntary or involuntary liquidation, dissolution or winding up
of such Person, to shares of Capital Stock of any other class of such Person.

        "Preferred Stock" means the Company's Series B Redeemable Preferred
Stock.

        "Private Placement Legend" means the legend initially set forth on the
Securities in the form set forth in Section 2.05.

        "Purchase Amount" has the meaning specified in the definition of Offer
to Purchase.

        "Purchase Date" has the meaning specified in the definition of Offer to
Purchase.

        "Purchase Price" has the meaning specified in the definition of Offer to
Purchase.

        "QIB" means a "qualified institutional buyer" as defined in Rule 144A.

        "Record Expiration Date" has the meaning specified in Section 1.04.

        "Redeemable Stock" of any Person means any Capital Stock of such Person
that by its terms or otherwise is (i) required to be redeemed prior to the
Stated Maturity of the Securities, (ii) redeemable at the option of the holder
thereof at any time prior to the Stated Maturity of the Securities or
(iii) convertible into or exchangeable for Capital Stock referred to in
clause (i) or (ii) above or Debt having a scheduled maturity prior to the Stated
Maturity of the Securities; provided that any Capital Stock that would not
constitute Redeemable Stock but for provisions thereof giving holders thereof
the right to require such Person to repurchase or redeem such Capital Stock upon
the occurrence of a "change of control" occurring prior to the Stated Maturity
of the Securities shall not constitute Redeemable Stock if the "change of
control" provisions applicable to such Capital Stock are no more favorable to
the holders of such Capital Stock than the provisions contained in Section 10.13
and such Capital Stock specifically provides that such Person will not
repurchase or redeem any such stock pursuant to such provision prior to the
Company's repurchase of such Securities as are required to be repurchased
pursuant to Section 10.13.

        "Redemption Date", when used with respect to any Security to be
redeemed, means the date fixed for such redemption by or pursuant to this
Indenture.

17

--------------------------------------------------------------------------------






        "Redemption Price", when used with respect to any Security to be
redeemed, means the price at which it is to be redeemed pursuant to this
Indenture.

        "Registration Rights Agreement" means the Registration Rights Agreement
dated the Closing Date, among the Company, Morgan Stanley & Co. Incorporated,
J.P. Morgan Securities Inc., UBS Securities LLC, and Wachovia Capital Markets,
LLC, as such agreement may be amended, modified or supplemented from time to
time and, with respect to any Additional Securities, one or more registration
rights agreements among the Company and the other parties thereto, as such
agreement(s) may be amended, modified or supplemented from time to time,
relating to rights given by the Company to the purchasers of Additional
Securities to register such Additional Securities under the Securities Act.

        "Registration Statement" means the Registration Statement as defined and
described in the Registration Rights Agreement.

        "Regular Record Date" for the interest payable on any Interest Payment
Date means December 15 or June 15 (whether or not a Business Day), as the case
may be, next preceding such Interest Payment Date.

        "Regulation S" means Regulation S under the Securities Act.

        "Required Consent" means, except as otherwise expressly provided in this
Indenture with respect to matters requiring the consent of each holder of
Securities affected thereby, the consent of holders of not less than a majority
in aggregate principal amount at Stated Maturity of the Outstanding Securities,
including, without limitation, Additional Securities, if any.

        "Responsible Officer" when used with respect to the Trustee, means any
officer within the Corporate Trust Administration of the Trustee (or any
successor group of the Trustee) with direct responsibility for the
administration of this Indenture and also means, with respect to a particular
corporate trust matter, any other officer to whom such matter is referred
because of his or her knowledge of and familiarity with the particular subject.

        "Restricted Payments" has the meaning specified in Section 10.09.

        "Restricted Subsidiary" means any Subsidiary of the Company, whether
existing on the Closing Date or created subsequent thereto, designated from time
to time by the Board of Directors as (or otherwise deemed to be) a "Restricted
Subsidiary" in accordance with Section 10.10.

        "Rule 144A" means Rule 144A under the Securities Act.

        "S&P" means Standard & Poor's Ratings Services or, if Standard & Poor's
Ratings Services shall cease rating debt securities having a maturity at
original issuance of at least one year and such ratings business shall have been
transferred to a successor Person, such successor Person; provided, however,
that if Standard & Poor's Ratings Services ceases rating debt securities having
a maturity at original issuance of at least one year and its ratings business
with respect thereto shall not have been transferred to any successor Person,
then "S&P" shall mean any other nationally recognized rating agency (other than
Moody's) that rates debt securities having a maturity at original issuance of at
least one year and that shall have been designated by the Company by a written
notice given to the Trustee.

        "Securities" means securities designated in the first paragraph of the
RECITALS OF THE COMPANY of this Indenture. The Initial Securities and the
Additional Securities shall be treated as a single class for all purposes under
this Indenture, and unless the context otherwise requires, all references to the
Notes shall include the Initial Securities and any Additional Securities.

        "Securities Act" means the Securities Act of 1933 and any statute
successor thereto, in each case as amended from time to time.

18

--------------------------------------------------------------------------------





        "Security Register" and "Security Registrar" have the respective
meanings specified in Section 3.05.

        "Shelf Registration Statement" means the Shelf Registration Statement as
defined in the Registration Rights Agreement.

        "Special Record Date" for the payment of any Defaulted Interest means a
date fixed by the Trustee pursuant to Section 3.09.

        "Specialized Mobile Radio" or "SMR" means a mobile radio communications
system that is operated as described in the Offering Memorandum.

        "Stated Maturity" when used with respect to any Debt security or any
installment of interest thereon, means the date specified in such Debt security
as the fixed date on which the principal of such Debt security or such
installment of interest is due and payable.

        "Subsidiary" of any Person means (i) a corporation more than 50% of the
outstanding Voting Stock of which is owned, directly or indirectly, by such
Person or by one or more other Subsidiaries of such Person or by such Person and
one or more Subsidiaries thereof or (ii) any other Person (other than a
corporation) in which such Person, or one or more other Subsidiaries of such
Person or such Person and one or more other Subsidiaries thereof, directly or
indirectly, has at least a majority ownership and power to direct the policies,
management and affairs thereof.

        "Total Common Equity" of any Person means, as of any day of
determination (and as modified for purposes of the definition of "Change of
Control"), the product of (i) the aggregate number of outstanding primary shares
of Common Stock of such Person on such day (which shall not include any options
or warrants on, or securities convertible or exchangeable into, shares of Common
Stock of such Person) and (ii) the average Closing Price of such Common Stock
over the 20 consecutive Trading Days immediately preceding such day. If no such
Closing Price exists with respect to shares of any such class, the value of such
shares for purposes of clause (ii) of the preceding sentence shall be determined
by the Board of Directors in good faith and evidenced by a Board Resolution.

        "Total Invested Capital" means at any time of determination, the sum of,
without duplication, (i) the total amount of equity contributed to the Company
as of January 29, 1999 (being $183.2 million), plus (ii) the aggregate net cash
proceeds received by the Company from capital contributions or the issuance or
sale of Capital Stock (other than Redeemable Stock but including Capital Stock
issued upon the conversion of convertible Debt or from the exercise of options,
warrants or rights to purchase Capital Stock (other than Redeemable Stock)),
including cash payments under the Committed Capital Contribution, subsequent to
January 29, 1999, other than to a Restricted Subsidiary, plus (iii) the
aggregate net cash proceeds received by the Company or any Restricted Subsidiary
from the sale, disposition or repayment of any Investment made after January 29,
1999 and constituting a Restricted Payment in an amount equal to the lesser of
(a) the return of capital with respect to such Investment and (b) the initial
amount of such Investment, in either case, less the cost of the disposition of
such Investment, plus (iv) an amount equal to the Consolidated net Investment
(as of the date of determination) the Company and/or any of the Restricted
Subsidiaries has made in any Subsidiary that has been designated as an
Unrestricted Subsidiary after January 29, 1999 upon its redesignation as a
Restricted Subsidiary in accordance with Section 10.10, plus (v) Consolidated
Debt minus (vi) the aggregate amount of all Restricted Payments declared or made
on or after January 29, 1999.

        "Trading Day" with respect to a securities exchange or automated
quotation system means a day on which such exchange or system is open for a full
day of trading.

19

--------------------------------------------------------------------------------






        "Trustee" means the Person named as the "Trustee" in the first paragraph
of this instrument until a successor Trustee shall have become such pursuant to
the applicable provisions of this Indenture, and thereafter "Trustee" shall mean
such successor Trustee.

        "Trust Indenture Act" means the Trust Indenture Act of 1939 as in force
at the date as of which this instrument was executed; provided, however, that in
the event the Trust Indenture Act of 1939 is amended after such date, "Trust
Indenture Act" means, to the extent required by any such amendment, the Trust
Indenture Act of 1939 as so amended.

        "U.S. Global Securities" has the meaning provided in Section 2.01.

        "U.S. Government Obligation" has the meaning specified in Section 12.04.

        "U.S. Physical Securities" has the meaning provided in Section 2.01.

        "Unrestricted Subsidiary" means any Subsidiary that is not a Restricted
Subsidiary and includes any Restricted Subsidiary that becomes an Unrestricted
Subsidiary in accordance with Section 10.10.

        "Vendor Financing Debt" means any Debt owed to (i) a vendor or supplier
of any property or materials used by the Company or its Restricted Subsidiaries
in their telecommunications business, (ii) any Affiliate of such a vendor or
supplier, (iii) any assignee of such a vendor, supplier or Affiliate of such a
vendor or supplier, or (iv) a bank or other financial institution that has
financed or refinanced the purchase of such property or materials from such a
vendor, supplier, Affiliate of such a vendor or supplier or assignee of such a
vendor or supplier; provided that the aggregate amount of such Debt does not
exceed the sum of (w) the purchase price of such property or materials
(including transportation, installation, warranty and testing charges, as well
as applicable taxes paid, in respect of such property or materials), (x) the
cost of design, development, site acquisition and construction, (y) any interest
or other financing costs accruing or otherwise payable in respect of the
foregoing, and (z) the cost of any services provided by such vendor, supplier or
Affiliate of such vendor or supplier.

        "Vice President", when used with respect to the Company or the Trustee,
means any vice president, whether or not designated by a number or a word or
words added before or after the title "vice president".

        "Voting Stock" of any Person means Capital Stock of such Person which
ordinarily has voting power for the election of directors (or persons performing
similar functions) of such Person, whether at all times or only so long as no
senior class of securities has such voting power by reason of any contingency.

        "Wholly Owned Restricted Subsidiary" of the Company means a Restricted
Subsidiary all of the outstanding Capital Stock of which (other than directors'
qualifying shares) shall at the time be owned by the Company or by one or more
Wholly Owned Restricted Subsidiaries or by the Company and one or more Wholly
Owned Restricted Subsidiaries of the Company.

Section 1.02.    Compliance Certificates and Opinions.    

        Upon any application or request by the Company to the Trustee to take
any action under any provision of this Indenture (except, for any actions in
connection with the original issuance of Securities hereunder), the Company
shall furnish to the Trustee such certificates and opinions as may be required
under the Trust Indenture Act. Each such certificate or opinion shall be given
in the form of an Officers' Certificate, if to be given by an officer of the
Company, or an Opinion of Counsel, if to be given by counsel, and shall comply
with the requirements of the Trust Indenture Act and any other requirement set
forth in this Indenture.

20

--------------------------------------------------------------------------------




        Every certificate or opinion with respect to compliance with a condition
or covenant provided for in this Indenture shall include

        (1)   a statement that each individual signing such certificate or
opinion has read such covenant or condition and the definitions herein relating
thereto;

        (2)   a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

        (3)   a statement that, in the opinion of each such individual, he has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
complied with; and

        (4)   a statement as to whether, in the opinion of each such individual,
such condition or covenant has been complied with.

Section 1.03.    Form of Documents Delivered to Trustee.    

        In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

        Any certificate or opinion of an officer of the Company may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate or opinion of counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company stating that the
information with respect to such factual matters is in the possession of the
Company, unless such counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to such
matters are erroneous.

        Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

Section 1.04.    Acts of Holders; Record Dates.    

        Any request, demand, authorization, direction, notice, consent, waiver
or other action provided or permitted by this Indenture to be given or taken by
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and, where it is hereby expressly required, to the Company. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the "Act" of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Indenture and (subject to Section 6.01) conclusive in favor of the Trustee and
the Company, if made in the manner provided in this Section.

        The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer

21

--------------------------------------------------------------------------------




acting in a capacity other than his individual capacity, such certificate or
affidavit shall also constitute sufficient proof of his authority. The fact and
date of the execution of any such instrument or writing, or the authority of the
Person executing the same, may also be proved in any other manner which the
Trustee deems sufficient.

        The ownership of Securities shall be proved by the Security Register.

        Any request, demand, authorization, direction, notice, consent, waiver
or other Act of the Holder of any Security shall bind every future Holder of the
same Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee or the Company in
reliance thereon, whether or not notation of such action is made upon such
Security.

        The Company may set any day as a record date for the purpose of
determining the Holders of Outstanding Securities entitled to give or take any
request, demand, authorization, direction, notice, consent, waiver or other
action provided or permitted by this Indenture to be given or taken by Holders
of Securities, provided that the Company may not set a record date for, and the
provisions of this paragraph shall not apply with respect to, the giving or
making of any notice, declaration, request or direction referred to in the next
paragraph. If any record date is set pursuant to this paragraph, the Holders of
Outstanding Securities on such record date, and no other Holders, shall be
entitled to take the relevant action, whether or not such Holders remain Holders
after such record date; provided that no such action shall be effective
hereunder unless taken on or prior to the applicable Record Expiration Date by
Holders of the requisite principal amount of Outstanding Securities on such
record date; and provided, further, that for the purpose of determining whether
Holders of the requisite principal amount of such Securities have taken such
action, no Security shall be deemed to have been Outstanding on such record date
unless it is also Outstanding on the date such action is to become effective.
Nothing in this paragraph shall prevent the Company from setting a new record
date for any action for which a record date has previously been set pursuant to
this paragraph (whereupon the record date previously set shall automatically and
with no action by any Person be canceled and of no effect), nor shall anything
in this paragraph be construed to render ineffective any action taken by Holders
of the requisite principal amount of Outstanding Securities on the date such
action is taken. Promptly after any record date is set pursuant to this
paragraph, the Company at its own expense, shall cause notice of such record
date, the proposed action by Holders and the applicable Record Expiration Date
to be given to the Trustee in writing and to each Holder of Securities in the
manner set forth in Section 1.06.

        The Trustee may set any day as a record date for the purpose of
determining the Holders of Outstanding Securities entitled to join in the giving
or making of (i) any Notice of Default, (ii) any declaration of acceleration
referred to in Section 5.02, (iii) any request to institute proceedings referred
to in Section 5.07(2), (iv) any direction referred to in Section 5.12 or (v) the
Required Consent. If any record date is set pursuant to this paragraph, the
Holders of Outstanding Securities on such record date, and no other Holders,
shall be entitled to join in such notice, declaration, request or direction,
whether or not such Holders remain Holders after such record date; provided that
no such action shall be effective hereunder unless taken on or prior to the
applicable Record Expiration Date by Holders of the requisite principal amount
of Outstanding Securities on such record date; and provided, further, that for
the purpose of determining whether Holders of the requisite principal amount of
such Securities have taken such action, no Security shall be deemed to have been
Outstanding on such record date unless it is also Outstanding on the date such
action is to become effective. Nothing in this paragraph shall be construed to
prevent the Trustee from setting a new record date for any action (whereupon the
record date previously set shall automatically and without any action by any
Person be canceled and of no effect), nor shall anything in this paragraph be
construed to render ineffective any action taken by Holders of the requisite
principal amount of Outstanding Securities on the date such action is taken.
Promptly after any record date is set pursuant to this paragraph, the Trustee,
at the Company's

22

--------------------------------------------------------------------------------




expense, shall cause notice of such record date, the matter(s) to be submitted
for potential action by Holders and the applicable Record Expiration Date to be
given to the Company in writing and to each Holder of Securities in the manner
set forth in Section 1.06.

        With respect to any record date set pursuant to this Section, the party
hereto that sets such record date may designate any day as the "Record
Expiration Date" and from time to time may change the Record Expiration Date to
any earlier or later day, provided that no such change shall be effective unless
notice of the proposed new Record Expiration Date is given to the other party
hereto in writing, and to each Holder of Securities in the manner set forth in
Section 1.06, on or before the existing Record Expiration Date. If a Record
Expiration Date is not designated with respect to any record date set pursuant
to this Section, the party hereto that set such record date shall be deemed to
have initially designated the 180th day after such record date as the Record
Expiration Date with respect thereto, subject to its right to change the Record
Expiration Date as provided in this paragraph. Notwithstanding the foregoing, no
Record Expiration Date shall be later than the 180th day after the applicable
record date.

        Without limiting the foregoing, a Holder entitled hereunder to take any
action hereunder with regard to any particular Security may do so with regard to
all or any part of the principal amount of such Security or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.

Section 1.05.    Notices, Etc., to Trustee and Company.    

        Any request, demand, authorization, direction, notice, consent, waiver
or Act of Holders or other document provided or permitted by this Indenture to
be made upon, given or furnished to, or filed with,

        (1)   the Trustee by any Holder or by the Company shall be sufficient
for every purpose hereunder if made, given, furnished or filed in writing and
mailed, first-class postage prepaid, to or with the Trustee at its Corporate
Trust Office, Attention: Corporate Trust Administration, or

        (2)   the Company by the Trustee or by any Holder shall be sufficient
for every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, to the Company addressed to it
at the address of its principal office specified in the first paragraph of this
instrument or at any other address previously furnished in writing to the
Trustee by the Company.

Section 1.06.    Notice to Holders; Waiver.    

        Where this Indenture provides for notice to Holders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed, first-class postage prepaid, to each Holder affected
by such event, at his address as it appears in the Security Register, not later
than the latest date (if any), and not earlier than the earliest date (if any),
prescribed for the giving of such notice. In any case where notice to Holders is
given by mail, neither the failure to mail such notice, nor any defect in any
notice so mailed, to any particular Holder shall affect the sufficiency of such
notice with respect to other Holders. Where this Indenture provides for notice
in any manner, such notice may be waived in writing by the Person entitled to
receive such notice, either before or after the event, and such waiver shall be
the equivalent of such notice. Waivers of notice by Holders shall be filed with
the Trustee, but such filing shall not be a condition precedent to the validity
of any action taken in reliance upon such waiver.

        In case by reason of the suspension of regular mail service or by reason
of any other cause it shall be impracticable to give such notice by mail, then
such notification as shall be made with the approval of the Trustee shall
constitute a sufficient notification for every purpose hereunder.

23

--------------------------------------------------------------------------------




Section 1.07.    Conflict with Trust Indenture Act.    

        If any provision hereof limits, qualifies or conflicts with a provision
of the Trust Indenture Act that is required under such Act to be part of and
govern this Indenture, the latter provision shall control. If any provision of
this Indenture modifies or excludes any provision of the Trust Indenture Act
that may be so modified or excluded, the latter provision shall be deemed to
apply to this Indenture as so modified or to be excluded, as the case may be.

Section 1.08.    Effect of Headings and Table of Contents.    

        The Article and Section headings herein and the Table of Contents are
for convenience only and shall not affect the construction hereof.

Section 1.09.    Successors and Assigns.    

        All covenants and agreements in this Indenture by the Company shall bind
its successors and assigns, whether so expressed or not.

Section 1.10.    Separability Clause.    

        In case any provision in this Indenture or in the Securities shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

Section 1.11.    Benefits of Indenture.    

        Nothing in this Indenture or in the Securities, express or implied,
shall give to any Person, other than the parties hereto and their successors
hereunder and the Holders of Securities, any benefit or any legal or equitable
right, remedy or claim under this Indenture.

Section 1.12.    Governing Law.    

        This Indenture and the Securities shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws.

Section 1.13.    Legal Holidays.    

        In any case where any Interest Payment Date, Redemption Date, Purchase
Date or Stated Maturity of any Security shall not be a Business Day, then
(notwithstanding any other provision of this Indenture or of the Securities)
payment of interest or principal (and premium, if any) need not be made on such
date, but may be made on the next succeeding Business Day with the same force
and effect (including with respect to the accrual of interest) as if made on the
Interest Payment Date, Redemption Date or Purchase Date, or at the Stated
Maturity.

Section 1.14.    No Recourse Against Others.    

        No recourse for the payment of the principal of, premium, if any, or
interest on any of the Securities, or for any claim based thereon or otherwise
in respect thereof, and no recourse under or upon any obligation, covenant or
agreement of the Company contained in this Indenture, or in any of the
Securities, or because of the creation of any indebtedness represented thereby,
shall be had against any incorporator or against any past, present or future
partner, shareholder, other equity holder, officer, director, employee or
controlling person, as such, of the Company or of any successor Person, either
directly or through the Company or any successor Person, whether by virtue of
any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise; it being expressly understood that all such
liability is hereby expressly waived and released as a condition of, and as a
consideration for, the execution of this Indenture and the issue of the
Securities.

24

--------------------------------------------------------------------------------




ARTICLE 2.

Security Forms

Section 2.01.    Forms Generally.    

        The Securities and the Trustee's certificates of authentication shall be
in substantially the forms set forth in this Article, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon as may be
required to comply with the rules of any securities exchange or as may,
consistently herewith, be determined by the officers executing such Securities,
as evidenced by their execution thereof.

        Securities offered and sold in reliance on Rule 144A shall be issued
initially in the form of one or more permanent global Securities in registered
form, substantially in the form set forth in Section 2.02 (the "U.S. Global
Securities"), deposited with the Trustee, as custodian for the Depository, duly
executed by the Company and authenticated by the Trustee as hereinafter
provided. The aggregate principal amount of the U.S. Global Securities may from
time to time be increased or decreased by adjustments made on the records of the
Trustee as custodian for the Depository or its nominee, as hereinafter provided.

        Securities offered and sold in offshore transactions in reliance on
Regulation S shall be issued initially in the form of one or more permanent
global Securities in registered form substantially in the form set forth in
Section 2.02 (the "Offshore Global Securities") deposited with the Trustee, as
custodian for the Depositary, duly executed by the Company and authenticated by
the Trustee as hereinafter provided. The aggregate principal amount of the
Offshore Global Securities may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for the Depositary,
as hereinafter provided.

        The Offshore Physical Securities and U.S. Physical Securities are
sometimes collectively herein referred to as the "Physical Securities." The U.S.
Global Securities and the Offshore Global Securities are sometimes collectively
herein referred to as the "Global Securities."

        Securities offered and sold in reliance on Regulation D under the
Securities Act shall be issued in the form of permanent certificated Securities
in registered form in substantially the form set forth in Section 2.02 (the
"U.S. Physical Securities"). Securities issued pursuant to Section 3.07 in
exchange for interests in the Global Securities shall be in the form of
permanent certificated Securities in registered form substantially in the form
set forth in Section 2.02 (the "Offshore Physical Securities").

        The definitive Securities shall be printed, lithographed or engraved or
produced by any combination of these methods on steel engraved borders or may be
produced in any other manner permitted by the rules of any securities exchange
on which the Securities may be listed, all as determined by the officers
executing such Securities, as evidenced by their execution of such Securities.

25

--------------------------------------------------------------------------------





Section 2.02.    Form of Face of Security.    


Nextel Partners, Inc.
8 1/8% Senior Notes due 2011


No.                            $                              CUSIP
NO.                              ISIN NO.                         

        Nextel Partners, Inc., a corporation duly organized and existing under
the laws of the State of Delaware (herein called the "Company", which term
includes any successor Person under the Indenture hereinafter referred to), for
value received, hereby promises to pay to                        , or registered
assigns, the principal amount of                         Dollars on July 1, 2011
and to pay cash interest thereon from                        or from the most
recent Interest Payment Date to which interest has been paid or duly provided
for, semiannually in arrears on January 1 and July 1 in each year,
commencing                        at the rate of 8 1/8% per annum, until the
principal hereof is paid or duly provided for, provided that any principal and
premium, and any such installment of interest, which is overdue shall bear
interest at the rate of 9 1/8% per annum (to the extent that the payment of such
interest shall be legally enforceable), from the dates such amounts are due
until they are paid or duly provided for, and such interest shall be payable on
demand. The interest so payable, and punctually paid or duly provided for, on
any Interest Payment Date will, as provided in such Indenture, be paid to the
Person in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on the Regular Record Date for such
interest, which shall be the December 15 or June 15 (whether or not a Business
Day), as the case may be, next preceding such Interest Payment Date. Any such
interest not so punctually paid or duly provided for will forthwith cease to be
payable to the Holder on such Regular Record Date and may either be paid to the
Person in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest to be fixed by the Trustee, notice whereof shall be
given to Holders of Securities not less than 10 days prior to such Special
Record Date, or be paid at any time in any other lawful manner not inconsistent
with the requirements of any securities exchange on which the Securities may be
listed, and upon such notice as may be required by such exchange, all as more
fully provided in said Indenture.

        In accordance with the terms of the Registration Rights Agreement (i) if
the Company fails to file an Exchange Offer Registration Statement with the
Commission on or prior to                         , (ii) if the Exchange Offer
Registration Statement is not declared effective by the Commission on or prior
to                        , (iii) if the Exchange Offer is not consummated on or
before the 30th business day after the Exchange Offer Registration Statement is
declared effective, (iv) if obligated to file the Shelf Registration Statement
and the Company fails to file the Shelf Registration Statement with the
Commission on or prior to the 60th day after such filing obligation arises,
(v) if obligated to file a Shelf Registration Statement and the Shelf
Registration Statement is not declared effective on or prior to the 90th day
after the obligation to file a Shelf Registration Statement arises, or (vi) if
the Exchange Offer Registration Statement or the Shelf Registration Statement,
as the case may be, is declared effective but thereafter ceases to be effective
or useable in connection with resales of the Transfer Restricted Securities, for
such time of non-effectiveness or non-usability (each, a "Registration
Default"), the Company agrees to pay to each Holder of Transfer Restricted
Securities affected thereby additional interest ("Additional Interest") in an
amount equal to $0.05 per week per $1,000 in principal amount of Transfer
Restricted Securities held by such Holder for each week or portion thereof that
the Registration Default continues for the first 90 day period immediately
following the occurrence of such Registration Default. The amount of Additional
Interest shall increase by an additional $0.05 per week per $1,000 in principal
amount of Transfer Restricted Securities with respect to each subsequent 90 day
period until all Registration Defaults have been cured, up to a maximum amount
of Additional Interest

26

--------------------------------------------------------------------------------




of $0.50 per week per $1,000 in principal amount of Transfer Restricted
Securities. The Company shall not be required to pay Additional Interest for
more than one Registration Default at any given time. Following the cure of all
Registration Defaults, the accrual of Additional Interest will cease.

        All accrued Additional Interest shall be paid by the Company to Holders
entitled thereto by wire transfer to the accounts specified by them or by
mailing checks to their registered address if no such accounts have been
specified.

        The Holder of this Security is entitled to the benefits of such
Registration Rights Agreement.

        Payment of the principal of (and premium, if any) and any interest on
this Security will be made at the office or agency of the Company maintained for
that purpose in the Borough of Manhattan, The City of New York, in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts; provided, however, that at the
option of the Company payment of interest may be made by check mailed to the
address of the Person entitled thereto as such address shall appear in the
Security Register.

        Nextel Partners, Inc. promises to pay to                        or
registered assigns, the principal amount at maturity
of                         Dollars on July 1, 2011. Reference is hereby made to
the further provisions of this Security set forth on the reverse hereof, which
further provisions shall for all purposes have the same effect as if set forth
at this place.

Interest Payment Dates:  January 1 and July 1,
commencing                        .

Record Dates:  December 15 and June 15.

        Unless the certificate of authentication hereon has been executed by the
Trustee referred to on the reverse hereof by manual signature, this Security
shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

        IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed under its corporate seal.

    NEXTEL PARTNERS, INC.
 
 
By:
  

--------------------------------------------------------------------------------

Name:
Title:

27

--------------------------------------------------------------------------------





Section 2.03.    Form of Reverse of Security.    

        This Security is one of a duly authorized issue of Securities of the
Company designated as its Senior Notes due 2011 (herein called the
"Securities"), issued and to be issued under an Indenture, dated as of May 19,
2004 (herein called the "Indenture", which term shall have the meaning assigned
to it in such instrument), between the Company and BNY Western Trust Company, as
Trustee (herein called the "Trustee", which term includes any successor trustee
under the Indenture), and reference is hereby made to the Indenture for a
statement of the respective rights, limitations of rights, duties and immunities
thereunder of the Company, the Trustee and the Holders of the Securities and of
the terms upon which the Securities are, and are to be, authenticated and
delivered.

        The Securities may be redeemed at any time on or after July 1, 2007, at
the Company's option, in whole or in part, upon not less than 30 nor more than
60 days' prior written notice mailed by first class mail to each Holder's last
address as it appears in the Security Register, at the Redemption Prices
(expressed as a percentage of the principal amount at maturity thereof) set
forth below, plus an amount in cash equal to all accrued and unpaid interest and
Additional Interest, if any, to the Redemption Date, if redeemed during the
twelve-month period beginning July 1 of each of the years set forth below.

Year


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  2007   104.063 % 2008   102.031 % 2009 and thereafter   100.000 %

        In addition, in the event that the Company receives net proceeds from
one or more sales of its Capital Stock (other than Redeemable Stock) prior to
July 1, 2006, the Company may redeem up to 35% of the aggregate principal amount
of the Securities originally issued with the proceeds of such sale at a
Redemption Price equal to 108.125% of such principal amount on the Redemption
Date, plus accrued and unpaid interest and Additional Interest, if any thereon,
to the Redemption Date; provided that at least 65% of the aggregate principal
amount of the Securities issued remain outstanding immediately after the
occurrence of any such redemption (excluding Securities held by the Company and
its Restricted Subsidiaries); and provided, further, that such redemption occurs
within 60 days after consummation of any such sale.

        The Securities do not have the benefit of any sinking fund obligations.

        In the event of redemption, or purchase pursuant to an Offer to
Purchase, of this Security in part only, a new Security or Securities for the
unredeemed or unpurchased portion hereof will be issued in the name of the
Holder hereof upon the cancellation hereof.

        The Indenture contains provisions for defeasance at any time of the
entire indebtedness of this Security or certain restrictive covenants and Events
of Default with respect to this Security, in each case upon compliance with
certain conditions set forth in the Indenture.

        If an Event of Default shall occur and be continuing, there may be
declared due and payable the Default Amount of the Securities, in the manner and
with the effect provided in the Indenture. The Default Amount in respect of this
Security as of any particular date shall equal 100% of the principal amount
payable in respect of this Security at the Stated Maturity hereof. Upon payment
of (i) the Default Amount so declared due and payable and any overdue
installment of interest in respect of this Security, (ii) any overdue principal
or premium payable on redemption or repurchase of this Security and (iii) as
provided on the face hereof, any interest on any overdue Default Amount,
principal, premium or interest in respect of this Security (to the extent that
the payment of such interest shall be legally enforceable), all of the Company's
obligations in respect of the payment of the principal of and any premium and
interest on this Security shall terminate.

28

--------------------------------------------------------------------------------




        The Indenture provides that, subject to certain conditions, if a Change
of Control occurs, the Company shall be required to make an Offer to Purchase
for all of the Securities.

        Unless the context otherwise requires, references herein to the
principal amount of any Security mean, as of any day, (i) with respect to any
portion thereof required hereunder to be redeemed or repurchased on any
redemption or repurchase date on or prior to such day, the amount due and
payable in respect of such portion upon such redemption or repurchase date
(excluding premium and interest), (ii) with respect to any portion thereof not
required to be so redeemed or repurchased, but which has been declared due and
payable prior to the Stated Maturity thereof as provided in the Indenture, the
Default Amount in respect of such portion as of such day and (iii) with respect
to any portion thereof not required so to be redeemed or repurchased and not so
declared due and payable, such portion of the principal amount of such Security
payable at Stated Maturity thereof.

        The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities under the Indenture at
any time by the Company and the Trustee after having received the Required
Consent (defined as follows). The Indenture also contains provisions permitting
those Persons giving the Required Consent, on behalf of the Holders of all the
Securities, to waive compliance by the Company with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver by the Holder of this Security shall be conclusive
and binding upon such Holder and upon all future Holders of this Security and of
any Security issued upon the registration of transfer hereof or in exchange
herefor or in lieu hereof, whether or not notation of such consent or waiver is
made upon this Security.

        As used herein, "Required Consent" means, except as otherwise expressly
provided in the Indenture with respect to matters requiring the consent of each
holder of the Securities affected thereby, the consent of holders of not less
than a majority in aggregate principal amount at Stated Maturity of the
Outstanding Securities, including, without limitation, Additional Securities, if
any.

        As provided in and subject to the provisions of the Indenture, the
Holder of this Security shall not have the right to institute any proceeding
with respect to the Indenture or for the appointment of a receiver or trustee or
for any other remedy thereunder, unless such Holder shall have previously given
the Trustee written notice of a continuing Event of Default with respect to the
Securities, the Holders of not less than a majority in principal amount at
Stated Maturity of the Securities at the time Outstanding shall have made
written request to the Trustee to institute proceedings in respect of such Event
of Default as Trustee and offered the Trustee indemnity satisfactory to the
Trustee and the Trustee shall not have received from the Holders of a majority
in principal amount at Stated Maturity of Securities at the time Outstanding a
direction inconsistent with such request, and shall have failed to institute any
such proceeding, within 60 days after receipt of such notice, request and offer
of indemnity. The foregoing shall not apply to certain suits described in the
Indenture, including any suit instituted by the Holder of this Security for the
enforcement of any payment of principal hereof or any premium or interest hereon
on or after the respective due dates expressed herein (or, in the case of
redemption, on or after the Redemption Date or, in the case of any purchase of
this Security required to be made pursuant to an Offer to Purchase, on or after
the Purchase Date.)

        No reference herein to the Indenture and no provision of this Security
or of the Indenture shall alter or impair the obligation of the Company, which
is absolute and unconditional, to pay the principal of (and premium, if any) and
interest on this Security at the times, place and rate, and in the coin or
currency, herein prescribed.

        As provided in the Indenture and subject to certain limitations therein
set forth, the transfer of this Security is registrable in the Security
Register, upon surrender of this Security for registration of transfer at the
office or agency of the Company in the Borough of Manhattan, The City of New
York, duly endorsed by, or accompanied by a written instrument of transfer in
form satisfactory to the

29

--------------------------------------------------------------------------------



Company and the Security Registrar duly executed by, the Holder hereof or his
attorney duly authorized in writing, and thereupon one or more new Securities,
of authorized denominations and for the same aggregate principal amount, will be
issued to the designated transferee or transferees.

        The Securities are issuable only in registered form without coupons in
denominations of $1,000 and any integral multiple thereof. As provided in the
Indenture and subject to certain limitations therein set forth, the Securities
are exchangeable for a like aggregate principal amount of Securities of like
tenor of a different authorized denomination, as requested by the Holder
surrendering the same.

        No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

        Prior to due presentment of this Security for registration of transfer,
the Company, the Trustee and any agent of the Company or the Trustee may treat
the Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.

        Interest on this Security shall be computed on the basis of a 360-day
year of twelve 30-day months.

        All terms used in this Security which are defined in the Indenture shall
have the meanings assigned to them in the Indenture.

        The Indenture and this Security shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws.

30

--------------------------------------------------------------------------------




[FORM OF TRANSFER NOTICE]


        FOR VALUE RECEIVED the undersigned registered holder hereby sell(s),
assign(s) and transfer(s) unto

Insert Taxpayer Identification No.
  

--------------------------------------------------------------------------------

Please print or typewrite name and address including zip code of assignee
  

--------------------------------------------------------------------------------

the within Note and all rights thereunder, hereby irrevocably constituting and
appointing                                                             attorney
to transfer said Security on the books of the Company with full power of
substitution in the premises.


[THE FOLLOWING PROVISION TO BE INCLUDED
ON ALL SECURITIES OTHER THAN EXCHANGE SECURITIES
AND UNLEGENDED OFFSHORE PHYSICAL AND GLOBAL SECURITIES]


        In connection with any transfer of this Security occurring prior to the
date which is the earlier of (i) the date the Shelf Registration Statement with
respect to resales of the Securities is declared effective or (ii) the end of
the period referred to in Rule 144(k) under the Securities Act, the undersigned
confirms that without utilizing any general solicitation or general advertising
that:

[Check One]

o(a)  this Security is being transferred in compliance with the exemption from
registration under the Securities Act of 1933, as amended, provided by Rule 144A
thereunder.

o(b)  this Security is being transferred other than in accordance with (a) above
and documents are being furnished which comply with the conditions of transfer
set forth in this Security and the Indenture.

If none of the foregoing boxes is checked, the Trustee shall not be obligated to
register this Security in the name of any Person other than the Holder hereof
unless and until the conditions to any such transfer of registration set forth
herein and in Section 3.07 of the Indenture shall have been satisfied.

Date:   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

NOTICE:  The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

31

--------------------------------------------------------------------------------



TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.

        The undersigned represents and warrants that it is purchasing this
Security for its own account or an account with respect to which it exercises
sole investment discretion and that it and any such account is a "qualified
institutional buyer" within the meaning of Rule 144A under the Securities Act of
1933, as amended, and is aware that the sale to it is being made in reliance on
Rule 144A and acknowledges that it has received such information regarding the
Company as the undersigned has requested pursuant to Rule 144A or has determined
not to request such information and that it is aware that the transferor is
relying upon the undersigned's foregoing representations in order to claim the
exemption from registration provided by Rule 144A.

Date:   

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

NOTICE:  To be executed by an executive officer.


OPTION OF HOLDER TO ELECT PURCHASE


        If you want to elect to have this Security purchased in its entirety by
the Company pursuant to Section 10.13 or 10.21 of the Indenture, check the
appropriate box:

o 10.13                             o 10.21

        If you want to elect to have only a part of the principal amount at
Stated Maturity of this Security purchased by the Company pursuant to
Section 10.13 or 10.21 of the Indenture, state the portion of such amount: $

Dated:   

--------------------------------------------------------------------------------

  Your Signature:   

--------------------------------------------------------------------------------

(Sign exactly as name appears on the other side of this Security)


Signature Guarantee:
  

--------------------------------------------------------------------------------

(Signature must be guaranteed by a financial institution that is a member of the
Securities Transfer Agent Medallion Program ("STAMP"), the Stock Exchange
Medallion Program ("SEMP"), the New York Stock Exchange, Inc. Medallion
Signature Program ("MSP") or such other signature guarantee program as may be
determined by the Security Registrar in addition to, or in substitution for,
STAMP, SEMP or MSP, all in accordance with the Securities Exchange Act of 1934,
as amended.)

32

--------------------------------------------------------------------------------



Section 2.04.    Form of Trustee's Certificate of Authentication.    

Dated:

        This is one of the Securities referred to in the within-mentioned
Indenture.

    BNY Western Trust Company,
as Trustee
 
 
By:
       

--------------------------------------------------------------------------------

    Authorized Signatory

Section 2.05.    Restrictive Legends.    

        Unless and until a Security is exchanged for an Exchange Security or
sold in connection with an effective Shelf Registration Statement pursuant to
the Registration Rights Agreement, (i) each U.S. Global Security and each U.S.
Physical Security shall bear the legend set forth below on the reverse thereof
and (ii) each Offshore Physical Security and each Offshore Global Security shall
bear the legend set forth below on the reverse thereof, until at least the 41st
day after the Closing Date and receipt by the Company and the Trustee of a
certificate substantially in the form of Exhibit A hereto:

        "THIS NOTE (OR ITS PREDECESSOR) HAS NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY
NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHIN THE UNITED STATES
OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS, EXCEPT AS SET FORTH IN
THE NEXT SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN,
THE HOLDER:

(1)REPRESENTS THAT, IF IT PURCHASED THIS NOTE DIRECTLY FROM AN INITIAL PURCHASER
IN AN EXEMPT RESALE, (i) IT IS A "QUALIFIED INSTITUTIONAL BUYER" (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) (A "QIB") OR (ii) IT HAS ACQUIRED THIS NOTE
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE ACT;

(2)AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
THE COMPANY OR ANY OF ITS SUBSIDIARIES, (B) TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QIB PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QIB IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (C) IN A
OFFSHORE TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR 904 OF THE
SECURITIES ACT, (D) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER
THE SECURITIES ACT, (E) TO AN INSTITUTIONAL "ACCREDITED INVESTOR" (AS DEFINED IN
RULE 501(A) (1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT THAT,
PRIOR TO SUCH TRANSFER, FURNISHES THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS RELATING TO THE TRANSFER OF THIS NOTE (THE FORM
OF WHICH CAN BE OBTAINED FROM THE TRUSTEE) AND, IF SUCH TRANSFER IS IN RESPECT
OF AN AGGREGATE PRINCIPAL AMOUNT AT MATURITY OF NOTES LESS THAN $250,000, AN
OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT SUCH TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT, (F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL ACCEPTABLE TO THE COMPANY) OR

33

--------------------------------------------------------------------------------



(G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN
ACCORDANCE WITH THE APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION AND

(3)AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST
HEREIN IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.


        Each Global Security, whether or not an Exchange Security, shall also
bear the following legend on the reverse thereof:

        UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY OR SUCH OTHER REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER. PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO. HAS AN INTEREST HEREIN.

        TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN
WHOLE, BUT NOT IN PART, TO NOMINEES OF CEDE & CO., OR TO A SUCCESSOR THEREOF OR
SUCH SUCCESSOR'S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL
BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 3.07 OF THE INDENTURE.

ARTICLE 3.

THE SECURITIES

Section 3.01.    Title and Terms.    

        The aggregate principal amount of Securities that may be authenticated
and delivered under this Indenture is unlimited except for Securities
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Securities pursuant to Section 3.04, 3.05, 3.08, 9.06
or 11.08 or in connection with an Offer to Purchase pursuant to Section 10.13.
The Securities may have notations, legends or endorsements required by law,
stock exchange rule or usage. Each Security will be dated the date of its
authentication. The Securities shall be in denominations of $1,000 and integral
multiples thereof.

        The terms and provisions contained in the Securities will constitute,
and are hereby expressly made, a part of this Indenture and the Company and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Security conflicts with the express provisions of this
Indenture, the provisions of this Indenture shall govern and be controlling.

        The Securities shall be known and designated as the "Senior Notes due
2011" of the Company. Their Stated Maturity shall be July 1, 2011 and they shall
bear cash interest at the rate of 8 1/8% per

34

--------------------------------------------------------------------------------




annum, from the Closing Date or from the most recent Interest Payment Date to
which interest has been paid or duly provided for, as the case may be, payable
semi-annually on January 1 and July 1, commencing July 1, 2004 until the
principal thereof is paid or made available for payment.

        The principal of (and premium, if any) and interest on the Securities
shall be payable at the office or agency of the Company in the Borough of
Manhattan, The City of New York maintained for such purpose and at any other
office or agency maintained by the Company for such purpose; provided, however,
that at the option of the Company, payment of interest may be made by check
mailed to the address of the Person entitled thereto as such address shall
appear in the Security Register.

        The Company may be required to make an Offer to Purchase the Securities
as provided in Section 10.13.

        The Securities shall be redeemable as provided in Article 2 and
Article 11.

        The Securities shall be subject to Defeasance and/or Covenant Defeasance
as provided in Article 12.

Section 3.02.    Denominations.    

        The Securities shall be issuable only in registered form without coupons
and only in denominations of $1,000 principal amount and any integral multiple
thereof.

Section 3.03.    Execution, Authentication, Delivery and Dating.    

        The Securities shall be executed on behalf of the Company by its
Chairman of the Board, its President or one of its Vice Presidents. The
signature of any of these officers on the Securities may be manual or facsimile.

        Securities bearing the manual or facsimile signatures of individuals who
were at any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.

        At any time and from time to time after the execution and delivery of
this Indenture, the Trustee will, upon receipt of a written order of the Company
signed by an officer of the Company (an "Authentication Order"), authenticate
Securities for original issue that may be validly issued under this Indenture,
including any Additional Securities, up to an aggregate principal amount set
forth in such Authentication Order. The aggregate principal amount of Securities
outstanding at any time may not exceed the aggregate amount of Securities
authenticated for original issue pursuant to one or more Authentication Orders
issued by the Company except as provided in Section 3.08 hereof.

        Each Security shall be dated the date of its authentication.

        No Security shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose unless there appears on such Security a
certificate of authentication substantially in the form provided for herein
executed by the Trustee by manual signature, and such certificate upon any
Security shall be conclusive evidence, and the only evidence, that such Security
has been duly authenticated and delivered hereunder.

Section 3.04.    Temporary Securities.    

        Pending the preparation of definitive Securities, the Company may
execute, and upon Company Order the Trustee shall authenticate and deliver,
temporary Securities which are printed, lithographed, typewritten, mimeographed
or otherwise produced, in any authorized denomination, substantially of the
tenor of the definitive Securities in lieu of which they are issued and with
such appropriate insertions, omissions, substitutions and other variations as
the officers executing such Securities may determine, as evidenced by their
execution of such Securities.

35

--------------------------------------------------------------------------------




        If temporary Securities are issued, the Company will cause definitive
Securities to be prepared without unreasonable delay. After the preparation of
definitive Securities, the temporary Securities shall be exchangeable for
definitive Securities upon surrender of the temporary Securities at any office
or agency of the Company designated pursuant to Section 10.02, without charge to
the Holder. Upon surrender for cancellation of any one or more temporary
Securities the Company shall execute and the Trustee shall authenticate and
deliver in exchange therefor a like principal amount of definitive Securities of
authorized denominations and of a like tenor. Until so exchanged the temporary
Securities shall in all respects be entitled to the same benefits under this
Indenture as definitive Securities.

Section 3.05.    Registration, Registration of Transfer and Exchange.    

        The Company shall cause to be kept at the Corporate Trust Office of the
Trustee a register (the register maintained in such office and in any other
office or agency designated pursuant to Section 10.02 being herein sometimes
collectively referred to as the "Security Register") in which, subject to such
reasonable regulations as it may prescribe, the Company shall provide for the
registration of Securities and of transfers of Securities. The Trustee is hereby
appointed "Security Registrar" for the purpose of registering Securities and
transfers of Securities as herein provided.

        Upon surrender for registration of transfer of any Security at an office
or agency of the Company designated pursuant to Section 10.02 for such purpose,
the Company shall execute, and the Trustee shall authenticate and deliver, in
the name of the designated transferee or transferees, one or more new Securities
of any authorized denominations and of a like aggregate principal amount and
tenor. No such transfer shall be effected until, and such transferee shall
succeed to the rights of a Holder only upon, final acceptance and registration
of the transfer by the Security Registrar in the Security Register. Prior to the
registration of any transfer by a Holder as provided herein, the Company, the
Trustee and any agent of the Company shall treat the person in whose name the
Security is registered as the owner thereof for all purposes whether or not the
Security shall be overdue, and neither the Company, the Trustee, nor any such
agent shall be affected by notice to the contrary. Furthermore, any Holder of a
Global Security shall, by acceptance of such Global Security, agree that
transfers of beneficial interests in such Global Security may be effected only
through a book entry system maintained by the Holder of such Global Security (or
its agent) and that ownership of a beneficial interest in the Security shall be
required to be reflected in a book entry.

        At the option of the Holder, Securities may be exchanged for other
Securities (including an exchange of securities for Exchange Securities) of any
authorized denominations and of a like aggregate principal amount and tenor,
upon surrender of the Securities to be exchanged at such office or agency
provided, that no exchange of Securities for Exchange Securities shall occur
until a Registration Statement shall have been declared effective by the
Commission and that Securities that are exchanged for Exchange Securities
pursuant to such Registration Statement shall be canceled by the Trustee.
Whenever any Securities are so surrendered for exchange, the Company shall
execute, and the Trustee shall authenticate and deliver, the Securities which
the Holder making the exchange is entitled to receive.

        All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Securities
surrendered upon such registration of transfer or exchange.

        Every Security presented or surrendered for registration of transfer or
for exchange shall (if so required by the Company or the Trustee) be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Company and the Security Registrar duly executed, by the
Holder thereof or his attorney duly authorized in writing.

        No service charge shall be made for any registration of transfer or
exchange of Securities, but the Company may require payment of a sum sufficient
to cover any tax or other governmental charge that

36

--------------------------------------------------------------------------------




may be imposed in connection with any registration of transfer or exchange of
Securities, other than exchanges pursuant to Section 3.04, 9.06 or 11.08 or in
accordance with any Offer to Purchase pursuant to Section 10.13, and in any such
case not involving any transfer.

        The Company shall not be required (i) to issue, register the transfer of
or exchange any Security during a period beginning at the opening of business
15 days before the day of the mailing of a notice of redemption of Securities
selected for redemption under Section 11.04 and ending at the close of business
on the day of such mailing, or (ii) to register the transfer of or exchange any
Security so selected for redemption in whole or in part, except the unredeemed
portion of any Security being redeemed in part.

Section 3.06.    Book-Entry Provisions for Global Security.    

        (a)   The Global Security initially shall (i) be registered in the name
of the Depository for such Global Security or the nominee of such Depository;
(ii) be delivered to the Trustee as custodian for such Depository; and
(iii) bear legends as set forth in Section 2.05.

        Members of, or participants in, the Depository ("Agent Members") shall
have no rights under this Indenture with respect to any Global Security held on
their behalf by the Depository, or the Trustee as its custodian, or under the
Global Security and the Depository may be treated by the Company, the Trustee
and any agent of the Company or the Trustee as the absolute owner of such Global
Security for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Company, the Trustee or any agent of the Company or the
Trustee, from giving effect to any written certification, proxy or other
authorization furnished by the Depository or impair, as between the Depository
and its Agent Members, the operation of customary practices governing the
exercise of the rights of a holder of any Security.

        (b)   Transfers of a Global Security shall be limited to transfers of
such Global Security in whole, but not in part, to the Depository, its
successors or their respective nominees. Interests of beneficial owners in a
Global Security may be transferred in accordance with the rules and procedures
of the Depository and the provisions of Section 3.07. In addition, U.S. Physical
Securities and Offshore Physical Securities shall be transferred to all
beneficial owners in exchange for their beneficial interests in the U.S. Global
Securities or Offshore Global Securities, respectively, if (i) the Depository
notifies the Company that it is unwilling or unable to continue as Depository
for the U.S. Global Securities or Offshore Global Securities, as the case may
be, and a successor depository is not appointed by the Company within 90 days of
such notice, (ii) an Event of Default has occurred and is continuing and the
Security Registrar has received a request therefor from the Depository or
(iii) in accordance with the rules and procedures of the Depository and the
provisions of Section 3.07.

        (c)   In connection with any transfer of a portion of the beneficial
interests in the Global Security to beneficial owners pursuant to paragraph (b)
of this Section, the Security Registrar shall reflect on the Security Register
the date and a decrease in the principal amount of the Global Security in an
amount equal to the principal amount of the beneficial interest in the Global
Security to be transferred, and the Company shall execute, and the Trustee shall
authenticate and deliver, one or more Physical Securities of like tenor and
amount.

        (d)   In connection with the transfer of an entire U.S. Global Security
or Offshore Global Security to beneficial owners pursuant to paragraph (b) of
this Section, such U.S. Global Security or Offshore Global Security shall be
deemed to be surrendered to the Trustee for cancellation, and the Company shall
execute, and the Trustee shall authenticate and deliver, to each beneficial
owner identified by the Depository in exchange for its beneficial interest in
such U.S. Global Security or Offshore Global Security, as the case may be, an
equal aggregate principal amount of U.S. Physical Securities or Offshore
Physical Securities of authorized denominations.

37

--------------------------------------------------------------------------------




        (e)   Any Physical Security delivered in exchange for an interest in the
Global Security pursuant to paragraph (b), (c) or (d) of this Section shall,
except as otherwise provided by paragraph (d) of Section 3.07 bear the legend
regarding transfer restrictions applicable to the Physical Securities set forth
in Section 2.05.

        (f)    The registered holder of a Global Security may grant proxies and
otherwise authorize any person, including Agent Members and persons that may
hold interests through Agent Members, to take any action which a Holder is
entitled to take under this Indenture or the Securities.

Section 3.07.    Special Transfer Provisions.    

        Unless and until a Security is exchanged for an Exchange Security or
sold in connection with an effective Shelf Registration Statement pursuant to
the Registration Rights Agreement, the following provisions shall apply:

        (a)    Transfers to QIBs.    The following provisions shall apply with
respect to the registration of any proposed transfer of a Physical Security or
an interest in the Global Security prior to the removal of the Private Placement
Legend to a QIB (excluding Non-U.S. Persons):

        (i)    If the Security to be transferred consists of (x) (A) U.S.
Physical Securities or (B) an interest in an Offshore Global Security prior to
the removal of the Private Placement Legend, the Security Registrar shall
register the transfer if such transfer is being made by a proposed transferor
who has checked the box provided for on the form of security stating, or has
otherwise advised the Company and the Security Registrar in writing, that the
sale has been made in compliance with the provisions of Rule 144A, to a
transferee who has signed the certification provided for on the form of Security
stating, or has otherwise advised the Company and the Security Registrar in
writing, that it is purchasing the Security for its own account or an account
with respect to which it exercises sole investment discretion and that it and
any such account is a QIB within the meaning of Rule 144A, and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Company as it has requested pursuant to
Rule 144A or has determined not to request such information and that it is aware
that the transferor is relying upon its foregoing representations in order to
claim the exemption from registration provided by Rule 144A or (y) an interest
in a U.S. Global Security, the transfer of such interest may be effected only
through the book entry system maintained by the Depository.

        (ii)   If the proposed transferee is an Agent Member, and the Security
to be transferred consists of U.S. Physical Securities, upon receipt by the
Security Registrar of the documents referred to in clause (i) and instructions
given in accordance with the Depository's and the Security Registrar's
procedures, the Security Registrar shall reflect in the Security Register the
date and an increase in the principal amount at maturity of the U.S. Global
Security in an amount equal to the principal amount at maturity of the U.S.
Physical Securities to be transferred, and the Trustee shall cancel the U.S.
Physical Securities so transferred.

        (b)    Transfers to Non-QIB Institutional Accredited Investors.    The
following provisions shall apply with respect to the registration of any
proposed transfer of a Security to any Institutional Accredited Investor which
is not a QIB (excluding Non-U.S. Persons):

        (i)    The Security Registrar shall register the transfer of any
Security, whether or not such Security bears the Private Placement Legend, if
(x) the requested transfer is after the time period referred to in Rule 144(k)
under the Securities Act as in effect with respect to such transfer or (y) the
proposed transferee has delivered to the Security Registrar (A) a certificate
substantially in the form of Exhibit B hereto and (B) if the aggregate principal
amount of the Securities being transferred is less than $250,000 at the time of
such transfer, an Opinion of

38

--------------------------------------------------------------------------------



Counsel acceptable to the Company that such transfer is in compliance with the
Securities Act.

        (ii)   If the proposed transferor is an Agent Member holding a
beneficial interest in the U.S. Global Security, upon receipt by the Security
Registrar of (x) the documents, if any, required by the preceding paragraph (i),
and (y) instructions given in accordance with the Depositary's and the Security
Registrar's procedures, the Security Registrar shall reflect on its books and
records the date and a decrease in the principal amount of the U.S. Global
Security in an amount equal to the principal amount of the beneficial interest
in the U.S. Global Security to be transferred, and the Company shall execute,
and the Trustee shall authenticate and deliver, one or more U.S. Physical
Securities of like tenor and amount.

        (c)    Transfers of Interests in the Offshore Global Securities or
Offshore Physical Securities.    The following provisions shall apply with
respect to any transfer of interests in the Offshore Global Securities or
Offshore Physical Securities:

        (i)    prior to removal of the Private Placement Legend from an Offshore
Global Security or Offshore Physical Security pursuant to Section 2.05, the
Security Registrar shall refuse to register such transfer unless such transfer
complies with Section 3.07(a) or Section 3.07(d), as the case may be; and

        (ii)   after such removal, the Security Registrar shall register the
transfer of any such Security without requiring any additional certification.

        (d)    Transfers to Non-U.S. Persons at Any Time.    The following
provisions shall apply with respect to any transfer of a Security to a Non-U.S.
Person:

        (i)    The Security Registrar shall register any proposed transfer to
any Non-U.S. Person if the Security to be transferred is a U.S. Physical
Security or an interest in a U.S. Global Security only upon receipt of a
certificate substantially in the form of Exhibit C hereto from the proposed
transferor.

        (ii)   (A) If the proposed Transferor is an Agent Member holding a
beneficial interest in a U.S. Global Security, upon receipt by the Security
Registrar of (x) the documents required by paragraph (i) and (y) instructions in
accordance with the Depositary's and the Security Registrar's procedures, the
Security Registrar shall reflect on its books and records the date and a
decrease in the principal amount of such U.S. Global Security in an amount equal
to the principal amount of the beneficial interest in the U.S. Global Security
to be transferred, and (B) if the proposed transferee is an Agent Member, upon
receipt by the Security Registrar of instructions given in accordance with the
Depositary's and the Security Registrar's procedures, the Security Registrar
shall reflect on its books and records the date and an increase in the principal
amount of the Offshore Global Security in an amount equal to the principal
amount of the U.S. Physical Securities or the U.S. Global Security, as the case
may be, to be transferred, and the Trustee shall cancel the Physical Security,
if any, so transferred or decrease the amount of the U.S. Global Security.

        (e)    Private Placement Legend.    Upon the transfer, exchange or
replacement of Securities not bearing the Private Placement Legend, the Security
Registrar shall deliver Securities that do not bear the Private Placement
Legend. Upon the transfer, exchange or replacement of securities bearing the
Private Placement Legend, the Security Registrar shall deliver only Securities
that bear the Private Placement Legend unless either (i) the circumstances
contemplated by Section 2.05 exist or (ii) there is delivered to the Trustee an
Opinion of Counsel reasonably satisfactory to the Company and the Trustee to the
effect that neither such legend nor the related restrictions on transfer are
required in order to maintain compliance with the provisions of the Securities
Act.

39

--------------------------------------------------------------------------------





        (f)    General.    By its acceptance of any Security bearing the Private
Placement Legend, each Holder of such a Security acknowledges the restrictions
on transfer of such Security set forth in this Indenture and in the Private
Placement Legend and agrees that it will transfer such Security only as provided
in this Indenture. The Security Registrar shall not register a transfer of any
Security unless such transfer complies with the restrictions on transfer of such
Security set forth in the Private Placement Legend and in this Indenture. In
connection with any transfer of Securities, each Holder agrees by its acceptance
of the Securities to furnish the Trustee or the Company such certifications,
legal opinions or other information as either of them may reasonably require to
confirm that such transfer is being made pursuant to an exemption from, or a
transaction not subject to, the registration requirements of the Securities Act;
provided that the Trustee shall not be required to determine (but may rely on a
determination made by the Company with respect to) the sufficiency of any such
certifications, legal opinions or other information.

        The Trustee shall retain copies of all letters, notices and other
written communications received pursuant to Section 3.06 or this Section 3.07.
The Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable written notice to the Trustee.

Section 3.08.    Mutilated, Destroyed, Lost and Stolen Securities.    

        If any mutilated Security is surrendered to the Trustee, the Company
shall execute and the Trustee shall authenticate and deliver in exchange
therefor a new Security of like tenor and principal amount and bearing a number
not contemporaneously outstanding.

        If there shall be delivered to the Company and the Trustee (i) evidence
to their satisfaction of the destruction, loss or theft of any Security and
(ii) such security or indemnity as may be required by them to save each of them
and any agent of either of them harmless, then, in the absence of notice to the
Company or the Trustee that such Security has been acquired by a bona fide
purchaser, the Company shall execute and upon its request the Trustee shall
authenticate and deliver, in lieu of any such destroyed, lost or stolen
Security, a new Security of like tenor and principal amount and bearing a number
not contemporaneously outstanding.

        In case any such mutilated, destroyed, lost or stolen Security has
become or is about to become due and payable, the Company in its discretion may,
instead of issuing a new Security, pay such Security.

        Upon the issuance of any new Security under this Section, the Company
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.

        Every new Security issued pursuant to this Section in lieu of any
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Securities duly issued hereunder.

        The provisions of this Section are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.

Section 3.09.    Payment of Interest; Interest Rights Preserved.    

        Interest on any Security which is payable, and is punctually paid or
duly provided for, on any Interest Payment Date shall be paid to the Person in
whose name that Security (or one or more Predecessor Securities) is registered
at the close of business on the Regular Record Date for such interest.

40

--------------------------------------------------------------------------------




        Any interest on any Security which is payable, but is not punctually
paid or duly provided for, on any Interest Payment Date (herein called
"Defaulted Interest") shall forthwith cease to be payable to the Holder on the
relevant Regular Record Date by virtue of having been such Holder, and such
Defaulted Interest may be paid by the Company, at its election in each case, as
provided in Clause (1) or (2) below:

        (1)   The Company may elect to make payment of any Defaulted Interest to
the Persons in whose names the Securities (or their respective Predecessor
Securities) are registered at the close of business on a Special Record Date for
the payment of such Defaulted Interest, which shall be fixed in the following
manner. The Company shall notify the Trustee in writing of the amount of
Defaulted Interest proposed to be paid on each Security and the date of the
proposed payment, and at the same time the Company shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such Defaulted Interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such Defaulted Interest as in this Clause provided. Thereupon the Trustee
shall fix a Special Record Date for the payment of such Defaulted Interest which
shall be not more than 15 days and not less than 10 days prior to the date of
the proposed payment and not less than 10 days after the receipt by the Trustee
of the notice of the proposed payment. The Trustee shall promptly notify the
Company of such Special Record Date and, in the name and at the expense of the
Company, shall cause notice of the proposed payment of such Defaulted Interest
and the Special Record Date therefor to be given to each Holder in the manner
specified in Section 1.06, not less than 10 days prior to such Special Record
Date. Notice of the proposed payment of such Defaulted Interest and the Special
Record Date therefor having been so mailed, such Defaulted Interest shall be
paid to the Persons in whose names the Securities (or their respective
Predecessor Securities) are registered at the close of business on such Special
Record Date and shall no longer be payable pursuant to the following Clause (2).

        (2)   The Company may make payment of any Defaulted Interest in any
other lawful manner not inconsistent with the requirements of any securities
exchange on which the Securities may be listed, and upon such notice as may be
required by such exchange, if, after notice given by the Company to the Trustee
of the proposed payment pursuant to this Clause, such manner of payment shall be
deemed practicable by the Trustee.

        Subject to the foregoing provisions of this Section, each Security
delivered under this Indenture upon registration of transfer of or in exchange
for or in lieu of any other Security shall carry the rights to interest accrued
and unpaid, and to accrue, which were carried by such other Security.

Section 3.10.    Persons Deemed Owners.    

        Prior to due presentment of a Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name such Security is registered as the owner of such Security
for the purpose of receiving payment of principal of (and premium, if any) and
(subject to Section 3.09) interest on such Security and for all other purposes
whatsoever, whether or not such Security be overdue, and neither the Company,
the Trustee nor any agent of the Company or the Trustee shall be affected by
notice to the contrary.

Section 3.11.    Cancellation.    

        All Securities surrendered for payment, redemption, registration of
transfer or exchange or for credit against any Offer to Purchase pursuant to
Section 10.13 shall, if surrendered to any Person other than the Trustee, be
delivered to the Trustee and shall be promptly canceled by it. The Company may
at any time deliver to the Trustee for cancellation any Securities previously
authenticated and delivered hereunder which the Company may have acquired in any
manner whatsoever, and all Securities so

41

--------------------------------------------------------------------------------




delivered shall be promptly canceled by the Trustee. No Securities shall be
authenticated in lieu of or in exchange for any Securities canceled as provided
in this Section, except as expressly permitted by this Indenture. All canceled
Securities held by the Trustee shall be disposed of as directed by a Company
Order; provided, however, that the Trustee shall not be required to destroy
canceled Securities.

Section 3.12.    Computation of Interest.    

        Interest on the Securities shall be computed on the basis of a 360-day
year of twelve 30-day months.

Section 3.13.    CUSIP, CINS and ISIN Numbers.    

        The Company in issuing the Securities may use "CUSIP," "CINS" and "ISIN"
numbers (if then generally in use), and, if so, the Trustee shall use the
"CUSIP," "CINS" and "ISIN" numbers in notices of redemption or repurchase as a
convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Securities or as contained in any notice of a redemption or repurchase
and that reliance may be placed only on the other identification numbers printed
on the Securities, and any such redemption or repurchase shall not be affected
by any defect in or omission of such numbers.

ARTICLE 4.
SATISFACTION AND DISCHARGE

Section 4.01.    Satisfaction and Discharge of Indenture.    

        This Indenture shall cease to be of further effect (except as to any
surviving rights of registration of transfer or exchange of Securities herein
expressly provided for), and the Trustee, on demand of and at the expense of the
Company, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture, when

        (1)   either

        (A)  all Securities theretofore authenticated and delivered (other than
(i) Securities which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 3.08 and (ii) Securities for whose
payment money has theretofore been deposited in trust or segregated and held in
trust by the Company and thereafter repaid to the Company or discharged from
such trust, as provided in Section 10.03) have been delivered to the Trustee for
cancellation; or

        (B)  all such Securities not theretofore delivered to the Trustee for
cancellation

        (i)    have become due and payable, or

        (ii)   will become due and payable at their Stated Maturity within one
year, or

        (iii)  are to be called for redemption within one year under
arrangements satisfactory to the Trustee for the giving of notice of redemption
by the Trustee in the name, and at the expense, of the Company,

and the Company, in the case of (i), (ii) or (iii) above, has deposited or
caused to be deposited with the Trustee as trust funds in trust for the purpose
an amount sufficient to pay and discharge the entire indebtedness on such
Securities not theretofore delivered to the Trustee for cancellation, for
principal (and premium, if any) and interest to the date of such deposit (in the
case of Securities which have become due and payable) or to the Stated Maturity
or Redemption Date, as the case may be;

42

--------------------------------------------------------------------------------



        (2)   the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and

        (3)   the Company has delivered to the Trustee an Officers' Certificate
and an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.

Notwithstanding the satisfaction and discharge of this Indenture pursuant to
this Article 4, the obligations of the Company to the Trustee under
Section 6.07, the obligations of the Trustee to any Authenticating Agent under
Section 6.14 and, if money shall have been deposited with the Trustee pursuant
to subclause (B) of Clause (1) of this Section, the obligations of the Trustee
under Section 4.02 and the last paragraph of Section 10.03 shall survive.

Section 4.02.    Application of Trust Money.    

        Subject to the provisions of the last paragraph of Section 10.03, all
money deposited with the Trustee pursuant to Section 4.01 shall be held in trust
and applied by it, in accordance with the provisions of the Securities and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Company acting as its own Paying Agent) as the Trustee may
determine, to the Persons entitled thereto, of the principal (and premium, if
any) and interest for whose payment such money has been deposited with the
Trustee.

ARTICLE 5.

REMEDIES

Section 5.01.    Events of Default.    

        "Event of Default", wherever used herein, means any one of the following
events (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

        (1)   failure to pay principal of (or premium, if any, on) any Security
at its Maturity; or

        (2)   failure to pay any interest upon any Security when due, continued
for 30 days; or

        (3)   default, on the applicable Purchase Date, in the purchase of
Securities required to be purchased by the Company pursuant to an Offer to
Purchase as to which an Offer has been mailed to Holders or failure to make an
Offer to Purchase as required hereunder; or

        (4)   default in the performance, or breach, of Section 8.01; or

        (5)   default in the performance, or breach, of any covenant or warranty
of the Company in this Indenture (other than a covenant or warranty a default
whose performance or whose breach is elsewhere in this Section specifically
dealt with) or in the Securities, and continuance of such default or breach for
a period of 60 days after there has been given to the Company by the Trustee or
to the Company and the Trustee by the Holders of at least 25% in aggregate
principal amount at Stated Maturity of the Outstanding Securities a written
notice specifying such default or breach and requiring it to be remedied and
stating that such notice is a "Notice of Default" hereunder; or

        (6)   a default or defaults under any bond(s), debenture(s), note(s) or
other evidence(s) of Debt for money borrowed by the Company or any Restricted
Subsidiary (or under any mortgage(s), indenture(s) or instrument(s) under which
there may be issued or by which there may be secured or evidenced any Debt for
money borrowed by the Company or any Restricted Subsidiary) having, individually
or in the aggregate, a principal or similar amount outstanding of at least
$25,000,000, whether such Debt now exists or shall hereafter be created, which
default or

43

--------------------------------------------------------------------------------






defaults shall constitute a failure to pay any portion of the principal or
similar amount of such Debt when due and payable after the expiration of any
applicable grace period with respect thereto or shall have resulted in such Debt
becoming or being declared due and payable; or

        (7)   a final judgment or final judgments for the payment of money are
entered against the Company or any Restricted Subsidiary in an aggregate amount
in excess of $25,000,000 by a court or courts of competent jurisdiction, which
judgments remain undischarged or unbonded for a period (during which execution
shall not be effectively stayed) of 60 days after the right to appeal all such
judgments has expired; or

        (8)   the entry by a court having jurisdiction in the premises of (A) a
decree or order for relief in respect of the Company or any Restricted
Subsidiary in an involuntary case or proceeding under any applicable Federal or
State bankruptcy, insolvency, reorganization or other similar law or (B) a
decree or order adjudging the Company or any Restricted Subsidiary a bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Company or any
Restricted Subsidiary under any applicable Federal or State law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or any Restricted Subsidiary or of any
substantial part of the property of the Company or any Restricted Subsidiary, or
ordering the winding up or liquidation of the affairs of the Company or any
Restricted Subsidiary, and the continuance of any such decree or order for
relief or any such other decree or order unstayed and in effect for a period of
60 consecutive days; or

        (9)   the commencement by the Company or any Restricted Subsidiary of a
voluntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by the
Company or any Restricted Subsidiary to the entry of a decree or order for
relief in respect of the Company or any Restricted Subsidiary in an involuntary
case or proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against the Company or any Restricted Subsidiary,
or the filing by the Company or any Restricted Subsidiary of a petition or
answer or consent seeking reorganization or relief under any applicable Federal
or State law, or the consent by the Company or any Restricted Subsidiary to the
filing of such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of the Company or any Restricted Subsidiary or of any substantial part
of the property of the Company or any Restricted Subsidiary, or the making by
the Company or any Restricted Subsidiary of an assignment for the benefit of
creditors, or the admission by the Company or any Restricted Subsidiary in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by the Company or any Restricted Subsidiary in
furtherance of any such action.

Section 5.02.    Acceleration of Maturity; Rescission and Annulment.    

        If an Event of Default (other than an Event of Default specified in
Section 5.01(8) or (9)) occurs and is continuing, then and in every such case
the Trustee or the Holders of not less than 25% in aggregate principal amount at
Stated Maturity of the Outstanding Securities may declare the Default Amount of
all the Securities to be due and payable immediately, by a notice in writing to
the Company (and to the Trustee if given by Holders), and upon any such
declaration such Default Amount and any accrued interest shall become
immediately due and payable. If an Event of Default specified in Section 5.01(8)
or (9) occurs, the Default Amount of and any accrued interest on the Securities
then Outstanding shall ipso facto become immediately due and payable without any
declaration or other Act on the part of the Trustee or any Holder.

44

--------------------------------------------------------------------------------




        The Default Amount in respect of any particular Security as of any
particular date shall equal 100% of the principal amount payable in respect of
the Security at the Stated Maturity thereof.

        At any time after such a declaration of acceleration has been made and
before a judgment or decree for payment of the money due has been obtained by
the Trustee as hereinafter in this Article provided, the Holders of a majority
in principal amount at Stated Maturity of the Outstanding Securities, by written
notice to the Company and the Trustee, may rescind and annul such declaration
and its consequences if

        (1)   the Company has paid or deposited with the Trustee a sum
sufficient to pay

        (A)  all overdue interest on all Securities (without duplication of any
amount thereof paid or deposited pursuant to Clause (B) or (C) below),

        (B)  the principal of (and premium, if any, on) any Securities which
have become due otherwise than by such declaration of acceleration (including
any Securities required to have been purchased on the Purchase Date pursuant to
an Offer to Purchase made by the Company) and, to the extent that payment of
such interest is lawful, interest thereon at the rate provided by the Securities
(without duplication of any amount thereof paid or deposited pursuant to
Clause (A) above or Clause (C) below),

        (C)  to the extent that payment of such interest is lawful, interest
upon overdue interest at the rate provided by the Securities (without
duplication of any amount thereof paid or deposited pursuant to Clause (A) or
(B) above), and

        (D)  all sums paid or advanced by the Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel;

and

        (2)   all Events of Default, other than the non-payment of the principal
of Securities which have become due solely by such declaration of acceleration,
have been cured or waived as provided in Section 5.13.

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

        Unless the context otherwise requires, references in this Indenture to
the principal amount of any Security mean, as of any day, (i) with respect to
any portion thereof required thereunder to be redeemed or repurchased on any
redemption or repurchase date on or prior to such day, the amount due and
payable in respect of such portion upon such redemption or repurchase date
(excluding premium and interest), (ii) with respect to any portion thereof not
required to be so redeemed or repurchased, but which has been declared due and
payable prior to the Stated Maturity thereof, the Default Amount in respect of
such portion as of such day and (iii) with respect to any portion thereof not
required so to be redeemed or repurchased and not so declared due and payable,
such portion of the principal amount of such Security payable at Stated Maturity
thereof.

Section 5.03.    Collection of Indebtedness and Suits for Enforcement by
Trustee.    

        The Company covenants that if

        (1)   default is made in the payment of any interest on any Security
when such interest becomes due and payable and such default continues for a
period of 30 days, or

        (2)   default is made in the payment of the principal of (or premium, if
any, on) any Security at the Maturity thereof or, with respect to any Security
required to have been purchased pursuant to an Offer to Purchase made by the
Company, at the Purchase Date thereof,

45

--------------------------------------------------------------------------------






the Company will, upon demand of the Trustee, pay to the Trustee, for the
benefit of the Holders of such Securities, the whole amount then due and payable
on such Securities for principal (and premium, if any) and interest, and, to the
extent that payment of such interest shall be legally enforceable, interest on
any overdue principal (and premium, if any) and on any overdue interest, at the
rate provided by the Securities, and, in addition thereto, such further amount
as shall be sufficient to cover the costs and expenses of collection, including
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel.

        If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Holders by such appropriate judicial proceedings as the Trustee shall deem most
effectual to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy.

Section 5.04.    Trustee May File Proofs of Claim.    

        In case of any judicial proceeding relative to the Company (or any other
obligor upon the Securities), its property or its creditors, the Trustee shall
be entitled and empowered, by intervention in such proceeding or otherwise, to
take any and all actions authorized under the Trust Indenture Act in order to
have claims of the Holders and the Trustee allowed in any such proceeding. In
particular, the Trustee shall be authorized to collect and receive any moneys or
other property payable or deliverable on any such claims and to distribute the
same; and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Holder to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to
pay to the Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 6.07.

        No provision of this Indenture shall be deemed to authorize the Trustee
to authorize or consent to or accept or adopt on behalf of any Holder any plan
of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding; provided,
however, that the Trustee may, on behalf of the Holders, vote for the election
of a trustee in bankruptcy or similar official and be a member of a creditors'
or other similar committee.

Section 5.05.    Trustee May Enforce Claims Without Possession of
Securities.    

        All rights of action and claims under this Indenture or the Securities
may be prosecuted and enforced by the Trustee without the possession of any of
the Securities or the production thereof in any proceeding relating thereto, and
any such proceeding instituted by the Trustee shall be brought in its own name
as trustee of an express trust, and any recovery of judgment shall, after
provision for the payment of the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, be for the
ratable benefit of the Holders of the Securities in respect of which such
judgment has been recovered.

Section 5.06.    Application of Money Collected.    

        Any money collected by the Trustee pursuant to this Article shall be
applied in the following order, at the date or dates fixed by the Trustee and,
in case of the distribution of such money on account of principal (or premium,
if any) or interest, upon presentation of the Securities and the notation
thereon of the payment if only partially paid and upon surrender thereof if
fully paid:

        FIRST:    To the payment of all amounts due the Trustee under
Section 6.07; and

        SECOND:    To the payment of the amounts then due and unpaid for
principal of (and premium, if any) and interest on the Securities in respect of
which or for the benefit of which such money has been collected, ratably,
without preference or priority of any kind, according to the amounts due and
payable on such Securities for principal (and premium, if any) and interest,
respectively.

46

--------------------------------------------------------------------------------



Section 5.07.    Limitation on Suits.    

        No Holder of any Security shall have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture, or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless

        (1)   such Holder has previously given written notice to a Responsible
Officer of the Trustee of a continuing Event of Default;

        (2)   the Holders of a majority in aggregate principal amount at Stated
Maturity of the Outstanding Securities shall have made written request to a
Responsible Officer of the Trustee to institute proceedings in respect of such
Event of Default in its own name as Trustee hereunder;

        (3)   such Holder or Holders have offered to the Trustee indemnity
satisfactory to the Trustee against the costs, expenses and liabilities to be
incurred in compliance with such request;

        (4)   the Trustee for 60 days after its receipt of such notice, request
and offer of indemnity has failed to institute any such proceeding; and

        (5)   no direction inconsistent with such written request has been given
to the Trustee during such 60-day period by the Holders of a majority in
principal amount at Stated Maturity of the Outstanding Securities;

it being understood and intended that no one or more Holders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other Holders,
or to obtain or to seek to obtain priority or preference over any other Holders
or to enforce any right under this Indenture, except in the manner herein
provided and for the equal and ratable benefit of all the Holders.

Section 5.08.    Unconditional Right of Holders to Receive Principal, Premium
and Interest.    

        Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of (and premium, if any) and (subject to Section 3.09)
interest on such Security on the respective Stated Maturities expressed in such
Security (or, in the case of redemption, on the Redemption Date or in the case
of an Offer to Purchase made by the Company and required to be accepted as to
such Security, on the Purchase Date) and to institute suit for the enforcement
of any such payment, and such rights shall not be impaired without the consent
of such Holder.

Section 5.09.    Restoration of Rights and Remedies.    

        If the Trustee or any Holder has instituted any proceeding to enforce
any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case, subject to any
determination in such proceeding, the Company, the Trustee and the Holders shall
be restored severally and respectively to their former positions hereunder and
thereafter all rights and remedies of the Trustee and the Holders shall continue
as though no such proceeding had been instituted.

Section 5.10.    Rights and Remedies Cumulative.    

        Except as otherwise provided with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities in the last paragraph of
Section 3.08, no right or remedy herein conferred upon or reserved to the
Trustee or to the Holders is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

47

--------------------------------------------------------------------------------




Section 5.11.    Delay or Omission Not Waiver.    

        No delay or omission of the Trustee or of any Holder of any Security to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Trustee or to the Holders may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee or by the Holders, as the case may
be.

Section 5.12.    Control by Holders.    

        By giving the Required Consent, those Persons giving the Required
Consent shall have the right to direct the time, method and place of conducting
any proceeding for any remedy available to the Trustee or exercising any trust
or power conferred on the Trustee, provided that

        (1)   such direction shall not be in conflict with any rule of law or
with this Indenture, and

        (2)   the Trustee may take any other action deemed proper by the Trustee
which is not inconsistent with such direction.

Section 5.13.    Waiver of Past Defaults.    

        By giving the Required Consent, those Persons giving the Required
Consent may, on behalf of the Holders of all the Securities, waive any past
default hereunder and its consequences, except a default

        (1)   in the payment of the principal of (or premium, if any) or
interest on any Security (including any Security which is required to have been
purchased pursuant to an Offer to Purchase which has been made by the Company),
or

        (2)   in respect of a covenant or provision hereof which under Article 9
cannot be modified or amended without the consent of the Holder of each
Outstanding Security affected.

        Upon any such waiver, such default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other default or impair any right consequent thereon.

Section 5.14.    Undertaking for Costs.    

        In any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Trustee for any action taken, suffered or
omitted by it as Trustee, a court may require any party litigant in such suit to
file an undertaking to pay the costs of such suit, and may assess costs against
any such party litigant, in the manner and to the extent provided in the Trust
Indenture Act; provided, that neither this Section nor the Trust Indenture Act
shall be deemed to authorize any court to require such an undertaking or to make
such an assessment in any suit instituted by the Company.

Section 5.15.    Wavier of Stay of Extension Laws.    

        The Company covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any usury, stay or extension law wherever
enacted, now or at any time hereafter in force, which may affect the covenants
or the performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

48

--------------------------------------------------------------------------------




ARTICLE 6.

THE TRUSTEE

Section 6.01.    Certain Duties and Responsibilities.    

        The duties and responsibilities of the Trustee shall be as provided by
the Trust Indenture Act. Notwithstanding the foregoing, no provision of this
Indenture shall require the Trustee to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers, if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it. Whether or not therein
expressly so provided, every provision of this Indenture relating to the conduct
or affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section.

Section 6.02.    Notice of Defaults.    

        The Trustee shall give the Holders notice of any Default hereunder as
and to the extent provided by the Trust Indenture Act; provided, however, that
in the case of any Default of the character specified in Section 5.01(5), no
such notice to Holders shall be given until at least 30 days after a Responsible
Officer has actual knowledge of the occurrence thereof.

Section 6.03.    Certain Rights of Trustee.    

        Subject to the provisions of Section 6.01:

        (a)   the Trustee may conclusively rely and shall be protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

        (b)   any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution;

        (c)   whenever in the administration of this Indenture the Trustee shall
deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officers' Certificate;

        (d)   the Trustee may consult with counsel of its selection and the
advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;

        (e)   the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
offered to the Trustee reasonable security or indemnity satisfactory to the
Trustee against the costs, expenses and liabilities which might be incurred by
it in compliance with such request or direction;

        (f)    the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled (subject to
reasonable confidentiality arrangements as may be

49

--------------------------------------------------------------------------------






proposed by the Company) to examine the books, records and premises of the
Company, personally or by agent or attorney;

        (g)   the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder;

        (h)   the Trustee shall not be liable for any action taken, suffered, or
omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Indenture;

        (i)    the Trustee shall not be deemed to have notice of any Default or
Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
default is received by the Trustee at the Corporate Trust Office of the Trustee,
and such notice references the Securities and this Indenture;

        (j)    the rights, privileges, protections, immunities and benefits
given to the Trustee, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder, and to each agent, custodian and other Person
employed to act hereunder; and

        (k)   the Trustee may request that the Company deliver an Officers'
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers' Certificate may be signed by any person authorized to sign an
Officers' Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded.

Section 6.04.    Not Responsible for Recitals or Issuance of Securities.    

        The recitals contained herein and in the Securities, except the
Trustee's certificates of authentication, shall be taken as the statements of
the Company, and the Trustee assumes no responsibility for their correctness.
The Trustee makes no representations as to the validity or sufficiency of this
Indenture or of the Securities. The Trustee shall not be accountable for the use
or application by the Company of Securities or the proceeds thereof.

Section 6.05.    May Hold Securities.    

        The Trustee, any Authenticating Agent, any Paying Agent, any Security
Registrar or any other agent of the Company, in its individual or any other
capacity, may become the owner or pledgee of Securities and, subject to Sections
6.08 and 6.13, may otherwise deal with the Company with the same rights it would
have if it were not Trustee, Authenticating Agent, Paying Agent, Security
Registrar or such other agent.

Section 6.06.    Money Held in Trust.    

        Money held by the Trustee in trust hereunder need not be segregated from
other funds except to the extent required by law. The Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed in writing with the Company.

Section 6.07.    Compensation and Reimbursement.    

        The Company agrees:

        (1)   to pay to the Trustee from time to time such compensation as the
Company and the Trustee shall from time to time agree in writing for all
services rendered by it hereunder (which compensation shall not be limited by
any provision of law in regard to the compensation of a trustee of an express
trust);

50

--------------------------------------------------------------------------------



        (2)   except as otherwise expressly provided herein, to reimburse the
Trustee upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Trustee in accordance with any provision of this
Indenture (including the reasonable compensation and the expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its negligence or bad faith; and

        (3)   to indemnify the Trustee and any predecessor Trustee for, and to
hold it harmless against, any and all loss, damage, claim, liability or expense
incurred without negligence or bad faith on its part, including taxes (other
than taxes based upon, measured by or determined by the revenue or income of the
Trustee), arising out of or in connection with the acceptance or administration
of this trust, including the costs and expenses of defending itself against any
claim or liability in connection with the exercise or performance of any of its
powers or duties hereunder.

        The Trustee shall have a lien prior to the Securities as to all property
and funds held by it hereunder for any amount owing to it pursuant to this
Section 6.07, except with respect to funds held in trust for the benefit of the
Holders of particular Securities.

        When the Trustee incurs expenses or renders services in connection with
an Event of Default specified in Section 5.01(8) or Section 5.01(9), the
expenses (including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of
administration under any applicable Federal or state bankruptcy, insolvency or
other similar law.

        The provisions of this Section shall survive any termination of this
Indenture.

Section 6.08.    Conflicting Interests.    

        If the Trustee has or shall acquire a conflicting interest within the
meaning of the Trust Indenture Act, the Trustee shall either eliminate such
interest or resign, to the extent and in the manner provided by, and subject to
the provisions of, the Trust Indenture Act and this Indenture.

Section 6.09.    Corporate Trustee Required; Eligibility.    

        There shall at all times be a Trustee hereunder which shall be a Person
that is eligible pursuant to the Trust Indenture Act to act as such and has a
combined capital and surplus of at least $50,000,000 and a designated corporate
trust office in the Borough of Manhattan, The City of New York. If such Person
publishes reports of condition at least annually, pursuant to law or to the
requirements of said supervising or examining authority, then for the purposes
of this Section and to the extent permitted by the Trust Indenture Act, the
combined capital and surplus of such Person shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published. If at any time the Trustee shall cease to be eligible in accordance
with the provisions of this Section, it shall resign immediately in the manner
and with the effect hereinafter specified in this Article.

Section 6.10.    Resignation and Removal; Appointment of Successor.    

        (a)   No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Trustee in accordance with the
applicable requirements of Section 6.11.

        (b)   The Trustee may resign at any time by giving written notice
thereof to the Company. If an instrument of acceptance by a successor Trustee in
accordance with the applicable requirements of Section 6.11 shall not have been
delivered to the Trustee within 30 days after the giving of such notice of
resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee.

        (c)   The Trustee may be removed at any time by Act of the Holders of a
majority in principal amount at Stated Maturity of the Outstanding Securities,
delivered to the Trustee and to the Company. If an instrument of acceptance by a
successor Trustee in accordance with the applicable requirements

51

--------------------------------------------------------------------------------




of Section 6.11 shall not have been delivered to the Trustee within 30 days
after the giving of such notice of removal, the Trustee may petition any court
of competent jurisdiction for the appointment of a successor Trustee.

        (d)   If at any time:

        (2)   the Trustee shall fail to comply with Section 6.08 after written
request therefor by the Company or by any Holder who has been a bona fide Holder
of a Security for at least six months, or

        (3)   the Trustee shall cease to be eligible under Section 6.09 and
shall fail to resign after written request therefor by the Company or by any
such Holder, or

        (4)   the Trustee shall become incapable of acting or shall be adjudged
a bankrupt or insolvent or a receiver of the Trustee or of its property shall be
appointed or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,

then, in any such case, (i) the Company by a Board Resolution may remove the
Trustee, or (ii) subject to Section 5.14, any Holder who has been a bona fide
Holder of a Security for at least six months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor Trustee.

        (e)   If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Trustee for any cause, the
Company, by a Board Resolution, shall promptly appoint a successor Trustee. If,
within one year after such resignation, removal or incapability, or the
occurrence of such vacancy, a successor Trustee shall be appointed by Act of the
Holders of a majority in principal amount at Stated Maturity of the Outstanding
Securities delivered to the Company and the retiring Trustee, the successor
Trustee so appointed shall, forthwith upon its acceptance of such appointment in
accordance with the applicable requirements of Section 6.11, become the
successor Trustee and supersede the successor Trustee appointed by the Company.
If no successor Trustee shall have been so appointed by the Company or the
Holders and accepted appointment in accordance with the applicable requirements
of Section 6.11, any Holder who has been a bona fide Holder of a Security for at
least six months may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

        (f)    The Company shall give notice of each resignation and each
removal of the Trustee and each appointment of a successor Trustee to all
Holders in the manner provided in Section 1.06. Each notice shall include the
name of the successor Trustee and the address of its Corporate Trust Office.

Section 6.11.    Acceptance of Appointment by Successor.    

        Every successor Trustee appointed hereunder shall execute, acknowledge
and deliver to the Company and to the retiring Trustee an instrument accepting
such appointment, and thereupon the resignation or removal of the retiring
Trustee shall become effective and such successor Trustee, without any further
act, deed or conveyance, shall become vested with all the rights, powers, trusts
and duties of the retiring Trustee; but, on request of the Company or the
successor Trustee, such retiring Trustee shall, upon payment of its charges,
execute and deliver an instrument transferring to such successor Trustee all the
rights, powers and trusts of the retiring Trustee and shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring Trustee hereunder. Upon request of any such successor Trustee, the
Company shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Trustee all such rights, powers and
trusts.

        No successor Trustee shall accept its appointment unless at the time of
such acceptance such successor Trustee shall be qualified and eligible under
this Article.

52

--------------------------------------------------------------------------------




Section 6.12.    Merger, Conversion, Consolidation or Succession to
Business.    

        Any corporation into which the Trustee may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation succeeding to all or substantially all the corporate trust business
of the Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto. In case any Securities shall have been authenticated,
but not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such
authentication and deliver the Securities so authenticated with the same effect
as if such successor Trustee had itself authenticated such Securities.

Section 6.13.    Preferential Collection of Claims Against Company.    

        If and when the Trustee shall be or become a creditor of the Company (or
any other obligor upon the Securities), the Trustee shall be subject to the
provisions of the Trust Indenture Act regarding the collection of claims against
the Company (or any such other obligor).

Section 6.14.    Appointment of Authenticating Agent.    

        The Trustee may appoint an Authenticating Agent or Agents which shall be
authorized to act on behalf of the Trustee to authenticate Securities issued
upon original issue and upon exchange, registration of transfer or partial
redemption or partial purchase or pursuant to Section 3.08, and Securities so
authenticated shall be entitled to the benefits of this Indenture and shall be
valid and obligatory for all purposes as if authenticated by the Trustee
hereunder. Wherever reference is made in this Indenture to the authentication
and delivery of Securities by the Trustee or the Trustee's certificate of
authentication, such reference shall be deemed to include authentication and
delivery on behalf of the Trustee by an Authenticating Agent and a certificate
of authentication executed on behalf of the Trustee by an Authenticating Agent.
Each Authenticating Agent shall be acceptable to the Company and shall at all
times be a corporation organized and doing business under the laws of the United
States of America, any State thereof or the District of Columbia, authorized
under such laws to act as Authenticating Agent, having a combined capital and
surplus of not less than $50,000,000 and subject to supervision or examination
by Federal or State authority. If such Authenticating Agent publishes reports of
condition at least annually, pursuant to law or to the requirements of said
supervising or examining authority, then for the purposes of this Section, the
combined capital and surplus of such Authenticating Agent shall be deemed to be
its combined capital and surplus as set forth in its most recent report of
condition so published. If at any time an Authenticating Agent shall cease to be
eligible in accordance with the provisions of this Section, such Authenticating
Agent shall resign immediately in the manner and with the effect specified in
this Section.

        Any corporation into which an Authenticating Agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which such Authenticating Agent
shall be a party, or any corporation succeeding to all or substantially all the
corporate agency or corporate trust business of an Authenticating Agent, shall
continue to be an Authenticating Agent, provided such corporation shall be
otherwise eligible under this Section, without the execution or filing of any
paper or any further act on the part of the Trustee or the Authenticating Agent.

        An Authenticating Agent may resign at any time by giving written notice
thereof to the Trustee and to the Company. The Trustee may at any time terminate
the agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a

53

--------------------------------------------------------------------------------




successor Authenticating Agent which shall be acceptable to the Company and
shall give notice of such appointment in the manner provided in Section 1.06, to
all Holders as their names and addresses appear in the Security Register. Any
successor Authenticating Agent upon acceptance of its appointment hereunder
shall become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authenticating Agent.
No successor Authenticating Agent shall be appointed unless eligible under the
provisions of this Section.

        The Company agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services under this Section.

        If an appointment is made pursuant to this Section, the Securities may
have endorsed thereon, in addition to the Trustee's certificate of
authentication, an alternative certificate of authentication in the following
form:

        This is one of the Securities described in the within-mentioned
Indenture.

Dated:

    BNY WESTERN TRUST COMPANY
as Trustee  
 
 
By
  

--------------------------------------------------------------------------------

As Authenticating Agent
,
 
 
By
  

--------------------------------------------------------------------------------

Authority Signatory
,

ARTICLE 7.

HOLDERS' LISTS AND REPORTS BY TRUSTEE AND COMPANY

Section 7.01.    Company to Furnish Trustee Names and Addresses of Holders.    

        The Company will furnish or cause to be furnished to the Trustee

        (a)   semi-annually, not more than 15 days after each December 15 and
June 15, commencing June 15, 2004 a list, in such form as the Trustee may
reasonably require, of the names and addresses of the Holders as of such Regular
Record Date, and

        (b)   at such other times as the Trustee may request in writing, within
30 days after the receipt by the Company of any such request, a list of similar
form and content as of a date not more than 15 days prior to the time such list
is furnished;

excluding from any such list names and addresses received by the Trustee in its
capacity as Security Registrar.

Section 7.02.    Preservation of Information; Communications to Holders.    

        (a)   The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders contained in the most recent
list furnished to the Trustee as provided in Section 7.01 and the names and
addresses of Holders received by the Trustee in its capacity as Security
Registrar. The Trustee may destroy any list furnished to it as provided in
Section 7.01 upon receipt of a new list so furnished.

54

--------------------------------------------------------------------------------



        (b)   The rights of Holders to communicate with other Holders with
respect to their rights under this Indenture or under the Securities, and the
corresponding rights and duties of the Trustee, shall be as provided by the
Trust Indenture Act.

        (c)   Every Holder of Securities, by receiving and holding the same,
agrees with the Company and the Trustee that neither the Company nor the Trustee
nor any agent of either of them shall be held accountable by reason of any
disclosure of information as to the names and addresses of Holders made pursuant
to the Trust Indenture Act.

Section 7.03.    Reports by Trustee.    

        (a)   Within 60 days after May 15 of each year commencing May 15, 2005,
the Trustee shall transmit to Holders such reports concerning the Trustee and
its actions under this Indenture as may be required pursuant to the Trust
Indenture Act at the times and in the manner provided pursuant thereto.

        (b)   A copy of each such report shall, at the time of such transmission
to Holders, be filed by the Trustee with each stock exchange upon which the
Securities are listed, with the Commission and with the Company. The Company
will promptly notify the Trustee when the Securities are listed on any stock
exchange.

Section 7.04.    Reports by Company.    

        The Company shall file with the Trustee and the Commission, and transmit
to Holders, such information, documents and other reports, and such summaries
thereof, as may be required pursuant to the Trust Indenture Act at the times and
in the manner provided pursuant to such Act; provided that any such information,
documents or reports required to be filed with the Commission pursuant to
Section 13 or 15(d) of the Exchange Act shall be filed with the Trustee within
15 days after the same is so required to be filed with the Commission. The
Trustee's receipt of such reports, information and documents shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein.

ARTICLE 8.

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

Section 8.01.    Company May Consolidate, Etc. Only on Certain Terms.    

        The Company (x) shall not, in any transaction or series of related
transactions, merge or consolidate with or into, or sell, assign, convey,
transfer or otherwise dispose of its properties and assets substantially as an
entirety to, any Person, and (y) shall not permit any of its Restricted
Subsidiaries to enter into any such transaction or series of transactions if
such transaction or series of transactions, in the aggregate, would result in a
sale, assignment, conveyance, transfer or other disposition of the properties
and assets of the Company and its Restricted Subsidiaries, taken as a whole,
substantially as an entirety to any Person, unless, in each case (x) or (y), at
the time and after giving effect thereto

        (i)    either: (A) if the transaction or series of transactions is a
consolidation of the Company with or a merger of the Company with or into any
other Person, the Company shall be the surviving Person of such merger or
consolidation, or (B) the Person formed by any consolidation with or merger with
or into the Company, or to which the properties and assets of the Company or the
Company and its Restricted Subsidiaries, taken as a whole, as the case may be,
substantially as an entirety are sold, assigned, conveyed or otherwise
transferred (any such surviving Person or transferee Person referred to in this
clause (B) being the "Surviving Entity"), shall be a corporation, partnership,
limited liability company or trust organized and existing under the laws of the
United States of America, any state thereof or the District of Columbia and
shall expressly assume by a supplemental indenture executed and delivered to the
Trustee, in form satisfactory to

55

--------------------------------------------------------------------------------



the Trustee, all the obligations of the Company under the Securities and this
Indenture and, in each case, this Indenture, as so supplemented, shall remain in
full force and effect, and

        (ii)   immediately before and immediately after giving effect to such
transaction or series of transactions on a pro forma basis (including any Debt
Incurred or anticipated to be Incurred in connection with or in respect of such
transaction or series of transactions), no Default or Event of Default shall
have occurred and be continuing, and

        (iii)  the Company or the Surviving Entity will, at the time of such
transaction and after giving pro forma effect thereto as if such transaction had
occurred at the beginning of the applicable period, (A) have Consolidated Net
Worth immediately after the transaction equal to or greater than the
Consolidated Net Worth of the Company immediately preceding the transaction and
(B) be permitted to Incur at least $1.00 of additional Debt pursuant to
clause (a) of Section 10.08;

provided, however, that the foregoing requirements shall not apply to any
transaction or series of transactions involving the sale, assignment,
conveyance, transfer or other disposition of the properties and assets by any
Restricted Subsidiary to any other Restricted Subsidiary, or the merger or
consolidation of any Restricted Subsidiary with or into any other Restricted
Subsidiary. The Company shall not, directly or indirectly, lease all or
substantially all of its properties or assets, in one or more related
transactions, to any other Person.

        In connection with any consolidation, merger, sale, assignment,
conveyance, transfer or other disposition contemplated by the foregoing
provisions, the Company shall deliver, or cause to be delivered, to the Trustee,
in form and substance reasonably satisfactory to the Trustee, an Officers'
Certificate stating that such consolidation, merger, sale, assignment,
conveyance, transfer, or other disposition and the supplemental indenture in
respect thereof (required under clause (i)(B) of the preceding paragraph) comply
with the requirements of this Indenture and an Opinion of Counsel that the
conditions of this Article 8 have been complied with. Each such Officers'
Certificate shall set forth the manner of determination of the Company's
compliance in accordance with clause (iii) of the preceding paragraph.

        For all purposes of this Indenture and the Securities (including the
provisions described in the two immediately preceding paragraphs and
Section 10.08 and Section 10.10), Subsidiaries of any Surviving Entity will,
upon such transaction or series of transactions, become Restricted Subsidiaries
or Unrestricted Subsidiaries as provided pursuant to Section 10.10 and all Debt
of the Surviving Entity and its Subsidiaries that was not Debt of the Company
and its Subsidiaries immediately prior to such transaction or series of
transactions shall be deemed to have been Incurred upon such transaction or
series of transactions.

Section 8.02.    Successor Substituted.    

        Upon any transaction or series of transactions that are of the type
described in clause (x) or (y) of, and are effected in accordance with,
Section 8.01, the Surviving Entity shall succeed to, and be substituted for, and
may exercise every right and power of, the Company under this Indenture with the
same effect as if such Surviving Entity had been named as the Company herein,
and thereafter the predecessor Person shall be relieved of all obligations and
covenants under this Indenture and the Securities.

56

--------------------------------------------------------------------------------




ARTICLE 9.

SUPPLEMENTAL INDENTURES

Section 9.01.    Supplemental Indentures Without Consent of Holders.    

        Without the consent of any Holders, the Company, when authorized by a
Board Resolution, and the Trustee, at any time and from time to time, may enter
into one or more indentures supplemental hereto, in form satisfactory to the
Trustee, for any of the following purposes:

        (1)   to cure any ambiguity, to correct or supplement any provision
herein which may be defective or inconsistent with any other provision herein;
or

        (2)   to evidence the succession of another Person to the Company and
the assumption by any such successor of the covenants of the Company herein and
in the Securities; or

        (3)   to provide for the issuance of Additional Securities in accordance
with the limitations set forth herein, as of the date hereof; or

        (4)   to add to the covenants of the Company for the benefit of the
Holders, or to surrender any right or power herein conferred upon the Company;
or

        (5)   to comply with any requirements of the Commission in order to
effect and maintain the qualification of this Indenture under the Trust
Indenture Act; or

        (6)   to make any other provisions with respect to matters or questions
arising under this Indenture which shall not be inconsistent with the provisions
of this Indenture, provided such action pursuant to this Clause (6) shall not
adversely affect the interests of the Holders in any material respect (as
determined in good faith by the Board of Directors).

Section 9.02.    Supplemental Indenture with Consent of Holders.    

        After receipt of the Required Consent, given by Act of those Persons
giving the Required Consent delivered to the Company and the Trustee, the
Company, when authorized by a Board Resolution, and the Trustee may enter into
an indenture or indentures supplemental hereto for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Indenture or of modifying in any manner the rights of the Holders under
this Indenture; provided, however, that no such supplemental indenture shall,
without the consent of the Holder of each Outstanding Security affected thereby,

        (1)   change the Stated Maturity of the principal of, or any installment
of interest on, any Security, or reduce the principal amount thereof or the rate
of interest thereon or any premium payable thereon, or reduce the Default Amount
that would be due and payable on acceleration of the Maturity thereof pursuant
to Section 5.02, or change the place of payment where, or the coin or currency
in which, any Security or any premium or interest thereon is payable, or impair
the right to institute suit for the enforcement of any such payment on or after
the Stated Maturity thereof (or, in the case of redemption, on or after the
Redemption Date or, in the case of any Security required to be purchased
pursuant to an Offer to Purchase, on or after the applicable Purchase Date), or

        (2)   reduce the percentage in principal amount at Stated Maturity of
the Outstanding Securities, the consent of whose Holders is required for any
such supplemental indenture, or the consent of whose Holders is required for any
waiver (of compliance with certain provisions of this Indenture or certain
defaults hereunder and their consequences) provided for in this Indenture, or

        (3)   modify any of the provisions of this Section, Section 5.13 or
Section 10.18, except to increase any such percentage or to provide that certain
other provisions of this Indenture cannot

57

--------------------------------------------------------------------------------






be modified or waived without the consent of the Holder of each Outstanding
Security affected thereby, or

        (4)   following the mailing of an Offer with respect to an Offer to
Purchase pursuant to Section 10.13, modify the provisions of this Indenture with
respect to such Offer to Purchase in a manner adverse to such Holder.

        It shall not be necessary for any Act of Holders under this Section to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.

Section 9.03.    Execution of Supplemental Indentures.    

        In executing, or accepting the additional trusts created by, any
supplemental indenture permitted by this Article or the modifications thereby of
the trusts created by this Indenture, the Trustee shall receive, and (subject to
Section 6.01) shall be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture. The Trustee may, but shall not be obligated to,
enter into any such supplemental indenture which affects the Trustee's own
rights, duties or immunities under this Indenture or otherwise.

Section 9.04.    Effect of Supplemental Indentures.    

        Upon the execution of any supplemental indenture under this Article,
this Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.

Section 9.05.    Conformity with Trust Indenture Act.    

        Every supplemental indenture executed pursuant to this Article shall
conform to the requirements of the Trust Indenture Act.

Section 9.06.    Reference in Securities to Supplemental Indentures.    

        Securities authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and shall if required by
the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Company shall so determine,
new Securities so modified as to conform, in the opinion of the Trustee and the
Company, to any such supplemental indenture may be prepared and executed by the
Company and authenticated and delivered by the Trustee in exchange for
Outstanding Securities.

ARTICLE 10.

COVENANTS

Section 10.01.    Payment of Principal, Premium and Interest.    

        The Company will duly and punctually pay the principal of (and premium,
if any) and interest on the Securities in accordance with the terms of the
Securities and this Indenture.

Section 10.02.    Maintenance of Office or Agency.    

        The Company will maintain in the Borough of Manhattan, The City of New
York, an office or agency where Securities may be presented or surrendered for
payment, where Securities may be surrendered for registration of transfer or
exchange and where notices and demands to or upon the Company in respect of the
Securities and this Indenture may be served. The Company will give prompt
written notice to the Trustee of the location, and any change in the location,
of such office or agency. If at any time the Company shall fail to maintain any
such required office or agency or shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may

58

--------------------------------------------------------------------------------




be made or served at the designated office of the Trustee, and the Company
hereby appoints the Trustee as its agent to receive all such presentations,
surrenders, notices and demands. In the event any such notice or demands are so
made or served on the Trustee, the Trustee will promptly forward copies thereof
to the Company.

        The Company may also from time to time designate one or more other
offices or agencies (in or outside the Borough of Manhattan, The City of New
York) where the Securities may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain an office or agency in the Borough of Manhattan,
The City of New York, for such purposes. The Company will give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.

Section 10.03.    Money for Security Payments to be Held in Trust.    

        If the Company shall at any time act as its own Paying Agent, it will,
on or before each due date of the principal of (and premium, if any) or interest
on any of the Securities, segregate and hold in trust for the benefit of the
Persons entitled thereto a sum sufficient to pay the principal (and premium, if
any) or interest so becoming due until such sums shall be paid to such Persons
or otherwise disposed of as herein provided and will promptly notify the Trustee
of its action or failure so to act.

        Whenever the Company shall have one or more Paying Agents, it will,
prior to each due date of the principal of (and premium, if any) or interest on
any Securities, deposit with a Paying Agent a sum sufficient to pay the
principal (and premium, if any) or interest so becoming due, such sum to be held
as provided by the Trust Indenture Act, and (unless such Paying Agent is the
Trustee) the Company will promptly notify the Trustee of its action or failure
so to act.

        The Company will cause each Paying Agent other than the Trustee to
execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee, subject to the provisions of this Section, that
such Paying Agent will: (i) comply with the provisions of the Trust Indenture
Act applicable to it as Paying Agent and (ii) during the continuance of any
default by the Company (or any other obligor upon the Securities) in the making
of any payment in respect of the Securities, upon the written request of the
Trustee, forthwith pay to the Trustee all sums held in trust by such Paying
Agent as such.

        The Company may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Company Order direct any Paying Agent to pay, to the Trustee all sums held in
trust by the Company or such Paying Agent, such sums to be held by the Trustee
upon the same trusts as those upon which such sums were held by the Company or
such Paying Agent; and, upon such payment by any Paying Agent to the Trustee,
such Paying Agent shall be released from all further liability with respect to
such money.

        Any money deposited with the Trustee or any Paying Agent, or then held
by the Company, in trust for the payment of the principal of (and premium, if
any) or interest on any Security and remaining unclaimed for two years after
such principal (and premium, if any) or interest has become due and payable
shall be paid to the Company on Company Request, or (if then held by the
Company) shall be discharged from such trust; and the Holder of such Security
shall thereafter, as an unsecured general creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease.

Section 10.04.    Existence.    

        Subject to Article 8, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence, rights
(charter and statutory) and material franchises;

59

--------------------------------------------------------------------------------




provided, however, that the Company shall not be required to preserve any such
right or franchise if the Board of Directors in good faith shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Company and that the loss thereof is not disadvantageous in any material
respect to the Holders.

Section 10.05.    Maintenance of Properties.    

        The Company will cause all material properties used or useful in the
conduct of its business or the business of any Restricted Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section shall prevent the Company from
discontinuing the operation or maintenance of any of such material properties if
such discontinuance is, as determined by the Board of Directors in good faith,
desirable in the conduct of its business or the business of any Restricted
Subsidiary and not disadvantageous in any material respect to the Holders.

Section 10.06.    Payment of Taxes and Other Claims.    

        The Company will pay or discharge or cause to be paid or discharged,
before the same shall become delinquent, (1) all taxes, assessments and
governmental charges levied or imposed upon the Company or any of its Restricted
Subsidiaries or upon the income, profits or property of the Company or any of
its Restricted Subsidiaries, and (2) all lawful claims for labor, materials and
supplies which, if unpaid, might by law become a lien upon the property of the
Company or any of its Restricted Subsidiaries; provided, however, that the
Company shall not be required to pay or discharge or cause to be paid or
discharged any such tax, assessment, charge or claim whose amount, applicability
or validity is being contested in good faith by appropriate proceedings.

Section 10.07.    Maintenance of Insurance.    

        The Company shall, and shall cause its Restricted Subsidiaries to, keep
at all times all of their properties which are of an insurable nature insured
against loss or damage with insurers believed by the Company to be responsible
to the extent that property of similar character is usually so insured by
corporations similarly situated and owning like properties in accordance with
good business practice.

Section 10.08.    Limitation on Consolidated Debt.    

        The Company shall not, and shall not permit any Restricted Subsidiary
to, Incur any Debt (including Acquired Debt), other than Permitted Debt, unless
immediately after giving effect to the Incurrence of such Debt and the receipt
and application of the net proceeds therefrom (including, without limitation,
the application or use of the net proceeds therefrom to repay Debt or make any
Restricted Payment) (a) the Consolidated Debt to Annualized Operating Cash Flow
Ratio would be less than 7.0 to 1.0, or (b) in the case of any incurrence of
Debt prior to January 1, 2005 only, Consolidated Debt would be equal to or less
than 80% of Total Invested Capital.

Section 10.09.    Limitation on Restricted Payments.    

        The Company shall not, directly or indirectly:

          (i)  declare or pay any dividend on, or make any distribution to the
holders of, any shares of its Capital Stock (other than dividends or
distributions payable solely in its Capital Stock (other than Redeemable Stock)
or in options, warrants or other rights to purchase any such Capital Stock
(other than Redeemable Stock));

60

--------------------------------------------------------------------------------





         (ii)  purchase, redeem or otherwise acquire or retire for value, or
permit any Restricted Subsidiary to, directly or indirectly, purchase, redeem or
otherwise acquire or retire for value (other than value consisting solely of
Capital Stock of the Company that is not Redeemable Stock or options, warrants
or other rights to acquire such Capital Stock that is not Redeemable Stock), any
Capital Stock of the Company (including options, warrants or other rights to
acquire such Capital Stock);

        (iii)  redeem, repurchase, defease or otherwise acquire or retire for
value, or permit any Restricted Subsidiary to, directly or indirectly, redeem,
repurchase, defease or otherwise acquire or retire for value (other than value
consisting solely of Capital Stock of the Company that is not Redeemable Stock
or options, warrants or other rights to acquire such Capital Stock that is not
Redeemable Stock), prior to any scheduled maturity, scheduled repayment or
scheduled sinking fund payment, any Debt that is subordinate (whether pursuant
to its terms or by operation of law) in right of payment to the Securities; or

        (iv)  make, or permit any Restricted Subsidiary, directly or indirectly,
to make, any Investment (other than any Permitted Investment) in any Person
(other than in a Restricted Subsidiary or a Person that becomes a Restricted
Subsidiary as a result of such Investment);

(each of the foregoing actions set forth in clauses (i) through (iv), other than
any such action that is a Permitted Investment or a Permitted Distribution,
being referred to as a "Restricted Payment") unless, at the time of such
Restricted Payment, and after giving effect thereto:

        (a)   no Default or Event of Default shall have occurred and be
continuing;

        (b)   the Company would, at the time of such Restricted Payment and
after giving pro forma effect thereto as if such Restricted Payment had been
made at the beginning of the applicable period, have been permitted to Incur at
least $1.00 of additional Debt pursuant to clause (a) of Section 10.08; and

        (c)   after giving effect to such Restricted Payment on a pro forma
basis, the aggregate amount of all Restricted Payments made on or after the date
hereof shall not exceed:

        (1)   the amount of (x) the Operating Cash Flow of the Company after
December 31, 2002 through the end of the latest full fiscal quarter for which
consolidated financial statements of the Company are available preceding the
date of such Restricted Payment (treated as a single accounting period) less
(y) 150% of the cumulative Consolidated Interest Expense of the Company after
December 31, 2002 through the end of the latest full fiscal quarter for which
consolidated financial statements are available preceding the date of such
Restricted Payment (treated as a single accounting period), plus

        (2)   the aggregate net proceeds (other than proceeds from a Committed
Capital Contribution), including the fair market value of property other than
cash (as determined, (A) in the case of any property other than cash with a
value less than $25.0 million, by the Board of Directors, whose good faith
determination shall be conclusive and as evidenced by a Board Resolution, or
(B) in the case of any property other than cash with a value equal to or greater
than $25.0 million, by an accounting, appraisal or investment banking firm of
national standing and evidenced by a written opinion of such firm), received by
the Company from the issuance and sale (other than to a Restricted Subsidiary)
on or after February 24, 2000 of shares of its Capital Stock (other than
Redeemable Stock), or any options, warrants or other rights to purchase such
Capital Stock (other than Redeemable Stock), other than shares of Capital Stock
or options, warrants or other rights to purchase Capital Stock (or shares
issuable upon exercise thereof), the proceeds of the issuance of which is used
to make a Directed Investment (unless such designation has been revoked by the
Board of Directors and

61

--------------------------------------------------------------------------------






the Company is able to make such Investment pursuant to this Section 10.09
(other than as a Directed Investment)), plus

        (3)   the aggregate net proceeds, including the fair market value of
property other than cash (as determined, (A) in the case of any property other
than cash with a value less than $25.0 million, by the Board of Directors, whose
good faith determination shall be conclusive and as evidenced by a Board
Resolution, or (B) in the case of any property other than cash with a value
equal to or greater than $25.0 million, by an accounting, appraisal or
investment banking firm of national standing and evidenced by a written opinion
of such firm), received by the Company from the issuance or sale (other than to
a Restricted Subsidiary) after February 24, 2000 of any Capital Stock of the
Company (other than Redeemable Stock), or any options, warrants or other rights
to purchase such Capital Stock (other than Redeemable Stock), upon the
conversion of, or exchange for, Debt of the Company or a Restricted Subsidiary.

        The foregoing limitations in this Section 10.09 do not limit or restrict
the making of any Permitted Distribution, Permitted Investment or Directed
Investment, and neither a Permitted Distribution nor a Permitted Investment
shall be counted as a Restricted Payment for purposes of clause (c) above. In
addition, the foregoing limitations do not prevent the Company from (I) paying a
dividend on Capital Stock of the Company within 60 days after the declaration
thereof if, on the date when the dividend was declared, the Company could have
paid such dividend in accordance with the provisions of this Indenture,
(II) repurchasing Capital Stock of the Company (including options, warrants or
other rights to acquire such Capital Stock) from former employees or Directors
of the Company or any Subsidiary thereof for consideration not to exceed (A) in
the case of all such employees or directors (other than Itemized Executives),
$3.0 million in the aggregate in any fiscal year, with amounts not used in any
given fiscal year being carried over into subsequent fiscal years, and (B) in
the case of any Itemized Executive, $2.0 million per Itemized Executive (plus
the amount of any proceeds of any key man life insurance received by the Company
in respect of such Itemized Executive) in any fiscal year, with the aggregate
amount of such repurchases under this clause (II)(B) not to exceed $5.0 million
in any fiscal year; provided that the aggregate amount of all such repurchases
made pursuant to this clause (II) does not exceed $17.0 million in the aggregate
(not including the amount of any proceeds of key man life insurance received by
the Company in respect to any Itemized Executive), (III) the repurchase,
redemption or other acquisition for value of Capital Stock of the Company to the
extent necessary to prevent the loss or secure the renewal or reinstatement of
any license or franchise held by the Company or any of its Subsidiaries from any
governmental agency, (IV) making a loan in the aggregate principal amount of
approximately $2.2 million to certain officer(s) of the Company as described in
the Offering Memorandum (with Restricted Payments pursuant to this clause not
being counted as Restricted Payments for purposes of clause (c) above), (V) the
redemption, repurchase, defeasance or other acquisition or retirement for value
of Indebtedness that is subordinated in right of payment to the Securities,
including premium, if any, and accrued and unpaid interest, with the proceeds
of, or in exchange for, (a) the proceeds of a capital contribution or a
substantially concurrent offering of, shares of Capital Stock (other than
Redeemable Stock) of the Company (or options, warrants or other rights to
acquire such Capital Stock) the proceeds of which are not designated as a
Directed Investment, or (b) Debt that is at least as subordinated in right of
payment to the Securities, including premium, if any, and accrued and unpaid
interest, as the Debt being purchased, (with Restricted Payments pursuant to
this clause not being counted as Restricted Payments for purposes of clause (c)
above), (VI) the repurchase, redemption or other acquisition of Capital Stock of
the Company (or options, warrants or other rights to acquire such Capital Stock)
in exchange for, or out of the proceeds of a capital contribution or a
substantially concurrent offering of, shares of Common Stock (other than
Redeemable Stock) of the Company (or options, warrants or other rights to
acquire such Capital Stock) the proceeds of which are not designated as a
Directed Investment, or (VII) other Restricted Payments not

62

--------------------------------------------------------------------------------



to exceed $5.0 million in the aggregate at any time outstanding (with Restricted
Payments pursuant to this clause not being counted as Restricted Payments for
purposes of clause (c) above).

        Notwithstanding the foregoing, no Investment in a Person that
immediately thereafter would be a Restricted Subsidiary will be a Restricted
Payment. In addition, if any Person in which an Investment is made, which
Investment constitutes a Restricted Payment when made, thereafter becomes a
Restricted Subsidiary, all such Investments previously made in such Person shall
no longer be counted as Restricted Payments for purposes of calculating the
aggregate amount of Restricted Payments pursuant to clause (c) of the third
preceding paragraph or the aggregate amount of Investments pursuant to
clause (V)(a) of the immediately preceding paragraph, in each case to the extent
such Investments would otherwise be so counted.

        For purposes of clause (c)(3) above, the net proceeds received by the
Company from the issuance or sale of its Capital Stock either upon the
conversion of, or exchange for, Debt of the Company or any Restricted Subsidiary
shall be deemed to be an amount equal to (a) the sum of (i) the principal amount
or accreted value (whichever is less) of such Debt on the date of such
conversion or exchange and (ii) the additional cash consideration, if any,
received by the Company upon such conversion or exchange, less any payment on
account of fractional shares, minus (b) all expenses incurred in connection with
such issuance or sale. In addition, for purposes of clause (c)(3) above, the net
proceeds received by the Company from the issuance or sale of its Capital Stock
upon the exercise of any options or warrants of the Company or any Restricted
Subsidiary shall be deemed to be an amount equal to (a) the additional cash
consideration, if any, received by the Company upon such exercise, minus (b) all
expenses incurred in connection with such issuance or sale.

        For purposes of this Section 10.09, if a particular Restricted Payment
involves a non-cash payment, including a distribution of assets, then such
Restricted Payment shall be deemed to be an amount equal to the cash portion of
such Restricted Payment, if any, plus an amount equal to the fair market value
of the non-cash portion of such Restricted Payment, as determined by the Board
of Directors (whose good faith determination shall be conclusive and evidenced
by a Board Resolution).

        The amount of any Investment outstanding at any time shall be deemed to
be equal to the amount of such Investment on the date made, less the return of
capital, repayment of loans and return on capital (including interest and
dividends), in each case, received in cash, up to the amount of such Investment
on the date made.

Section 10.10.    Restricted Subsidiaries.    

        Subject to compliance with Section 10.09, the Board of Directors may
designate any Restricted Subsidiary as an Unrestricted Subsidiary.

        The designation by the Board of Directors of a Restricted Subsidiary as
an Unrestricted Subsidiary shall, for all purposes of Section 10.09 (including
clause (b) thereof), be deemed to be a Restricted Payment of an amount equal to
the fair market value of the Company's ownership interest in such Subsidiary
(including, without duplication, such indirect ownership interest in all
Subsidiaries of such Subsidiary), as determined by the Board of Directors in
good faith and evidenced by a Board Resolution.

        Notwithstanding the foregoing provisions of this Section 10.10, the
Board of Directors may not designate a Subsidiary of the Company to be an
Unrestricted Subsidiary if, after such designation, (a) the Company or any of
its other Restricted Subsidiaries (i) provides credit support for, or a
Guarantee of, any Debt of such Subsidiary (including any undertaking, agreement
or instrument evidencing such Debt) or (ii) is directly or indirectly liable for
any Debt of such Subsidiary, (b) a default with respect to any Debt of such
Subsidiary (including any right which the holders thereof may have to take
enforcement action against such Subsidiary) would permit (upon notice, lapse of
time or both) any holder of any other Debt of the Company or any Restricted
Subsidiary to declare a default

63

--------------------------------------------------------------------------------




on such other Debt or cause the payment thereof to be accelerated or payable
prior to its final scheduled maturity or (c) such Subsidiary owns any Capital
Stock of, or owns or holds any Lien on any property of, any Restricted
Subsidiary which is not a Subsidiary of the Subsidiary to be so designated.

        The Board of Directors, from time to time, may designate any Person that
is about to become a Subsidiary of the Company as an Unrestricted Subsidiary,
and may designate any newly-created Subsidiary of the Company as an Unrestricted
Subsidiary, if at the time such Subsidiary is created it contains no assets
(other than such de minimis amount of assets then required by law for the
formation of corporations) and no Debt. Subsidiaries of the Company that are not
designated by the Board of Directors as Restricted or Unrestricted Subsidiaries
shall be deemed to be Restricted Subsidiaries. Notwithstanding any provisions of
this Section 10.10, all Subsidiaries of an Unrestricted Subsidiary shall be
Unrestricted Subsidiaries.

Section 10.11.    Transactions with Affiliates.    

        The Company shall not, and shall not permit any Restricted Subsidiary
to, directly or indirectly, enter into any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) or
series of related transactions with any Affiliate of the Company on terms that
are less favorable to the Company or such Restricted Subsidiary, as the case may
be, than those which might be obtained at the time of such transaction from a
Person that is not such an Affiliate; provided, however, that this Section 10.11
shall not limit, or be applicable to, (i) any transaction between Unrestricted
Subsidiaries not involving the Company or any Restricted Subsidiary, (ii) any
transaction between the Company and any Restricted Subsidiary or between
Restricted Subsidiaries or (iii) any Permitted Transactions. In addition, any
transaction or series of related transactions, other than Permitted
Transactions, between the Company or any Restricted Subsidiary and any Affiliate
of the Company (other than a Restricted Subsidiary) involving an aggregate
consideration of $5 million or more must be approved in good faith by a majority
of the Company's Disinterested Directors (of which there must be at least one)
and evidenced by a Board Resolution, or if there is no Disinterested Director at
such time or such transaction involves aggregate consideration of $25.0 million
or more, by an opinion as to fairness ("Fairness Opinion") to the Company or
such Subsidiary from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing. For purposes of this
Section 10.11, any transaction or series of related transactions between the
Company or any Restricted Subsidiary and an Affiliate of the Company that is
approved by a majority of the Disinterested Directors (of which there must be at
least one to utilize this method of approval) and evidenced by a Board
Resolution or for which a Fairness Opinion has been issued shall be deemed to be
on terms as favorable as those that might be obtained at the time of such
transaction (or series of transactions) from a Person that is not such an
Affiliate and thus shall be permitted under this Section 10.11.

Section 10.12.    Liens.    

        The Company shall not and shall not permit any of its Restricted
Subsidiaries to create, incur, assume or otherwise cause or suffer to exist or
become effective any Lien of any kind (other than Permitted Liens) upon any of
their property or assets, now owned or hereafter acquired, unless all payments
due under this Indenture and the Securities are secured on an equal and ratable
basis with the obligations so secured until such time as such obligations are no
longer secured by a Lien.

Section 10.13.    Change of Control.    

        Upon the occurrence of a Change of Control, the Company shall be
required to make an Offer to Purchase all or any part of Outstanding Securities
at a cash purchase price equal to 101% of the aggregate principal amount
thereof, plus accrued and unpaid interest and Additional Interest, if any, to
the Purchase Date. The Offer to Purchase must be made within 30 days following a
Change of Control,

64

--------------------------------------------------------------------------------




must remain open for at least 30 and not more than 180 days and must comply with
the requirements of Rule 14e-1 under the Exchange Act and any other applicable
securities laws and regulations.

Section 10.14.    Dividend and Other Payment Restrictions Affecting
Subsidiaries.    

        The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Restricted Subsidiary to (i)(a) pay dividends or make any other distributions to
the Company or any of its Restricted Subsidiaries (1) on its Capital Stock or
(2) with respect to any other interest or participation in, or measured by, its
profits, or (b) pay any indebtedness owed to the Company or any of its
Restricted Subsidiaries, (ii) make loans or advances to the Company or any of
its Restricted Subsidiaries or (iii) transfer any of its properties or assets to
the Company or any of its Restricted Subsidiaries. However, the foregoing
restrictions will not apply to encumbrances or restrictions existing under or by
reason of (a) existing Debt as in effect on the date hereof, (b) any Credit
Facility as in effect as of the date hereof (or in the case of the New Credit
Facility, as initially executed by the parties thereto), and any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings thereof, provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are no more restrictive, taken as a whole, with
respect to such dividend and other payment restrictions than those contained in
such Credit Facility as in effect on the date hereof (as conclusively determined
in good faith by the Board of Directors and set forth in a Board Resolution),
(c) this Indenture and the Securities, (d) applicable law, (e) any instrument
governing Debt (and any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings thereof,
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacement or refinancings are no more restrictive,
taken as a whole, with respect to such dividend and other payment restrictions
than those contained in such Debt as in effect on the date of its incurrence by
the Company or any Restricted Subsidiary (as conclusively determined in good
faith by an executive officer of the Company)) or Capital Stock of a Person
acquired by the Company or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Debt was incurred in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired, provided that, in the case of Debt, such Debt was permitted by the
terms of this Indenture to be incurred, (f) customary non-assignment provisions
in leases entered into in the ordinary course of business, (g) purchase money
obligations for property acquired in the ordinary course of business that impose
restrictions of the nature described in clause (iii) above on the property so
acquired, (h) any agreement for the sale or other disposition of a Restricted
Subsidiary that restricts distributions by that Subsidiary pending its sale or
other disposition, (i) Liens securing Debt otherwise permitted to be incurred
pursuant to the provisions of the covenant described above under Section 10.12
that limit the right of the Company or any of its Restricted Subsidiaries to
dispose of the assets subject to such Lien, (j) provisions with respect to the
disposition or distribution of assets or property in joint venture agreements
and other similar agreements entered into in the ordinary course of business and
(k) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business.

Section 10.15.    Activities of the Company and Restricted Subsidiaries.    

        The Company shall not, and shall not permit any Restricted Subsidiary
to, engage in any business other than the telecommunications business and
related activities and services, including such businesses, activities and
services as the Company and the Restricted Subsidiaries are engaged in on the
Closing Date.

65

--------------------------------------------------------------------------------




Section 10.16.    Provision of Financial Information.    

        Whether or not the Company is subject to Section 13(a) or 15(d) of the
Exchange Act, or any successor provision thereto, the Company shall file with
the Commission the annual reports, quarterly reports and other documents which
the Company would have been required to file with the Commission pursuant to
such Section 13(a) or 15(d) or any successor provision thereto if the Company
were subject thereto, such documents to be filed with the Commission on or prior
to the respective dates (the "Required Filing Dates") by which the Company would
have been required to file them. The Company shall also in any event (a) within
15 days of each Required Filing Date (i) transmit by mail to all Holders, as
their names and addresses appear in the Security Register, without cost to such
Holders, and (ii) file with the Trustee copies of the annual reports, quarterly
reports and other documents which the Company would have been required to file
with the Commission pursuant to Section 13(a) or 15(d) of the Exchange Act or
any successor provisions thereto if the Company were subject thereto and (b) if
filing such documents by the Company with the Commission is not permitted under
the Exchange Act, promptly upon written request supply copies of such documents
to any prospective Holder. The Trustee's receipt of such reports, information
and documents shall not constitute constructive notice of any information
contained therein or determinable from information contained therein.

        In addition, for so long as any Securities remain outstanding, the
Company shall furnish to the Holders and to securities analysts and prospective
investors, upon their request, the information required to be delivered pursuant
to Rule 144A under the Securities Act.

Section 10.17.    Statement by Officers as to Default: Compliance
Certificates.    

        (a)   The Company shall deliver to the Trustee, within 120 days after
the end of each fiscal year of the Company ending after the date hereof an
Officers' Certificate, stating whether or not to the best knowledge of the
signers thereof the Company is in default in the performance and observance of
any of the terms, provisions and conditions of this Indenture (without regard to
any period of grace or requirement of notice provided hereunder), and if the
Company shall be in default, specifying all such defaults and the nature and
status thereof of which they may have knowledge.

        (b)   The Company shall deliver to a Responsible Officer of the Trustee,
as soon as possible and in any event within 10 days after the Company becomes
aware of the occurrence of a Default or an Event of Default, an Officers'
Certificate setting forth the details of such Default or Event of Default, and
the action which the Company proposes to take with respect thereto.

Section 10.18.    Waiver of Certain Covenants.    

        The Company may omit in any particular instance to comply with any
covenant or condition set forth in Section 8.01, provided pursuant to
Section 9.01(2) and set forth in Sections 10.04 to 10.16, inclusive, if before
the time for such compliance the Holders of at least a majority in principal
amount at Stated Maturity of the Outstanding Securities shall, by Act of such
Holders, either waive such compliance in such instance or generally waive
compliance with such covenant or condition, but no such waiver shall extend to
or affect such covenant or condition except to the extent so expressly waived,
and, until such waiver shall become effective, the obligations of the Company
and the duties of the Trustee in respect of any such covenant or condition shall
remain in full force and effect; provided, however, with respect to an Offer to
Purchase as to which an Offer has been mailed, no such waiver may be made or
shall be effective against any Holder tendering Securities pursuant to such
Offer, and the Company may not omit to comply with the terms of such Offer as to
such Holder.

Section 10.19.    Limitation on Issuances and Sales of Equity Interests in
Wholly Owned Subsidiaries.    

        The Company (i) shall not, and shall not permit any Restricted
Subsidiary of the Company to, transfer, convey, sell or otherwise dispose
("Transfer") of any Capital Stock in any Wholly Owned Restricted Subsidiary of
the Company to any Person (other than the Company or a Wholly Owned

66

--------------------------------------------------------------------------------




Restricted Subsidiary of the Company) unless (a) such Transfer is of all the
Capital Stock in such Wholly Owned Restricted Subsidiary and (b) the cash Net
Proceeds from such Transfer are applied in accordance with the covenant
described below under Section 10.21 and (ii) will not permit any Wholly Owned
Restricted Subsidiary of the Company to issue any of its Capital Stock (other
than, if necessary, shares of its Capital Stock constituting directors'
qualifying shares) to any Person other than to the Company or a Wholly Owned
Restricted Subsidiary of the Company. The foregoing restrictions shall not apply
to (i) the creation of Permitted Joint Ventures; (ii) any Transfer required by
applicable law or regulation, (iii) the issuance of Redeemable Stock that is
otherwise permitted to be issued pursuant to the terms of this Indenture, and
(iv) Transfers in which the Company or a Restricted Subsidiary acquired at the
same time not less than its proportionate share in such issuance of Capital
Stock.

Section 10.20.    Payments for Consent.    

        Neither the Company nor any of its Restricted Subsidiaries shall,
directly or indirectly, pay or cause to be paid any consideration, whether by
way of interest, fee or otherwise, to any Holder of any Securities for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture or the Securities unless such consideration is offered to be
paid or is paid to all Holders of the Securities that consent, waive or agree to
amend in the time frame set forth in the solicitation documents relating to such
consent, waiver or agreement.

Section 10.21.    Asset Sales.    

        The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless (i) the Company (or the
Restricted Subsidiary, as the case may be) receives consideration at the time of
such Asset Sale at least equal to the fair market value (which shall be
conclusively evidenced by a resolution of the Board of Directors set forth in an
Officers' Certificate delivered to the Trustee) of the assets or Capital Stock
issued or sold or otherwise disposed of and (ii) at least 80% of the
consideration therefor received by the Company or such Subsidiary is in the form
of cash; provided that the amount of (x) any liabilities (as shown on the
Company's or such Restricted Subsidiary's most recent balance sheet), of the
Company or any Restricted Subsidiary (other than contingent liabilities and
liabilities that are by their terms subordinated to the Securities or any
guarantee thereof) that are assumed by the transferee of any such assets and
(y) any securities, notes or other obligations received by the Company or any
such Restricted Subsidiary from such transferee that are contemporaneously
(subject to ordinary settlement periods) converted by the Company or such
Subsidiary into cash (to the extent of the cash received), shall be deemed to be
cash for purposes of this provision.

        Within 360 days after the receipt of any Net Proceeds from an Asset
Sale, the Company may apply such Net Proceeds, at its option, (a) to repay Debt
under a Credit Facility or any Vendor Financing Debt or (b) to make a capital
expenditure in the same or similar line of business as the Company is engaged in
on the date hereof or in a business reasonably related thereto, or (c) to
acquire (i) Capital Stock of an entity that is or becomes a Restricted
Subsidiary or (ii) other long-term assets that are used or useful in the same or
similar line of business as the Company or such Restricted Subsidiaries were
engaged in on the date hereof or in businesses reasonably related thereto.
Pending the final application of any such Net Proceeds, the Company may
temporarily reduce revolving credit borrowings or otherwise invest such Net
Proceeds in any manner that is not prohibited by this Indenture. Any Net
Proceeds from Asset Sales that are not applied or invested as provided in the
first sentence of this paragraph will be deemed to constitute "Excess Proceeds."
When the aggregate amount of Excess Proceeds exceeds $10.0 million, the Company
will be required to make an offer (an "Asset Sale Offer") to all Holders of
Securities and all holders of other Debt that is pari passu with the Securities
containing provisions similar to those set forth in this Indenture with respect
to offers to purchase or redeem with the proceeds of sales of assets to purchase
the maximum principal amount at maturity of Securities and such other pari passu
Debt that may be purchased out of the Excess Proceeds. The offer

67

--------------------------------------------------------------------------------




price for such Asset Sale Offer shall be an amount in cash equal to 100% of the
principal amount thereof plus accrued and unpaid interest thereon, if any, to
the date of purchase, in accordance with the procedures set forth in this
Indenture and the instrument or instruments governing such other pari passu
Debt, respectively. To the extent that any Excess Proceeds remain after
consummation of an Asset Sale Offer, the Company may use such Excess Proceeds
for any purpose not otherwise prohibited by this Indenture. If the aggregate
principal amount of Securities tendered into such Asset Sale Offer surrendered
by Holders thereof exceeds the amount of Excess Proceeds, the Trustee shall
select the Securities to be purchased on a pro rata basis. Upon completion of
such offer to purchase, the amount of Excess Proceeds shall be reset at zero.

ARTICLE 11.

REDEMPTION OF SECURITIES

Section 11.01.    Right of Redemption.    

        The Securities may be redeemed at any time on or after July 1, 2007, at
the Company's option, in whole or in part, upon not less than 30 or more than
60 days' prior written notice mailed by first class mail to each Holder's last
address as it appears in the Security Register, at the Redemption Prices
(expressed as a percentage of the principal amount at maturity thereof) set
forth below, plus an amount in cash equal to all accrued and unpaid interest and
Additional Interest, if any, to the Redemption Date, if redeemed during the
twelve-month period beginning July 1 of each of the years set forth below.

Year


--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  2007   104.063 % 2008   102.031 % 2009 and thereafter   100.000 %

        In addition, in the event that the Company receives net proceeds from
one or more sales of its Capital Stock (other than Redeemable Stock) prior to
July 1, 2006, the Company may redeem up to 35% of the aggregate principal amount
of the Securities originally issued with the proceeds of such sale at a
Redemption Price equal to 108.125% of such principal amount on the Redemption
Date, plus Additional Interest, if any thereon, to the Redemption Date; provided
that at least 65% of the aggregate principal amount of the Securities issued
remain outstanding immediately after the occurrence of any such redemption
(excluding Securities held by the Company and its Restricted Subsidiaries); and
provided, further, that such redemption occurs within 60 days after consummation
of any such sale.

Section 11.02.    Applicability of Article.    

        Redemption of Securities at the election of the Company, as permitted by
this Indenture and the provisions of the Securities, shall be made in accordance
with such provisions and this Article.

Section 11.03.    Election to Redeem; Notice to Trustee.    

        The election of the Company to redeem any Securities pursuant to
Section 11.01 shall be evidenced by a Board Resolution. In case of any
redemption at the election of the Company pursuant to Section 11.01, the Company
shall, at least 45 days prior to the Redemption Date fixed by the Company
(unless a shorter notice shall be satisfactory to the Trustee), notify the
Trustee of such Redemption Date and of the principal amount of Securities to be
redeemed.

68

--------------------------------------------------------------------------------



Section 11.04.    Selection by Trustee of Securities to Be Redeemed.    

        In the case of any partial redemption, selection of the Securities for
redemption will be made by the Trustee in compliance with the requirements of
the principal national securities exchange, if any, on which the Securities are
listed or, if the Securities are not listed on a national securities exchange,
on a pro rata basis, by lot or by such other method as the Trustee shall deem to
be fair and appropriate; provided that no Security of $1,000 in principal amount
or less shall be redeemed in part.

        The Trustee shall promptly notify the Company and each Security
Registrar in writing of the Securities selected for redemption and, in the case
of any Securities selected for partial redemption, the principal amount thereof
to be redeemed.

        For all purposes of this Indenture and of the Securities, unless the
context otherwise requires, all provisions relating to the redemption of
Securities shall relate, in the case of any Securities redeemed or to be
redeemed only in part, to the portion of the principal amount of such Securities
which has been or is to be redeemed.

Section 11.05.    Notice of Redemption.    

        Notice of redemption shall be given by first-class mail, postage
prepaid, mailed not less than 30 nor more than 45 days prior to the Redemption
Date, to each Holder of Securities to be redeemed, at his address appearing in
the Security Register.

        All notices of redemption shall state (including CUSIP, CINS and ISIN
numbers, if any):

        (1)   the Redemption Date,

        (2)   the Redemption Price,

        (3)   if less than all the Outstanding Securities are to be redeemed,
the identification (and, in the case of partial redemption, the principal
amounts) of the particular Securities to be redeemed, including CUSIP, CINS and
ISIN numbers,

        (4)   that on the Redemption Date the Redemption Price will become due
and payable upon each such Security to be redeemed and that cash interest
thereon will cease to accrue on and after said Redemption Date,

        (5)   the place or places where such Securities are to be surrendered
for payment of the Redemption Price, and

        (6)   if the redemption is being made pursuant to the provisions of the
Securities set forth in the third paragraph of Section 2.03, a brief description
of the nature and amount of Capital Stock sold by the Company, the aggregate
purchase price thereof and the net cash proceeds therefrom available for such
redemption, the date or dates on which such sale was completed and the
percentage of the aggregate principal amount of Outstanding Securities being
redeemed.

        Notice of redemption of Securities to be redeemed at the election of the
Company shall be given by the Company or, at the Company's request, by the
Trustee in the name and at the expense of the Company and shall be irrevocable.

Section 11.06.    Deposit of Redemption Price.    

        On or before 10:00 a.m. New York time on any Redemption Date, the
Company shall deposit with the Trustee or with a Paying Agent (or, if the
Company is acting as its own Paying Agent, segregate and hold in trust as
provided in Section 10.03) an amount of money sufficient to pay the Redemption
Price of, and (except if the Redemption Date shall be an Interest Payment Date)
any applicable accrued interest on, all the Securities which are to be redeemed
on that date.

69

--------------------------------------------------------------------------------




Section 11.07.    Securities Payable on Redemption Date.    

        Notice of redemption having been given as aforesaid, the Securities so
to be redeemed shall, on the Redemption Date, become due and payable at the
Redemption Price therein specified, and from and after such date (unless the
Company shall default in the payment of the Redemption Price and any applicable
accrued interest) such Securities shall not bear interest. Upon surrender of any
such Security for redemption in accordance with said notice, such Security shall
be paid by the Company at the Redemption Price, together with any applicable
accrued and unpaid interest to the Redemption Date; provided, however, that
installments of interest whose Stated Maturity is on or prior to the Redemption
Date shall be payable to the Holders of such Securities, or one or more
Predecessor Securities, registered as such at the close of business on the
relevant Record Dates according to their terms and the provisions of
Section 3.09.

        If any Security called for redemption in accordance with the election of
the Company made pursuant to Section 11.01 shall not be so paid upon surrender
thereof for redemption, the principal (and premium, if any) shall, until paid,
bear interest from the Redemption Date at the rate provided by the Security.

Section 11.08.    Securities Redeemed in Part.    

        Any Security which is to be redeemed only in part shall be surrendered
at an office or agency of the Company designated for that purpose pursuant to
Section 10.02 (with, if the Company or the Trustee so requires, due endorsement
by, or a written instrument of transfer in form satisfactory to the Company and
the Trustee duly executed by, the Holder thereof or his attorney duly authorized
in writing), and the Company shall execute, and the Trustee shall authenticate
and deliver to the Holder of such Security without service charge, a new
Security or Securities, of any authorized denomination as requested by such
Holder, in aggregate principal amount at Stated Maturity equal to and in
exchange for the unredeemed portion of the principal amount at Stated Maturity
of the Security so surrendered.

ARTICLE 12.

DEFEASANCE AND COVENANT DEFEASANCE

Section 12.01.    Company's Option to Effect Defeasance or Covenant
Defeasance.    

        The Company may elect, at its option at any time, to have Section 12.02
or Section 12.03 applied to the Outstanding Securities (as a whole and not in
part) upon compliance with the conditions set forth below in this Article. Any
such election shall be evidenced by a Board Resolution.

Section 12.02.    Defeasance and Discharge.    

        Upon the Company's exercise of its option to have this Section applied
to the Outstanding Securities (as a whole and not in part), the Company shall be
deemed to have been discharged from its obligations with respect to such
Securities as provided in this Section on and after the date the conditions set
forth in Section 12.04 are satisfied (hereinafter called "Defeasance"), and
thereafter such Securities shall not be subject to redemption pursuant thereto.
For this purpose, such Defeasance means that the Company shall be deemed to have
paid and discharged the entire indebtedness represented by such Securities and
to have satisfied all its other obligations under such Securities and this
Indenture insofar as such Securities are concerned (and the Trustee, at the
expense of the Company, shall execute proper instruments acknowledging the
same), subject to the following which shall survive until otherwise terminated
or discharged hereunder: (1) the rights of Holders of such Securities to
receive, solely from the trust fund described in Section 12.04 and as more fully
set forth in such Section, payments in respect of the principal of and any
premium and interest on such Securities when payments are due, (2) the Company's
obligations with respect to such Securities under Sections 3.04, 3.05, 3.08,
10.02 and 10.03, (3) the rights, powers, trusts, duties and immunities of the
Trustee hereunder and (4) this Article. Subject to compliance with this Article,
the Company may exercise its

70

--------------------------------------------------------------------------------




option to have this Section applied to the Outstanding Securities (as a whole
and not in part) notwithstanding the prior exercise of its option to have
Section 12.03 applied to such Securities.

Section 12.03.    Covenant Defeasance.    

        Upon the Company's exercise of its option to have this Section applied
to the Outstanding Securities (as a whole and not in part), (1) the Company
shall be released from its obligations under Section 8.01(iii), Sections 10.05
through 10.16, inclusive, and 10.19 through 10.21, inclusive and any covenant
provided pursuant to Section 9.01(2) and (2) the occurrence of any event
specified in Section 5.01(4) (with respect to Section 8.01(iii)),
Section 5.01(5) (with respect to any of Sections 10.05 through 10.16, inclusive
and 10.19 through 10.21, inclusive, and any such covenants provided pursuant to
Section 9.01(2)), Section 5.01(6) or Section 5.01(7) shall be deemed not to be
or result in an Event of Default, in each case with respect to such Securities
as provided in this Section on and after the date the conditions set forth in
Section 12.04 are satisfied (hereinafter called "Covenant Defeasance"). For this
purpose, such Covenant Defeasance means that, with respect to such Securities,
the Company may omit to comply with and shall have no liability in respect of
any term, condition or limitation set forth in any such specified Section (to
the extent so specified in the case of Sections 5.01(4) and 5.01(5)), whether
directly or indirectly by reason of any reference elsewhere herein to any such
Section or by reason of any reference in any such Section to any other provision
herein or in any other document, but the remainder of this Indenture and such
Securities shall be unaffected thereby.

Section 12.04.    Conditions to Defeasance or Covenant Defeasance.    

        The following shall be the conditions to the application of
Section 12.02 or Section 12.03 to the Outstanding Securities:

        (1)   The Company shall irrevocably have deposited or caused to be
deposited with the Trustee (or another trustee which satisfies the requirements
contemplated by Section 6.09 and agrees to comply with the provisions of this
Article applicable to it) as trust funds in trust for the purpose of making the
following payments, specifically pledged as security for, and dedicated solely
to, the benefits of the Holders of such Securities, (A) money in an amount, or
(B) U.S. Government Obligations which through the scheduled payment of principal
and interest in respect thereof in accordance with their terms will provide, not
later than one day before the due date of any payment, money in an amount, or
(C) a combination thereof, in each case sufficient, in the opinion of a
nationally recognized firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee, to pay and discharge,
and which shall be applied by the Trustee (or any such other qualifying trustee)
to pay and discharge, the principal of and any installment of interest on such
Securities on the respective Stated Maturities thereof, in accordance with the
terms of this Indenture and such Securities. As used herein, "U.S. Government
Obligation" means (x) any security which is (i) a direct obligation of the
United States of America for the payment of which the full faith and credit of
the United States of America is pledged or (ii) an obligation of a Person
controlled or supervised by and acting as an agency or instrumentality of the
United States of America the payment of which is unconditionally guaranteed as a
full faith and credit obligation by the United States of America, which, in
either case (i) or (ii), is not callable or redeemable at the option of the
issuer thereof, and (y) any depository receipt issued by a bank (as defined in
Section 3(a)(2) of the Securities Act) as custodian with respect to any U.S.
Government Obligation which is specified in Clause (x) above and held by such
bank for the account of the holder of such depository receipt, or with respect
to any specific payment of principal of or interest on any U.S. Government
Obligation which is so specified and held, provided that (except as required by
law) such custodian is not authorized to make any deduction from the amount
payable to the holder of such depository receipt from any amount received by the
custodian in respect of the U.S. Government Obligation or the specific payment
of principal or interest evidenced by such depository receipt.

71

--------------------------------------------------------------------------------



        (2)   In the event of an election to have Section 12.02 apply to the
Outstanding Securities, the Company shall have delivered to the Trustee an
Opinion of Counsel stating that (A) the Company has received from, or there has
been published by, the Internal Revenue Service a ruling or (B) since the
Closing Date there has been a change in the applicable Federal income tax law,
in either case (A) or (B) to the effect that, and based thereon such opinion
shall confirm that, the Holders of such Securities will not recognize gain or
loss for Federal income tax purposes as a result of the deposit, Defeasance and
discharge to be effected with respect to such Securities and will be subject to
Federal income tax on the same amount, in the same manner and at the same times
as would be the case if such deposit, Defeasance and discharge were not to
occur.

        (3)   In the event of an election to have Section 12.03 apply to the
Outstanding Securities, the Company shall have delivered to the Trustee an
Opinion of Counsel to the effect that the Holders of such Securities will not
recognize gain or loss for Federal income tax purposes as a result of the
deposit and Covenant Defeasance to be effected with respect to such Securities
and will be subject to Federal income tax on the same amount, in the same manner
and at the same times as would be the case if such deposit and Covenant
Defeasance were not to occur.

        (4)   No Default with respect to the Outstanding Securities shall have
occurred and be continuing at the time of such deposit or, with regard to any
such event specified in Sections 5.01(8) and (9), at any time on or prior to the
90th day after the date of such deposit (it being understood that this condition
shall not be deemed satisfied until after such 90th day).

        (5)   Such Defeasance or Covenant Defeasance shall not cause the Trustee
to have a conflicting interest within the meaning of the Trust Indenture Act
(assuming all Securities are in default within the meaning of such Act).

        (6)   Such Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under, any other agreement or
instrument to which the Company is a party or by which it is bound.

        (7)   Such Defeasance or Covenant Defeasance shall not result in the
trust arising from such deposit constituting an investment company within the
meaning of the Investment Company Act unless such trust shall be registered
under such Act or exempt from registration thereunder.

        (8)   The Company shall have delivered to the Trustee an Officers'
Certificate and an Opinion of Counsel, each stating that all conditions
precedent with respect to such Defeasance or Covenant Defeasance have been
complied with.

Section 12.05.    Deposited Money and U.S. Government Obligations to Be Held in
Trust; Miscellaneous Provisions.    

        Subject to the provisions of the last paragraph of Section 10.03, all
money and U.S. Government Obligations (including the proceeds thereof) deposited
with the Trustee or other qualifying trustee (solely for purposes of this
Section and Section 12.06, the Trustee and any such other trustee are referred
to collectively as the "Trustee") pursuant to Section 12.04 in respect of the
Outstanding Securities shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Securities and this Indenture, to the
payment, either directly or through any such Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the Holders of
such Securities, of all sums due and to become due thereon in respect of
principal and any premium and interest, but money so held in trust need not be
segregated from other funds except to the extent required by law.

        The Company shall pay and indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against the U.S. Government Obligations
deposited pursuant to Section 12.04 or the

72

--------------------------------------------------------------------------------



principal and interest received in respect thereof other than any such tax, fee
or other charge which by law is for the account of the Holders of Outstanding
Securities.

        Anything in this Article to the contrary notwithstanding, the Trustee
shall deliver or pay to the Company from time to time upon Company Request any
money or U.S. Government Obligations held by it as provided in Section 12.04
which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee, are in excess of the amount thereof which would then be required to be
deposited to effect the Defeasance or Covenant Defeasance, as the case may be,
with respect to the Outstanding Securities.

Section 12.06.    Reinstatement.    

        If the Trustee or the Paying Agent is unable to apply any money in
accordance with this Article with respect to any Securities by reason of any
order or judgment of any court or governmental authority enjoining, restraining
or otherwise prohibiting such application, then the obligations under this
Indenture and such Securities from which the Company has been discharged or
released pursuant to Section 12.02 or 12.03 shall be revived and reinstated as
though no deposit had occurred pursuant to this Article with respect to such
Securities, until such time as the Trustee or Paying Agent is permitted to apply
all money held in trust pursuant to Section 12.05 with respect to such
Securities in accordance with this Article; provided, however, that if the
Company makes any payment of principal of or any premium or interest on any such
Security following such reinstatement of its obligations, the Company shall be
subrogated to the rights (if any) of the Holders of such Securities to receive
such payment from the money so held in trust.

        This instrument may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.

73

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be
duly executed, all as of the day and year first above written.

    NEXTEL PARTNERS, INC.
 
 
By:
       

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------


 
 
BNY WESTERN TRUST COMPANY, Trustee
 
 
By:
       

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

Indenture Signature Page

--------------------------------------------------------------------------------



EXHIBIT A

Form of Certificate to Be
Delivered in Connection with
Transfers Pursuant to Regulation S

,          

BNY Western Trust Company
700 South Flower Street, Suite 500
Los Angeles, CA 90017-4104
Attention: Corporate Trust Administration

Nextel Partners, Inc.
4500 Carillon Point
Kirkland, Washington 98033

Re:Nextel Partners, Inc. (the "Company")
8 1/8% Senior Notes Due 2011 (the "Notes")


Dear Sirs:

        This letter relates to U.S. $                        principal amount of
Notes represented by a Note (the "Legended Note") which bears a legend outlining
restrictions upon transfer of such Legended Note. Pursuant to Section 2.05 of
the Indenture dated as of May 19, 2004 (the "Indenture") relating to the Notes,
we hereby certify that we are (or we will hold such securities on behalf of) a
person outside the United States to whom the Notes could be transferred in
accordance with Rule 904 of Regulation S promulgated under the U.S. Securities
Act of 1933, as amended. Accordingly, you are hereby requested to exchange the
legended certificate for an unlegended certificate representing an identical
principal amount of Notes, all in the manner provided for in the Indenture.

        You and the Company are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby. Terms used in this certificate have the
meanings set forth in Regulation S.


 
 
Very truly yours,
 
 
[Name of Holder]
 
 
By:
       

--------------------------------------------------------------------------------

Authorized Signature

A-1

--------------------------------------------------------------------------------



EXHIBIT B

Form of Certificate to Be Delivered
in Connection with Transfers to
Non-QIB Institutional Accredited Investors

,          

BNY Western Trust Company
700 South Flower Street, Suite 500
Los Angeles, CA 90017-4104
Attention: Corporate Trust Administration

Nextel Partners, Inc.
4500 Carillon Point
Kirkland, Washington 98033

Re:Nextel Partners, Inc. (the "Company")
8 1/8% Senior Notes due 2011 (the "Notes")


Dear Sirs:

        In connection with our proposed purchase of U.S.
$                              aggregate principal amount at stated maturity of
the Notes, we confirm that:

        1.     We understand that any subsequent transfer of the Notes is
subject to certain restrictions and conditions set forth in the Indenture dated
as of May 19, 2004 (the "Indenture"), relating to the Notes, and we agree to be
bound by, and not to resell, pledge or otherwise transfer the Notes except in
compliance with, such restrictions and conditions and the Securities Act of
1933, as amended (the "Securities Act").

        2.     We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes may not be offered or
sold except as permitted in the following sentence. We agree, on our own behalf
and on behalf of any accounts for which we are acting as hereinafter stated,
that if we should offer or sell any Notes, we will do so only (A) to the Company
or any subsidiary thereof, (B) in accordance with Rule 144A under the Securities
Act to a "qualified institutional buyer" (as defined therein), (C) to an
institutional "accredited investor" (as defined below) that, prior to such
transfer, furnishes (or has furnished on its behalf by a U.S. broker-dealer) to
you and to the Company a signed letter substantially in the form of this letter,
(D) pursuant to the exemption from registration provided by Rule 144 under the
Securities Act, (E) pursuant to an effective registration statement under the
Securities Act, or (F) outside the United States in accordance with Rule 904 of
Regulation S under the Securities Act, and we further agree to provide to any
person purchasing any of the Notes from us a notice advising such purchaser that
resales of the Notes are restricted as stated herein.

        3.     We understand that, on any proposed resale of any Notes, we will
be required to furnish to you and the Company such certifications, legal
opinions and other information as you and the Company may reasonably require to
confirm that the proposed sale complies with the foregoing restrictions. We
further understand that the Notes purchased by us will bear a legend to the
foregoing effect.

B-1

--------------------------------------------------------------------------------




        4.     We are an institutional "accredited investor" (as defined in
Rule 50l(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Notes, and
we and any accounts for which we are acting are each able to bear the economic
risk of our or its investment.

        5.     We are acquiring the Notes purchased by us for our own account or
for one or more accounts (each of which is an institutional "accredited
investor") as to each of which we exercise sole investment discretion.

        You and the Company are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.


 
 
Very truly yours,
 
 
[Name of Transferee]
 
 
By:
       

--------------------------------------------------------------------------------

Authorized Signature

B-2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.78



Nextel Partners, Inc. Reconciliation and tie between Trust Indenture Act of 1939
and Indenture, dated as of May 19, 2004
TABLE OF CONTENTS
EXHIBITS
Nextel Partners, Inc. 8 1/8% Senior Notes due 2011
[FORM OF TRANSFER NOTICE]
[THE FOLLOWING PROVISION TO BE INCLUDED ON ALL SECURITIES OTHER THAN EXCHANGE
SECURITIES AND UNLEGENDED OFFSHORE PHYSICAL AND GLOBAL SECURITIES]
OPTION OF HOLDER TO ELECT PURCHASE
